EXECUTION VERSION




INDENTURE

Dated as of April 12, 2011

Among

OPPENHEIMER HOLDINGS INC.,

THE SUBSIDIARY GUARANTORS NAMED ON THE SIGNATURE PAGES HERETO,

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent

8.75% SENIOR SECURED NOTES DUE 2018

















(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










CROSS-REFERENCE TABLE*

Trust Indenture Act Section

Indenture Section

310

(a)(1)







(a)(2)







(a)(3)




N.A.

(a)(4)




N.A.

(a)(5)







(b)







(c)




N.A.

311

(a)







(b)







(c)




N.A.

312

(a)







(b)







(c)







313

(a)







(b)(1)







(b)(2)







(c)




,

(d)







314

(a)




, , ,

(b)







(c)(1)







(c)(2)







(c)(3)




N.A.

(d)




, ,

(e)







(f)




N.A.

315

(a)







(b)




,

(c)







(d)







(e)







316

(a)(last sentence)







(a)(1)(A)







(a)(1)(B)







(a)(2)




N.A.

(b)







(c)




, ,

317

(a)(1)







(a)(2)







(b)







318

(a)







(b)




N.A.

(c)










N.A. means not applicable.

*  This Cross-Reference Table is not part of this Indenture.








(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










TABLE OF CONTENTS




Page

ARTICLE 1
Definitions and Incorporation by Reference

Section 1.01.  Definitions.




Section 1.02.  Other Definitions.




Section 1.03.  Incorporation by Reference of Trust Indenture Act




Section 1.04.  Rules of Construction




Section 1.05.  Acts of Holders




ARTICLE 2
The Notes

Section 2.01.  General




Section 2.02.  Execution and Authentication




Section 2.03.  Registrar and Paying Agent




Section 2.04.  Paying Agent to Hold Money in Trust




Section 2.05.  Holder Lists




Section 2.06.  Transfer and Exchange.




Section 2.07.  Replacement Notes




Section 2.08.  Outstanding Notes




Section 2.09.  Treasury Notes




Section 2.10.  Temporary Notes




Section 2.11.  Cancellation




Section 2.12.  Defaulted Interest




Section 2.13.  CUSIP and ISIN Numbers




ARTICLE 3
Redemption

Section 3.01.  Notices to Trustee




Section 3.02.  Selection of Notes to be Redeemed or Purchased




Section 3.03.  Notice of Redemption.




Section 3.04.  Effect of Notice of Redemption




Section 3.05.  Deposit of Redemption or Purchase Price




Section 3.06.  Notes Redeemed or Purchased in Part




Section 3.07.  Optional Redemption




Section 3.08.  Mandatory Redemption




ARTICLE 4
Covenants

Section 4.01.  Payment of Notes




Section 4.02.  Maintenance of Office or Agency




Section 4.03.  SEC Reports and Reports to Holders




Section 4.04.  Compliance Certificate




Section 4.05.  Taxes




Section 4.06.  Stay, Extension and Usury Laws




Section 4.07.  Limitation on Restricted Payments




Section 4.08.  Limitation on Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries or Regulated Subsidiaries.  

Section 4.09.  Limitation on Indebtedness and Issuances of Preferred Stock.




Section 4.10.  Limitation on Asset Sales.




Section 4.11.  Limitation on Transactions with Shareholders and Affiliates.




Section 4.12.  Limitation on Liens.




Section 4.13.  Corporate Existence




Section 4.14.  Repurchase of the Notes upon a Change of Control.




Section 4.15.  Future Subsidiary Guarantees.




Section 4.16.  Limitation on Lines of Business




Section 4.17.  Further Assurances




Section 4.18.  Information Regarding Collateral




Section 4.19.  Impairment of Security Interest




Section 4.20.  Suspension Of Certain Covenants.




ARTICLE 5
Successors

Section 5.01.  Consolidation, Merger and Sale of Assets.




Section 5.02.  Successor Corporation Substituted




ARTICLE 6
Defaults and Remedies

Section 6.01.  Events of Default




Section 6.02.  Acceleration




Section 6.03.  Other Remedies




Section 6.04.  Waiver of Past Defaults




Section 6.05.  Control by Majority




Section 6.06.  Limitation on Suits




Section 6.07.  Rights of Holders of Notes to Receive Payment




Section 6.08.  Collection Suit by Trustee




Section 6.09.  Restoration of Rights and Remedies




Section 6.10.  Rights and Remedies Cumulative




Section 6.11.  Delay or Omission Not Waiver




Section 6.12.  Trustee May File Proofs of Claim




Section 6.13.  Priorities




Section 6.14.  Undertaking for Costs




ARTICLE 7
Trustee

Section 7.01.  Duties of Trustee




Section 7.02.  Rights of Trustee




Section 7.03.  Individual Rights of Trustee




Section 7.04.  Trustee’s Disclaimer




Section 7.05.  Notice of Defaults




Section 7.06.  Reports by Trustee to Holders of the Notes




Section 7.07.  Compensation and Indemnity




Section 7.08.  Replacement of Trustee




Section 7.09.  Successor Trustee by Merger, etc




Section 7.10.  Eligibility; Disqualification




Section 7.11.  Preferential Collection of Claims Against Company




ARTICLE 8
Legal Defeasance and Covenant Defeasance

Section 8.01.  Option to Effect Legal Defeasance or Covenant Defeasance




Section 8.02.  Legal Defeasance and Discharge




Section 8.03.  Covenant Defeasance




Section 8.04.  Conditions to Legal or Covenant Defeasance




Section 8.05.  Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions  

Section 8.06.  Repayment to Company




Section 8.07.  Reinstatement




ARTICLE 9
Amendment, Supplement and Waiver

Section 9.01.  Without Consent of Holders of Notes




Section 9.02.  With Consent of Holders of Notes




Section 9.03.  Compliance with Trust Indenture Act




Section 9.04.  Revocation and Effect of Consents




Section 9.05.  Notation on or Exchange of Notes




Section 9.06.  Trustee to Sign Amendments, etc




ARTICLE 10
Subsidiary Guarantees

Section 10.01.  Guarantee




Section 10.02.  Execution and Delivery




Section 10.03.  Benefits Acknowledged




Section 10.04.  Release of Guarantees




ARTICLE 11
Satisfaction and Discharge

Section 11.01.  Satisfaction and Discharge.




Section 11.02.  Application of Trust Money




ARTICLE 12
Security

Section 12.01.  Collateral and Security Documents




Section 12.02.  Recordings and Opinions




Section 12.03.  Release of Collateral




Section 12.04.  Certificates of the Trustee




Section 12.05.  Suits to Protect the Collateral




Section 12.06.  Authorization of Receipt of Funds by the Trustee Under the
Security Documents




Section 12.07.  Purchase Protected




Section 12.08.  Powers Exercisable by Receiver or Trustee




Section 12.09.  Release Upon Termination of the Company’s Obligations




Section 12.10.  Collateral Agent




Section 12.11.  Compensation and Indemnification




Section 12.12.  After Acquired Real Property.




Section 12.13.  Security Agreement and Other Security Documents




ARTICLE 13
Ranking of Note Liens

Section 13.01.  Relative Rights




ARTICLE 14
Miscellaneous

Section 14.01.  Trust Indenture Act Controls




Section 14.02.  Notices




Section 14.03.  Communication by Holders of Notes with Other Holders of Notes




Section 14.04.  Certificate and Opinion as to Conditions Precedent




Section 14.05.  Statements Required in Certificate or Opinion




Section 14.06.  Rules by Trustee and Agents




Section 14.07.  No Personal Liability of Directors, Officers, Employees and
Stockholders




Section 14.08.  Governing Law




Section 14.09.  Waiver of Jury Trial




Section 14.10.  Force Majeure




Section 14.11.  No Adverse Interpretation of Other Agreements




Section 14.12.  Successors




Section 14.13.  Severability




Section 14.14.  Counterpart Originals




Section 14.15.  Table of Contents, Headings, etc




Section 14.16.  Qualification of Indenture




Section 14.17.  Patriot Act







EXHIBITS

Exhibit A

Form of Note

Exhibit B

Form of Certificate of Transfer

Exhibit C

Form of Certificate of Exchange

Exhibit D

Form of Supplemental Indenture to Be Delivered by Subsequent Subsidiary
Guarantors

Exhibit E

Form of Intercreditor Agreement








i

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










INDENTURE, dated as of April 12, 2011, among Oppenheimer Holdings Inc., a
Delaware corporation (the “Company”), the Subsidiary Guarantors (as defined
herein) listed on the signature pages hereto and The Bank of New York Mellon
Trust Company, N.A., a national banking association, as Trustee and as
Collateral Agent.

W I T N E S S E T H

WHEREAS, the Company has duly authorized the creation of an issue
of $200,000,000 aggregate principal amount of 8.75% Senior Secured Notes due
2018 (the “Initial Notes”); and

WHEREAS, the Company and each of the Subsidiary Guarantors has duly authorized
the execution and delivery of this Indenture, and each of the Subsidiary
Guarantors has duly authorized its Subsidiary Guarantee of the Notes.

NOW, THEREFORE, the Company, the Subsidiary Guarantors and the Trustee agree as
follows for the benefit of each other and for the equal and ratable benefit of
the Holders of the Notes.

ARTICLE 1
Definitions and Incorporation by Reference

Section 1.1.  Definitions.

“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto, bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

“Acquired Indebtedness” means Indebtedness of a Person (1) existing at the time
such Person becomes a Restricted Subsidiary or (2) Indebtedness of a Restricted
Subsidiary assumed in connection with an Asset Acquisition by such Restricted
Subsidiary; provided such Indebtedness was not Incurred in connection with or in
contemplation of such Person becoming a Restricted Subsidiary or such Asset
Acquisition.

“Additional Interest” means the interest payable as a consequence of the failure
to effectuate in a timely manner the Exchange Offer and/or Shelf Registration
procedures set forth in the Registration Rights Agreement.

“Additional Notes” means additional Notes (other than the Initial Notes and
other than Exchange Notes for such Initial Notes) issued from time to time under
this Indenture in accordance with Sections  and  hereof.

“Adjusted Consolidated Net Income” means, for any period, the aggregate net
income (or loss) of the Company and its Restricted Subsidiaries and Regulated
Subsidiaries for such period determined on a consolidated basis in conformity
with GAAP; provided that the following items shall be excluded in computing
Adjusted Consolidated Net Income (without duplication):

(1)

the net income (or loss) of any Person that is not a Restricted Subsidiary or
Regulated Subsidiary, except that the Company’s equity in the net income of any
such Person for such period (to the extent not otherwise excluded pursuant to
clauses (2) through (6) below) will be included up to the aggregate amount of
cash actually distributed by such Person during such period to the Company or to
its Restricted Subsidiaries or Regulated Subsidiaries (less minority interest
therein) as a dividend or other distribution;

(2)

the net income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or Regulated Subsidiary or is merged into or consolidated
with the Company or any of its Restricted Subsidiaries or Regulated Subsidiaries
or all or substantially all of the property and assets of such Person are
acquired by the Company or any of its Restricted Subsidiaries or Regulated
Subsidiaries;

(3)

the net income of any Restricted Subsidiary to the extent that the declaration
or payment of dividends or similar distributions by such Restricted Subsidiary
of such net income is not at the time permitted by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to such Restricted Subsidiary;

(4)

the net income of any Regulated Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Regulated Subsidiary of
such net income is not at the time permitted by the operation of the terms of
its charter or any agreement or instrument with a Person, other than such
Regulated Subsidiaries’ applicable regulatory authorities, or any judgment or
decree applicable to such Regulated Subsidiary other than to the extent that
such Regulated Subsidiary reasonably believes (as determined by Senior
Management acting in good faith), that such net income could be distributed,
declared or paid as a dividend or similar distribution without causing such
Regulated Subsidiary to fail to be at least “adequately capitalized” as defined
in the regulations of applicable regulatory authorities, or to meet minimum
capital requirements imposed by applicable regulatory authorities;

(5)

any gains or losses (on an after-tax basis) attributable to Asset Sales or
Regulated Sales;

(6)

solely for purposes of calculating the amount of Restricted Payments that may be
made pursuant to clause (D) of , any amount paid or accrued as dividends on
Preferred Stock of the Company owned by Persons other than the Company and any
of its Restricted Subsidiaries and Regulated Subsidiaries;

(7)

all extraordinary gains and, solely for purposes of calculating the Consolidated
Fixed Charge Coverage Ratio and the Secured Leverage Ratio, extraordinary
losses;

(8)

the cumulative effect of changes in accounting principles; and

(9)

the net after-tax effect of impairment charges related to goodwill and other
intangible assets.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agent” means any Custodian, Registrar or Paying Agent.

“Applicable Premium” means, with respect to any Note on any applicable
redemption date, the greater of:

(1)

1% of the then outstanding principal amount of the Note; and

(2)

the excess of:

(A) the present value at such redemption date of (i) the redemption price of the
Note, at April 15, 2014 (such redemption price being set forth in the table in
(a)) plus (ii) all required interest payments due on the Note through April 15,
2014 (in each case excluding accrued but unpaid interest), computed using a
discount rate equal to the Treasury Rate as of such redemption date plus 50
basis points; over

(B) the then outstanding principal amount of the Note.

“Applicable Procedures” means, with respect to any tender, payment, redemption,
transfer or exchange of or for beneficial interests in any Global Note, the
rules and procedures of the Depositary, Euroclear and/or Clearstream that apply
to such tender, payment, redemption, transfer or exchange.

“Asset Acquisition” means (1) an investment by the Company or any of its
Restricted Subsidiaries or Regulated Subsidiaries in any other Person pursuant
to which such Person shall become a Restricted Subsidiary or a Regulated
Subsidiary or shall be merged into or consolidated with the Company or any of
its Restricted Subsidiaries or Regulated Subsidiaries; provided that such
Person’s primary business is a Related Business or (2) an acquisition by the
Company or any of its Restricted Subsidiaries or Regulated Subsidiaries of the
property and assets of any Person other than the Company or any of its
Restricted Subsidiaries or Regulated Subsidiaries that constitute substantially
all of a division or line of business of such Person that is a Related Business.

“Asset Sale” means any sale, transfer or other disposition (including by way of
merger, consolidation or Sale-Leaseback Transaction) in one transaction or a
series of related transactions by the Company or any of its Restricted
Subsidiaries to any Person other than the Company or any of its Restricted
Subsidiaries or Regulated Subsidiaries of:

(1)

all or any of the Capital Stock of any Restricted Subsidiary;

(2)

all or substantially all of the property and assets of an operating unit or
business of the Company or any of its Restricted Subsidiaries; or

(3)

any other property and assets (other than the Capital Stock or other Investment
in an Unrestricted Subsidiary) of the Company or any of its Restricted
Subsidiaries outside the ordinary course of business of the Company or such
Restricted Subsidiary and, in each case, that is not governed by the provisions
of this Indenture applicable to mergers, consolidations and sales of assets of
the Company; provided that “Asset Sale” shall not include:

(a)

sales or other dispositions of Investment Securities, inventory, receivables and
other current assets;

(b)

sales, transfers or other dispositions of assets constituting a Permitted
Investment or Restricted Payment permitted to be made under ;

(c)

sales, transfers or other dispositions of assets with a fair market value not in
excess of $10.0 million in any transaction or series of related transactions;

(d)

any sale, transfer, assignment or other disposition of any property equipment
that has become damaged, worn out, obsolete or otherwise unsuitable for use in
connection with the business of the Company or its Restricted Subsidiaries;

(e)

an issuance of Capital Stock by a Restricted Subsidiary or the sale, transfer or
other disposition by the Company or a Restricted Subsidiary of the Capital Stock
of a Restricted Subsidiary or Regulated Subsidiary, in each case to the Company,
a Restricted Subsidiary or a Regulated Subsidiary;

(f)

the sale or discount of accounts receivable arising in the ordinary course of
business in connection with the compromise or collection thereof or in
bankruptcy or similar proceedings;

(g)

a Sale and Leaseback Transaction that results in a Capitalized Lease that
constitutes Indebtedness;

(h)

the issuance of Disqualified Stock or Preferred Stock permitted under Section ;

(i)

any exchange of assets (including a combination of assets, Cash and Temporary
Cash Investments) for assets used or useful in a Related Business of comparable
or greater market value, as determined in good faith by the Senior Management or
the Board of Directors of the Company;

(j)

any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(k)

the licensing, sublicensing, lease, assignment or sublease of any real or
personal property in the ordinary course of business;

(l)

any surrender or waiver of contract rights or the settlement, release, recovery
on or surrender of contract, tort or other claims of any kind;

(m)

the issuance of Equity Interests of any Subsidiary of the Company pursuant to
any employee, officer or director compensation or benefit plans, employment
agreements, indemnification agreements or any similar arrangements entered into
in the ordinary course of business or approved in good faith by the Board of
Directors of the Company; and

(n)

Permitted Liens, or foreclosure on assets as a result of Liens permitted under .

“Average Life” means, at any date of determination with respect to any
Indebtedness, the quotient obtained by dividing (1) the sum of the products of
(a) the number of years from such date of determination to the dates of each
successive scheduled principal payment of such Indebtedness and (b) the amount
of such principal payment by (2) the sum of all such principal payments.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any duly authorized committee of such Board of Directors, or
any other group performing comparable functions.

 “Business Day” means  a day other than a Saturday, Sunday or other day on which
banking institutions are authorized or required by law to close in New York City
or the city in which the Trustee’s designated corporate trust office is located.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the
Closing Date or issued thereafter, including, without limitation, all Common
Stock and Preferred Stock.

“Capitalized Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.

“Capitalized Lease Obligations” means the discounted present value of the rental
obligations under a Capitalized Lease.

“Cash” means U.S. dollars, pounds sterling, euros, the national currency of any
member state in the European Union or, in the case of any Foreign Subsidiary
that is a Restricted Subsidiary, such local currencies held by it from time to
time in the ordinary course of business.

“CFTC” means the Commodities Futures Trading Commission.

A “Change of Control” shall be deemed to occur upon the occurrence of any of the
following events: (1) the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, to a Person other than any of the Permitted
Holders or (2) the Company becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than any of the Permitted Holders, in a single transaction
or in a related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 of the Exchange Act, or any successor provision), of 35% or more of
the total voting power of the Voting Stock of the Company or any direct or
indirect parent of the Company. As used in this definition, “Voting Stock” means
capital stock issued by a corporation, or equivalent interests in any other
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right to so vote has been suspended by
the happening of such a contingency.

 “Clearstream” means Clearstream Banking S.A. and any successor thereto.

“Closing Date” means the date on which the Notes are originally issued under
this Indenture.

“Collateral” means all the assets and properties subject to the Liens created by
the Security Documents.

“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., in its
capacity as the collateral agent under the Security Agreement, this Indenture
and the other Security Documents, as appointed pursuant to  hereof, and any
successor thereto in such capacity.

“Common Stock” means, with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s equity, other than Preferred Stock of such Person,
whether outstanding on the Closing Date or issued thereafter, including, without
limitation, all series and classes of such common stock.

“Company” means Oppenheimer Holdings Inc.

“Company Order” means a written request or order signed on behalf of the Company
by an Officer of the Company, who must be the principal executive officer, the
principal financial officer, the treasurer, the general counsel or the principal
accounting officer of the Company, and delivered to the Trustee.

“Consolidated EBITDA” means, for any period, Adjusted Consolidated Net Income
for such period plus, to the extent such amount was deducted in calculating such
Adjusted Consolidated Net Income:

(1)

Consolidated Interest Expense;

(2)

income taxes;

(3)

depreciation expense;

(4)

amortization expense; and

(5)

all other non-cash items (including non-cash compensation expense relating to
restricted stock awards and stock options but excluding amortization of broker
notes) reducing Adjusted Consolidated Net Income (other than items that will
require cash payments and for which an accrual or reserve is, or is required by
GAAP to be, made), less all non-cash items increasing Adjusted Consolidated Net
Income, all as determined on a consolidated basis for the Company, its
Restricted Subsidiaries and its Regulated Subsidiaries in conformity with GAAP.

provided that, if any Restricted Subsidiary or Regulated Subsidiary is not a
Wholly Owned Restricted Subsidiary, or Wholly Owned Regulated Subsidiary, as the
case may be, Consolidated EBITDA shall be reduced (to the extent not otherwise
reduced by giving effect to the minority interest in determining Adjusted
Consolidated Net Income in accordance with GAAP) by an amount equal to (A) the
amount of the Adjusted Consolidated Net Income attributable to such Restricted
Subsidiary or Regulated Subsidiary multiplied by (B) the percentage of Common
Stock of such Restricted Subsidiary or Regulated Subsidiary not owned on the
last day of such period by the Company or any of its Restricted Subsidiaries or
any of its Wholly Owned Regulated Subsidiaries.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person during the most recent four full
fiscal quarters (the “Four Quarter Period”), for which financial statements are
internally available, ending on or prior to the date of the transaction giving
rise to the need to calculate the Consolidated Fixed Charge Coverage Ratio (the
“Transaction Date”), to Consolidated Fixed Charges of such Person for the Four
Quarter Period.  In addition to and without limitation of the foregoing, for
purposes of this definition, Consolidated EBITDA and Consolidated Fixed Charges
shall be calculated after giving effect on a pro forma basis for the period of
such calculation to:

(1)

the incurrence, repayment or redemption of any Indebtedness, Disqualified Stock
or Preferred Stock of such Person or any of its Restricted Subsidiaries or
Regulated Subsidiaries (and the application of the proceeds thereof) giving rise
to the need to make such calculation and any incurrence, repayment or redemption
of any other Indebtedness, Disqualified Stock or Preferred Stock (and the
application of the proceeds thereof), other than the incurrence, repayment or
redemption of Indebtedness, Disqualified Stock or Preferred Stock in the
ordinary course of business for working capital purposes pursuant to working
capital facilities, occurring during the Four Quarter Period or at any time
subsequent to the last day of the Four Quarter Period and on or prior to the
Transaction Date, as if such incurrence or repayment, as the case may be (and
the application of the proceeds thereof), occurred on the first day of the Four
Quarter Period; and

(2)

any Asset Sales or Asset Acquisitions (including, without limitation, any Asset
Acquisition giving rise to the need to make such calculation as a result of such
Person or one of its Restricted Subsidiaries or Regulated Subsidiaries
(including any Person who becomes a Restricted Subsidiary or Regulated
Subsidiaries as a result of the Asset Acquisition) incurring, assuming or
otherwise being liable for Acquired Indebtedness and also including any
Consolidated EBITDA attributable to the assets which are the subject of the
Asset Acquisition or Asset Sale during the Four Quarter Period) occurring during
the Four Quarter Period or at any time subsequent to the last day of the Four
Quarter Period and on or prior to the Transaction Date, as if such Asset Sale or
Asset Acquisition (including the incurrence, assumption or liability for any
such Acquired Indebtedness) occurred on the first day of the Four Quarter
Period.

If such Person or any of its Restricted Subsidiaries or Regulated Subsidiaries
directly or indirectly guarantees Indebtedness of a third Person, the preceding
sentence shall give effect to the incurrence of such guaranteed Indebtedness as
if such Person or any Restricted Subsidiary of such Person had directly incurred
or otherwise assumed such guaranteed Indebtedness.  Furthermore, in calculating
Consolidated Fixed Charges:

(1)

interest on outstanding Indebtedness determined on a fluctuating basis as of the
Transaction Date and which will continue to be so determined thereafter shall be
deemed to have accrued at a fixed rate per annum equal to the rate of interest
on such Indebtedness in effect on the Transaction Date;

(2)

if interest on any Indebtedness actually incurred on the Transaction Date may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rates, then the
interest rate in effect on the Transaction Date will be deemed to have been in
effect during the Four Quarter Period; and

(3)

notwithstanding clause (1) above, interest on Indebtedness determined on a
fluctuating basis, to the extent such interest is covered by agreements relating
to Interest Swap Obligations, shall be deemed to accrue at the rate per annum
resulting after giving effect to the operation of such agreements.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company (including pro forma
expense and cost reductions, regardless of whether these cost savings could then
be reflected in pro forma financial statements in accordance with Regulation S-X
promulgated under the Securities Act or any other regulation or policy of the
SEC related thereto).

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, without duplication, of (1) Consolidated Interest Expense, plus (2) the
product of (A) the amount of all dividend payments on any series of Preferred
Stock of such Person (other than (x) dividends paid in Qualified Capital Stock
or (y) dividends paid to the Company or any of its Restricted Subsidiaries or
Regulated Subsidiaries) paid, accrued or scheduled to be paid or accrued during
such period times (B) a fraction, the numerator of which is one and the
denominator of which is one minus the then current effective consolidated
federal, state and local tax rate of such Person, expressed as a decimal.

“Consolidated Interest Expense” means, for any period, the interest expense in
respect of Indebtedness of the Company and its Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means, at any date of determination, stockholders’
equity as set forth on the most recent internally available quarterly or annual
consolidated balance sheet of the Company and its Restricted Subsidiaries and
Regulated Subsidiaries (which shall be as of a date not more than 90 days prior
to the date of such computation, and which shall not take into account
Unrestricted Subsidiaries), plus, to the extent not included, any Preferred
Stock of the Company, less any amounts attributable to Disqualified Stock or any
equity security convertible into or exchangeable for Indebtedness, the cost of
treasury stock and the principal amount of any promissory notes receivable from
the sale of the Capital Stock of the Company or any of its Restricted
Subsidiaries or Regulated Subsidiaries, each item to be determined in conformity
with GAAP (excluding the effects of foreign currency exchange adjustments under
Financial Accounting Standards Board Statement of Financial Accounting Standards
No. 52).

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in  hereof or such other address as to which the Trustee may give
notice to the Holders and the Company. For purposes of  of this Indenture, such
address shall also mean the office or the agency of the Trustee located at 525
William Penn Place, 38th Floor, Pittsburgh, PA 15259.  

“Credit Facility” means, with respect to the Company, one or more debt
facilities or commercial paper facilities for working capital purposes with
banks or other institutional lenders or investors or any federal, state or local
government entity or agency or financing arrangements providing for revolving
credit loans, terms loans, receivables financing, including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against receivables, letters of credit or any other long-term
Indebtedness, including any indenture, guarantees, collateral documents,
instruments and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements or refundings
thereof and any indentures or credit facilities or commercial paper facilities
with banks or other institutional lenders or investors or any federal, state or
local government entity or agency that replace, refund or refinance any part of
the loans, notes, other credit facilities or commitments thereunder, including
any such replacement, refunding or refinancing facility or indenture that
increases the amount borrowable thereunder or alters the maturity thereof.

“Custodian” means the Trustee, as custodian for DTC with respect to the Notes in
global form, or any successor entity thereto.

“Default” means any event that is, or after notice or passage of time or both
would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with  hereof, substantially in the form of
Exhibit A hereto, except that such Note shall not bear the Global Note Legend
and shall not have the “Schedule of Exchanges of Interests in the Global Note”
attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in  hereof as the Depositary with
respect to the Notes, and any and all successors thereto appointed as Depositary
hereunder and having become such pursuant to the applicable provision of this
Indenture.

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Company or one of the Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation executed by the principal financial officer of the Company, less
the amount of Temporary Cash Investments received in connection with a
subsequent sale of or collection on such Designated Non-cash Consideration.

“Disqualified Stock” means any class or series of Capital Stock of any Person
that by its terms or otherwise is (1) required to be redeemed prior to a date
that is 91 days following the Stated Maturity of the Notes, (2) redeemable at
the option of the holder of such class or series of Capital Stock at any time
prior to the Stated Maturity of the Notes or (3) convertible into or
exchangeable for Capital Stock referred to in clause (1) or (2) above or
Indebtedness having a scheduled maturity prior to the Stated Maturity of the
Notes; provided that any Capital Stock that would not constitute Disqualified
Stock but for provisions thereof giving holders thereof the right to require
such Person to repurchase or redeem such Capital Stock upon the occurrence of an
“asset sale” or “change of control” occurring prior to the Stated Maturity of
the Notes shall not constitute Disqualified Stock if the “asset sale” or “change
of control” provisions applicable to such Capital Stock are no more favorable to
the holders of such Capital Stock than the provisions contained in  and  and
such Capital Stock specifically provides that such Person will not repurchase or
redeem any such stock pursuant to such provision prior to the Company’s
repurchase  of such Notes as are required to be repurchased pursuant to  and .

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia, other
than any such Subsidiary a substantial portion of the assets of which are
Capital Stock of or other Investments in one or more Foreign Subsidiaries.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Euroclear” means Euroclear S.A./N.V., as operator of the Euroclear system.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

“Exchange Notes” means the Notes (including any related Subsidiary Guarantees)
issued in the Exchange Offer pursuant to  hereof.

“Exchange Offer” has the meaning set forth in the applicable Registration Rights
Agreement.

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

“Excluded Real Property” means any real property that is leased by the Company
or any Subsidiary Guarantor or that has a purchase price of less than $5.0
million.

“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy which, if
determined by the Board of Directors as evidenced by a Resolution of the Board
of Directors of the Company, shall be conclusively determined.

“Foreign Subsidiary” means any Subsidiary of the Company that is an entity which
is a controlled foreign corporation under Section 957 of the Internal Revenue
Code or any subsidiary that is otherwise organized under the laws of a
jurisdiction other than the United States, any state thereof, or the District of
Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the Closing Date.

“Global Note Legend” means the legend set forth in  hereof, which is required to
be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto, issued in accordance with , ,  or  hereof.

“Government Securities” means securities that are

(1)

direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(2)

obligations of a Person controlled or supervised by and acting as an agency or
instrumentality of the United States of America the timely payment of which is
unconditionally guaranteed as a full faith and credit obligation by the United
States of America;

which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise) or (2) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business or STAMP or other
signature guarantees made by a Regulated Subsidiary in the ordinary course of
its business.  The term “Guarantee” used as a verb has a corresponding meaning.

 “Hedging Obligations” means, with respect to any Person, the obligations of
such person under (i) currency exchange, interest rate, commodity, credit or
equity swap, forward or futures agreements, currency exchange, interest rate,
commodity, credit or equity cap agreements, currency exchange, interest rate,
commodity, credit or equity collar agreements, or currency exchange, interest
rate, commodity, credit or equity puts or calls, and (ii) other agreements or
arrangements designed to protect such Person, directly or indirectly, against
fluctuations in currency exchange, interest rate, commodity or equity prices.

“Holder” means the Person in whose name a Note is registered on the Registrar’s
books.

“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, such Indebtedness;
provided that (1) any Indebtedness of a Person existing at the time such Person
becomes a Restricted Subsidiary will be deemed to be incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary and (2) neither the
accrual of interest nor the accretion of original issue discount shall be
considered an Incurrence of Indebtedness.

“Indebtedness” means, with respect to any Person, at any date of determination
(without duplication):

(1)

all indebtedness of such Person for borrowed money;

(2)

all obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(3)

all obligations of such Person in respect of letters of credit or other similar
instruments (including reimbursement obligations with respect thereto, but
excluding letters of credit issued by such Person and excluding obligations with
respect to letters of credit (including trade letters of credit) securing
obligations (other than obligations described in (1) or (2) above or (5), (6) or
(7) below) entered into in the ordinary course of business of such Person to the
extent such letters of credit are not drawn upon or, if drawn upon, to the
extent such drawing is reimbursed no later than the tenth Business Day following
receipt by such Person of a demand for reimbursement);

(4)

all obligations of such Person to pay the deferred and unpaid purchase price of
property or services, which purchase price is recorded as a liability under GAAP
and due more than six months after the date of placing such property in service
or taking delivery and title thereto or the completion of such services, except
Trade Payables;

(5)

all Capitalized Lease Obligations;

(6)

all Indebtedness of other Persons secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person; provided that the
amount of such Indebtedness shall be the lesser of (A) the fair market value of
such asset at such date of determination and (B) the amount of such
Indebtedness;

(7)

all Indebtedness of other Persons Guaranteed by such Person to the extent such
Indebtedness is Guaranteed by such Person;

(8)

Acquired Indebtedness;

(9)

to the extent not otherwise included in this definition, net obligations under
Hedging Obligations (other than Hedging Obligations not entered into for
speculative investment purposes and designed to protect the Company or its
Restricted Subsidiaries or Regulated Subsidiaries against fluctuations in
commodity prices, equity prices, foreign currency exchange rates or interest
rates and that do not increase the Indebtedness of the obligor outstanding at
any time other than as a result of fluctuations in commodity prices, foreign
currency exchange rates or interest rates or by reason of fees, indemnities and
compensation payable thereunder); and

(10)

all obligations to redeem or repurchase Preferred Stock issued by such Person,
other than PIK Preferred Stock.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and,
with respect to contingent obligations, the maximum liability upon the
occurrence of the contingency giving rise to the obligation, provided

(A)

that the amount outstanding at any time of any Indebtedness issued with original
issue discount is the face amount of such Indebtedness less the remaining
unamortized portion of the original issue discount of such Indebtedness at such
time as determined in conformity with GAAP;

(B)

that money borrowed and set aside at the time of the Incurrence of any
Indebtedness in order to prefund the payment of the interest on such
Indebtedness shall not be deemed to be “Indebtedness” so long as such money is
held to secure the payment of such interest; and

(C)

that Indebtedness shall not include:

(a)

any liability for federal, state, local or other taxes;

(b)

performance, surety or appeal bonds provided in the ordinary course of business;
or

(c)

agreements providing for indemnification, adjustment of purchase price or
similar obligations, or Guarantees or letters of credit, surety bonds or
performance bonds securing any obligations of the Company or any of its
Restricted Subsidiaries pursuant to such agreements, in any case Incurred in
connection with the disposition of any business, assets or Restricted Subsidiary
(other than Guarantees of Indebtedness Incurred by any Person acquiring all or
any portion of such business, assets or Restricted Subsidiary for the purpose of
financing such acquisition), so long as the principal amount does not to exceed
the gross proceeds actually received by the Company or any Restricted Subsidiary
in connection with such disposition.

(d)

obligations arising from agreements of the Company or a Restricted Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness Incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

(e)

obligations arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business or other cash management services in the ordinary
course of business; provided, that (x) such obligations (other than credit or
purchase cards) are extinguished within ten Business Days of notification to the
Company of its incurrence and (y) such obligations in respect of credit or
purchase cards is extinguished within 60 days from its incurrence; or

(f)

obligations arising under one or more Securities Facilities of Oppenheimer
Multifamily Housing & Healthcare Finance, Inc. and OPY Credit Corp.

“Indenture” means this Indenture, as amended, supplemented or otherwise modified
from time to time, including the terms of the Notes and Subsidiary Guarantees.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” as defined in the recitals hereto.

“Initial Purchasers” means Morgan Stanley & Co., Incorporated and Oppenheimer &
Co. Inc.

“Intercreditor Agreement” means the intercreditor agreement, substantially in
the form of Exhibit E hereto, that will be entered into with respect to the
Collateral if additional secured Indebtedness intended to constitute Pari Passu
Lien Indebtedness is issued in the future among the Company, the Subsidiary
Guarantors, the Collateral Agent and the authorized representative for the
holders and lenders of additional secured debt, as such agreement may be
amended, supplemented or otherwise modified from time to time.

“Interest Payment Date” means April 15 and October 15 of each year to stated
maturity.

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Investment” in any Person means any direct or indirect advance, loan or other
extension of credit (including, without limitation, by way of Guarantee or
similar arrangement; but excluding Investment Securities, advances to customers
or suppliers or deposits in the ordinary course of business that are, in
conformity with GAAP, recorded as accounts receivable, prepaid expenses or
deposits on the balance sheet of the Company or its Restricted Subsidiaries and
endorsements for collection or deposit arising in the ordinary course of
business) or capital contribution to (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others), or any purchase or acquisition of Capital Stock, bonds, notes,
debentures or other similar instruments issued by, such Person and shall include
(1) the designation of a Restricted Subsidiary as an Unrestricted Subsidiary or
as a Regulated Subsidiary and (2) the retention of the Capital Stock (or any
other Investment) by the Company or any of its Restricted Subsidiaries, of (or
in) any Person that has ceased to be a Restricted Subsidiary.  For purposes of
the definition of “Unrestricted Subsidiary” and , (a) the amount of or a
reduction in an Investment shall be equal to the fair market value thereof at
the time such Investment is made or reduced and (b) in the event the Company or
a Restricted Subsidiary makes an Investment by transferring assets to any Person
and as part of such transaction receives Net Cash Proceeds, the amount of such
Investment shall be the fair market value of the assets less the amount of Net
Cash Proceeds so received; provided the Net Cash Proceeds are applied in
accordance with Section 4.10(c)(i)(A) or Section 4.10(c)(i)(B).

“Investment Grade Status” shall occur when the Notes receive a rating of “BBB-”
or higher from S&P and a rating of “Baa3” or higher from Moody’s, in each case
with a stable or better outlook.

“Investment Securities” means any securities of a Person (other than an
Affiliate or joint venture of the Company or any Restricted Subsidiary or any
Regulated Subsidiary), mortgages, credit card and other loan receivables,
futures contracts on any securities, interest rates and foreign currencies used
for the hedging of any securities, mortgages or credit card and other loan
receivables purchased, borrowed, sold, loaned or pledged by such Person in the
ordinary course of its business.

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York or the city in
which the Corporate Trust Office of the Trustee is located.

“Legended Regulation S Global Note” means a Global Note in the form of Exhibit A
hereto, bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee, issued in a denomination equal to the outstanding principal amount
of the Notes initially sold in reliance on Rule 903 of Regulation S.

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof or any agreement to
give any security interest).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Cash Proceeds” means:

(a)

with respect to any Asset Sale or Regulated Sale, the proceeds of such Asset
Sale or Regulated Sale in the form of cash or cash equivalents, including
payments in respect of deferred payment obligations (to the extent corresponding
to the principal, but not interest, component thereof) when received in the form
of cash or cash equivalents and proceeds from the conversion of other property
received when converted to cash or cash equivalents, net of:

(1)

brokerage commissions and other fees and expenses (including attorney’s fees,
accountants’ fees, underwriters’, placement agents’ and other investment
bankers’ fees, commissions and consultant fees) related to such Asset Sale or
Regulated Sale;

(2)

provisions for all taxes as a result of such Asset Sale or Regulated Sale
without regard to the consolidated results of operations of the Company and its
Restricted Subsidiaries, taken as a whole, together with any actual
distributions to shareholders of the type contemplated under (b)(ix) with
respect to the taxable income relating to such Asset Sale or Regulated Sale;

(3)

payments made to repay Indebtedness or any other obligation outstanding at the
time of such Asset Sale or Regulated Sale that either (x) is secured by a Lien
on the property or assets sold or (y) is required to be paid as a result of such
sale; and

(4)

appropriate amounts to be provided by the Company, any Restricted Subsidiary or
any Regulated Subsidiary as a reserve against any liabilities associated with
such Asset Sale or Regulated Sale, including, without limitation, pension and
other post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale or Regulated Sale, all as determined in conformity with GAAP;
and

(b)

with respect to any issuance or sale of Capital Stock, the proceeds of such
issuance or sale in the form of cash or cash equivalents, including payments in
respect of deferred payment obligations (to the extent corresponding to the
principal, but not interest, component thereof) when received in the form of
cash or cash equivalents and proceeds from the conversion of other property
received when converted to cash or cash equivalents, net of attorney’s fees,
accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees incurred in connection with
such issuance or sale and net of taxes paid or payable as a result thereof.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Notes” means the Initial Notes or the Exchange Notes and more particularly
means any Note authenticated and delivered under this Indenture.  For all
purposes of this Indenture, the term “Notes” shall also include any Additional
Notes that may be issued under a supplemental indenture.  For purposes of this
Indenture, all references to Notes to be issued or authenticated upon transfer,
replacement or exchange shall be deemed to refer to Notes of the applicable
series.

“Note Obligations” means all Obligations in respect of the Notes or arising
under this Indenture and the Subsidiary Guarantees.  Note Obligations shall
include all interest accrued (or which would, absent the commencement of an
insolvency or liquidation proceeding, accrue) after the commencement of an
insolvency or liquidation proceeding in accordance with and at the rate
specified in the Notes, this Indenture or the Subsidiary Guarantees, as the case
may be, whether or not the claim for such interest is allowed as a claim in such
insolvency or liquidation proceeding.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

“Offer to Purchase” means an offer to purchase Notes by the Company from the
Holders commenced by mailing a notice to the Trustee and each Holder stating:

(1)

the covenant pursuant to which the offer is being made and that all Notes
validly tendered will be accepted for payment on a pro rata basis;

(2)

the purchase price and the date of purchase (which shall be a Business Day no
earlier than 30 days nor later than 60 days from the date such notice is mailed)
(the “Payment Date”);

(3)

that any Note not tendered will continue to accrue interest and Additional
Interest (if any) pursuant to its terms;

(4)

that, unless the Company defaults in the payment of the purchase price, any Note
accepted for payment pursuant to the Offer to Purchase shall cease to accrue
interest and Additional Interest (if any) on and after the Payment Date;

(5)

that Holders electing to have a Note purchased pursuant to the Offer to Purchase
will be required to surrender the Note, together with the form entitled “Option
of the Holder to Elect Purchase” on the reverse side of the Note completed, to
the Paying Agent at the address specified in the notice prior to the close of
business on the Business Day immediately preceding the Payment Date;

(6)

that Holders will be entitled to withdraw their election if the Paying Agent
receives, not later than the close of business on the third Business Day
immediately preceding the Payment Date, a telegram, facsimile transmission or
letter setting forth the name of such Holder, the principal amount of Notes
delivered for purchase and a statement that such Holder is withdrawing his
election to have such Notes purchased; and

(7)

that Holders whose Notes are being purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered; provided that each Note purchased and each new Note issued shall be
in a principal amount of $2,000 or multiples of $1,000.

On the Payment Date, the Company shall (a) accept for payment on a pro rata
basis Notes or portions thereof tendered pursuant to an Offer to Purchase; (b)
deposit with the Paying Agent money sufficient to pay the purchase price of all
Notes or portions thereof so accepted; and (c) deliver, or cause to be
delivered, to the Trustee all Notes or portions thereof so accepted together
with an Officers’ Certificate specifying the Notes or portions thereof accepted
for payment by the Company.  The Paying Agent shall promptly mail to the Holders
of Notes so accepted payment in an amount equal to the purchase price, and the
Trustee shall promptly authenticate and mail to such Holders a new Note equal in
principal amount to any unpurchased portion of the Note surrendered; provided
that each Note purchased and each new Note issued shall be in a principal amount
of $2,000 or multiples of $1,000.  The Company will publicly announce the
results of an Offer to Purchase as soon as practicable after the Payment Date.
 The trustee shall act as the Paying Agent for an Offer to Purchase.  The
Company will comply with Rule 14e-1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent such laws and
regulations are applicable, if the Company is required to repurchase Notes
pursuant to an Offer to Purchase. The Company will comply with the requirements
of Rule 14e-1 under the Exchange Act and any other securities laws and
regulations to the extent such laws or regulations are applicable in connection
with the repurchase of the Notes pursuant to an Asset Sale. To the extent that
the provisions of any securities laws or regulations conflict with the
provisions of this Indenture, the Company will comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations described in this Indenture by virtue thereof.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the Company
or, in the event that a Person is a partnership or a limited liability company
that has no such officers, a person duly authorized under applicable law by the
general partner, managers, members or a similar body to act on behalf of such
Person.  Officer of any Subsidiary Guarantor has a correlative meaning.

“Officers’ Certificate” means a certificate signed by two Officers or by an
Officer and either an Assistant Treasurer or an Assistant Secretary of the
Company.

“Offering Memorandum” means the Offering Memorandum, dated April 6, 2011,
relating to the sale of the Initial Notes.

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of or
counsel to the Company.

“Pari Passu Lien Indebtedness” means, collectively, Indebtedness or other
obligations in respect of (i) the Notes, this Indenture and the Subsidiary
Guarantees and (ii) any Additional Notes and other Indebtedness or other
obligations having Pari Passu Lien Priority relative to the Notes with respect
to the Collateral; provided that the authorized representative in respect of
such Indebtedness is a party (directly or by through a joinder agreement) to the
Intercreditor Agreement.

“Pari Passu Lien Priority” means, relative to specified Indebtedness, having (or
purporting to have) a Lien priority equal to that of the Lien securing the Note
Obligations on the Collateral and subject to the Intercreditor Agreement.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Participating Broker-Dealer” has the meaning set forth in the Registration
Rights Agreement.

“Permitted Holder” means (i) Mr. Albert Lowenthal, any current or former spouse
of his and any of their direct or indirect descendants and immediate family,
including by marriage, and (ii) trusts or other investment vehicles controlled
by or for the primary benefit of persons referred to in clause (i).

“Permitted Investments” means:

(1)

an Investment in the Company or a Restricted Subsidiary or a Regulated
Subsidiary or a Person which will, upon the making of such Investment, become a
Restricted Subsidiary or Regulated Subsidiary or be merged or consolidated with
or into or transfer or convey all or substantially all its assets to, the
Company or a Restricted Subsidiary or Regulated Subsidiary; provided that such
person’s primary business is a Related Business on the date of such Investment;
provided, further, that the aggregate amount of Investments made pursuant to
this clause (1) in Restricted Subsidiaries (net of return of capital) that are
not Subsidiary Guarantors shall not exceed $20.0 million;

(2)

Temporary Cash Investments and Investment Securities;

(3)

payroll, travel and similar advances to cover matters that are expected at the
time of such advances ultimately to be treated as expenses in accordance with
GAAP;

(4)

stock, obligations or securities received in satisfaction of judgments;

(5)

an Investment in an Unrestricted Subsidiary consisting solely of an Investment
in another Unrestricted Subsidiary;

(6)

Hedging Obligations not entered into for speculative investment purposes and
designed to protect the Company or its Restricted Subsidiaries or Regulated
Subsidiaries against fluctuations in commodity prices, securities prices,
foreign currency exchange rates or interest rates;

(7)

any Investment made as a result of the receipt of non-cash consideration from an
Asset Sale that was made pursuant to and in compliance with ;

(8)

any Investment existing on, or made pursuant to binding commitments existing on,
the date of this Indenture;

(9)

any Investment acquired by the Company or any of the Restricted Subsidiaries (a)
in exchange for any other Investment or accounts receivable held by the Company
or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the Company of such
other Investment or accounts receivable; (b) as a result of a foreclosure by the
Company or any of the Restricted Subsidiaries with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default; or (c) as a result of the settlement, compromise or resolution of
litigation, arbitration or other disputes with Persons who are not Affiliates;

(10)

Investments consisting of the licensing or contribution of intellectual property
pursuant to joint marketing arrangements with other Persons;

(11)

Guarantees issued in accordance with Sections  and ;

(12)

Investments of a Restricted Subsidiary of the Company acquired after the Closing
Date or of an entity merged into or consolidated with the Company or a
Restricted Subsidiary in a transaction that is not prohibited by  after the
Closing Date to the extent that such Investments were not made in contemplation
of such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

(13)

Investments made to defease the Notes or the Notes in accordance with the terms
of this Indenture;

(14)

guarantees by the Company or any of its Restricted Subsidiaries of operating
leases (other than Capitalized Lease Obligations), trademarks, licenses,
purchase agreements or of other obligations that do not constitute Indebtedness,
in each case entered into by the Company or any Restricted Subsidiary in the
ordinary course of business;

(15)

repurchases of the Notes;

(16)

Investment in general partner interests of limited partnerships or as managing
member of limited liability companies in which non-Affiliates are the limited
partners or other members, as applicable, formed for the purpose of pursuing
private equity or alternative investment strategies in connection with a Related
Business and consistent with past practice, not to exceed for any individual
Investment, 2% of the total amounts invested by all investors in such
partnership or limited liability company at the time of such Investment;

(17)

Investments not otherwise described under this definition, not to exceed $5
million in the aggregate for the Company and its Subsidiaries; and

(18)

guarantees by the Company or any Subsidiary Guarantor of the obligations of
Oppenheimer Multifamily Housing & Healthcare Finance, Inc. under Securities
Facilities; provided that such guarantee is treated as Indebtedness by the
Company for purposes of determining compliance with this Indenture.

“Permitted Liens” means:

(1)

Liens for taxes, assessments, governmental charges or claims that are being
contested in good faith by appropriate legal proceedings promptly instituted and
diligently conducted and for which a reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made;

(2)

statutory and common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens (including a
lender’s unexercised rights of set-off) arising in the ordinary course of
business and with respect to amounts not yet delinquent or being contested in
good faith by appropriate legal proceedings promptly instituted and diligently
conducted and for which a reserve or other appropriate provision, if any, as
shall be required in conformity with GAAP shall have been made;

(3)

Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security;

(4)

Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory or regulatory obligations, bankers’ acceptances, surety and
appeal bonds, government contracts, performance and return-of-money bonds and
other obligations of a similar nature incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money);

(5)

easements, rights-of-way, municipal and zoning ordinances and similar charges,
encumbrances, title defects or other irregularities that do not materially
interfere with the ordinary course of business of the Company or any of its
Restricted Subsidiaries;

(6)

leases or subleases granted to others that do not materially interfere with the
ordinary course of business of the Company and its Restricted Subsidiaries,
taken as a whole;

(7)

Liens encumbering property or assets under construction arising from progress or
partial payments by a customer of the Company or its Restricted Subsidiaries
relating to such property or assets;

(8)

any interest or title of a lessor in the property subject to any Capitalized
Lease or operating lease;

(9)

Liens arising from filing Uniform Commercial Code financing statements regarding
leases;

(10)

Liens on property of, or on shares of Capital Stock or Indebtedness of, any
Person existing at the time such Person becomes, or becomes a part of, any
Restricted Subsidiary; provided that such Liens do not extend to or cover any
property or assets of the Company or any Restricted Subsidiary other than the
property or assets acquired;

(11)

Liens in favor of the Company or any Restricted Subsidiary;

(12)

Liens arising from the rendering of a final judgment or order against the
Company or any Restricted Subsidiary that does not give rise to an Event of
Default;

(13)

Liens securing reimbursement obligations with respect to letters of credit that
encumber documents and other property relating to such letters of credit and the
products and proceeds thereof;

(14)

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

(15)

Liens encumbering customary initial deposits and margin deposits, and other
Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business, in each case, securing Indebtedness
under Hedging Obligations not entered into for speculative investment purposes
and designed to protect the Company or any of its Restricted Subsidiaries from
fluctuations in interest rates, currencies or the price of commodities or
securities;

(16)

Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into by the Company or any of its
Restricted Subsidiaries in the ordinary course of business in accordance with
the past practices of the Company and its Restricted Subsidiaries prior to the
Closing Date;

(17)

Liens on shares of Capital Stock of any Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary;

(18)

Liens on or sales of receivables or mortgages;

(19)

Liens existing on the Closing Date;

(20)

Liens on Collateral securing Note Obligations;

(21)

Liens with respect to the assets of a Restricted Subsidiary granted by such
Restricted Subsidiary to the Company or a Wholly Owned Restricted Subsidiary or
Wholly Owned Regulated Subsidiary to secure Indebtedness owing to the Company or
such other Restricted Subsidiary or Regulated Subsidiary;

(22)

Liens to secure Indebtedness of the Company under any Credit Facility Incurred
pursuant to Section 4.09(b)(1);

(23)

Liens securing Indebtedness which is Incurred to refinance secured Indebtedness
which is permitted to be Incurred under (b)(6); provided that such Liens do not
extend to or cover any property or assets of the Company or any Restricted
Subsidiary or Regulated Subsidiary other than the property or assets securing
the Indebtedness being refinanced;

(24)

Liens to secure Indebtedness under  (b)(11)(limited to the assets of the Foreign
Subsidiary incurring such Indebtedness) and (b)(12);

(25)

Liens securing Indebtedness under (b)(4); provided that (x) such Liens are
created within 360 days after the acquisition of the asset financed and (y) no
such Lien shall extend to or cover any property or asset other than the asset so
financed;

(26)

Liens on cash set aside at the time of the Incurrence of any Indebtedness, or
government securities purchased with such cash, in either case to the extent
that such cash or government securities pre-fund the payment of interest on such
Indebtedness and are held in a collateral or escrow account or similar
arrangement to be applied for such purpose;

(27)

Liens (which may be pari passu with the Liens securing the Notes) securing any
Indebtedness permitted to be incurred pursuant to ; provided that at the time of
incurrence and after giving pro forma effect thereto, the Secured Leverage Ratio
would be no greater than 1.60 to 1.

(28)

Liens to secure any refinancing, refunding, extension, renewal or replacement
(or successive refinancings, refundings, extensions, renewals or replacements)
as a whole, or in part, of any Indebtedness secured by any Lien referred to in
the foregoing clauses (10) and (19); provided, however, that (x) such new Lien
shall be limited to all or part of the same property that secured the original
Lien (plus improvements on such property), (y) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clause (10) and (19) at the time the original Lien
became a Permitted Lien under this Indenture, and (B) an amount necessary to pay
any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement and (z) the new Lien has no greater
priority relative to the Notes and the Subsidiary Guarantees and the holders of
the Indebtedness secured by such Lien have no greater intercreditor rights
relative to the Notes and the Subsidiary Guarantees and holders thereof than the
original Liens and the related Indebtedness;

(29)

Liens on assets of a Restricted Subsidiary securing obligations of such
Restricted Subsidiary under a Securities Facility; and

(30)

other Liens securing obligations not to exceed $5.0 million at any one time
outstanding.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

“PIK Preferred Stock” means Preferred Stock the terms of which do not permit the
declaration or payment of any dividend or other distribution thereon or with
respect thereto, or the redemption or conversion thereof, in each such case
prior to the payment in full of the Company’s obligations under the Notes.

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

“Private Placement Legend” means the legend set forth in  hereof to be placed on
all Notes issued under this Indenture, except where otherwise permitted by the
provisions of this Indenture.

“pro forma” means pro forma presentation in accordance with GAAP and Regulation
S-X promulgated under the Securities Act or any other regulation or policy of
the SEC related thereto.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Qualifying Real Property” means any real property owned by the Company or any
Subsidiary Guarantor other than Excluded Real Property.

“Rating Agency” means any “nationally recognized statistical rating
organization,” as such term is defined for purposes of Rule 436(g)(2) under the
Securities Act.

“Record Date” for the interest or Additional Interest, if any, payable on any
applicable Interest Payment Date means April 1 or October 1 (whether or not a
Business Day) next preceding such Interest Payment Date.

“Registration Rights Agreement” means the registration rights agreement, dated
the Closing Date, among the Company, the Subsidiary Guarantors and the Initial
Purchasers enter into in connection with the Initial Notes.

“Regulated Sale” means any sale, transfer or other disposition (including by way
of merger, consolidation or Sale-Leaseback Transaction) in one transaction or a
series of related transactions by the Company or any of its Restricted
Subsidiaries or Regulated Subsidiaries to any Person other than the Company or
any of its Restricted Subsidiaries or Regulated Subsidiaries of:

(1)

all or any of the Capital Stock of any Regulated Subsidiary; or

(2)

all or substantially all of the property and assets of an operating unit or
business of any Regulated Subsidiary;

in each case, that is not governed by the provisions of this Indenture
applicable to mergers, consolidations and sales of assets of the Company;
provided that “Regulated Sale” shall not include an issuance, sale, transfer or
other disposition of Capital Stock by a Regulated Subsidiary to the Company, a
Wholly Owned Restricted Subsidiary or a Wholly Owned Regulated Subsidiary.

“Regulated Significant Subsidiary” means, at any date of determination, any
Regulated Subsidiary that, together with its Subsidiaries, (1) for the most
recent fiscal year of the Company, accounted for more than 5% of the
consolidated revenues of the Company and its Restricted Subsidiaries and
Regulated Subsidiaries or (2) as of the end of such fiscal year, was the owner
of more than 5% of the consolidated assets of the Company and its Restricted
Subsidiaries and Regulated Subsidiaries, all as set forth on the most recently
internally available consolidated financial statements of the Company for such
fiscal year.

“Regulated Subsidiary” means any direct or indirect subsidiary of the Company
that is registered as (1) a broker dealer pursuant to Section 15 of the Exchange
Act, (2) a broker dealer or underwriter under any foreign securities law, or (3)
a banking or insurance Subsidiary regulated under state, federal or foreign
laws.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Legended Regulation S Global Note or an
Unlegended Regulation S Global Note, as appropriate.

“Related Business” means any financial services business which is the same as or
ancillary or complementary to any business of the Company and its Restricted
Subsidiaries and Regulated Subsidiaries that is being conducted on the Closing
Date, including, but not limited to, broker-dealer services, insurance,
investment advisory services, specialist and other market making activities,
trust and banking services, underwriting and the creation of and offers and
sales of interests in mutual funds and any business that is a result of
ownership interest in any other entity acquired in the ordinary course of
business.

“Replacement Assets” means, on any date, property or assets (other than current
assets) of a nature or type or that are used in a business (or an Investment in
a company having property or assets of a nature or type, or engaged in a
business) similar or related to the nature or type of the property and assets
of, or the business of, the Company and its Restricted Subsidiaries and its
Regulated Subsidiaries existing on such date.

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, who shall have direct
responsibility for the administration of this Indenture, or any officer to whom
any corporate trust matter is referred because of such Person’s knowledge of and
familiarity with the particular subject.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Investment” means an Investment made after the Closing Date other
than Permitted Investments.

 “Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary or a Regulated Subsidiary.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“Sale-Leaseback Transaction” means, with respect to any Person, an arrangement
whereby such Person sells or transfers property and then or thereafter leases
such property or any substantial part thereof which such Person intends to use
for substantially the same purpose or purposes as the property sold or
transferred, provided that for purposes of this definition, “property” shall not
include Investment Securities.

“S&P” means Standard & Poor’s Rating Group, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Leverage Ratio” means as of any date of determination, the ratio of (a)
Pari Passu Lien Indebtedness, as determined on a consolidated basis, as of the
last day of the fiscal quarter ending on, or most recently ended prior to, such
date of determination to, after giving effect to the transaction giving rise to
the need to calculate the Secured Leverage Ratio to (b) Consolidated EBITDA for
the period consisting of the immediately preceding four consecutive fiscal
quarters of the Company ending on, or most recently ended prior to, such date of
determination for which internal financial statements are available; provided
that Consolidated EBITDA will be calculated in the manner contemplated by, and
subject to all the adjustments provided in, the definition of “Consolidated
Fixed Charge Coverage Ratio.”

“Secured Party” means (i) the Holders, (ii) the Trustee, (iii) the Collateral
Agent and (iv) any successors, indorsees, transferees and assigns of each of the
foregoing.

“Securities Act” means the Securities Act of 1933, as amended or any successor
statute or statutes thereto.

“Securities Facilities” means any facility providing for securities lending or
to finance the purchase or carrying of inventories of mortgage or other loans or
securities in connection with a Related Business carried on by a Restricted
Subsidiary and where the recourse of the lenders or other creditors under such
facility is limited to the assets of such Restricted Subsidiary or to guarantees
of such Securities Facilities by the Company or a Subsidiary Guarantor permitted
under this Indenture.

“Security Agreement” means that certain Security Agreement, dated as of the
Closing Date, made by and among the Company, the Subsidiary Guarantors and the
Collateral Agent, as amended, modified, renewed, restated or replaced, in whole
or in part, from time to time, in accordance with its terms.

“Security Documents” means the Security Agreement, the Intercreditor Agreement,
the Mortgages (if any) and any other instruments and documents executed and
delivered pursuant to this Indenture or any of the foregoing, as the same may be
amended, supplemented or otherwise modified from time to time and pursuant to
which Collateral is pledged, assigned or granted to or on behalf of the
Collateral Agent for the benefit of the Secured Parties.

“Senior Management” means with respect to any Person, the Chief Executive
Officer, the President, the Chief Operating Officer, the Chief Financial
Officer, or any Executive Vice-President of such Person.

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

“Significant Subsidiary” means, at any date of determination, any Restricted
Subsidiary that, together with its Subsidiaries, (1) for the most recent fiscal
year of the Company, accounted for more than 10% of the consolidated revenues of
the Company and its Restricted Subsidiaries or (2) as of the end of such fiscal
year, was the owner of more than 10% of the consolidated assets of the Company
and its Restricted Subsidiaries, all as set forth on the most recently
internally available consolidated financial statements of the Company for such
fiscal year.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any of its Restricted
Subsidiaries that are reasonably customary in an accounts receivable
transaction.

“Stated Maturity” means, (1) with respect to any debt security, the date
specified in such debt security as the fixed date on which the final installment
of principal of such debt security is due and payable and (2) with respect to
any scheduled installment of principal of or interest on any debt security, the
date specified in such debt security as the fixed date on which such installment
is due and payable.

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the voting power of the
outstanding Voting Stock is owned, directly or indirectly, by such Person and
one or more other Subsidiaries of such Person and is consolidated under GAAP
with such Person.

“Subsidiary Guarantee” means any guarantee of the obligations of the Company
under this Indenture and the Notes by any Subsidiary Guarantor.

“Subsidiary Guarantor” means E.A Viner International Co., Viner Finance Inc. and
any Subsidiary of the Company required to guarantee the Notes pursuant to
Section 4.15.

“Temporary Cash Investments” means any of the following:

(1)

direct obligations of the United States of America or any agency thereof or
obligations fully and unconditionally guaranteed by the United States of America
or any agency thereof, in each case maturing within two years from the date of
acquisition thereof;

(2)

certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition thereof, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $250.0 million and whose long-term debt is rated “A” or the
equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency);

(3)

repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (1) above entered into with a bank
or trust company meeting the qualifications described in clause (2) above;

(4)

commercial paper, maturing not more than one year after the date of acquisition,
issued by a corporation (other than an Affiliate of the Company) organized and
in existence under the laws of the United States of America, any state thereof
or any foreign country recognized by the United States of America with a rating
at the time as of which any investment therein is made of “P-1” (or higher)
according to Moody’s or “A-1” (or higher) according to S&P;

(5)

readily marketable direct obligations issued by any state of the United States
of America or any political subdivision thereof having one of the two highest
rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency if both
of the two named rating agencies cease publishing ratings of investments) in
each case with maturities not exceeding two years from the date of acquisition;

(6)

Indebtedness issued by Persons (other than the Permitted Holders or any of their
Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s (or reasonably equivalent ratings of another internationally recognized
ratings agency) in each case with maturities not exceeding two years from the
date of acquisition;

(7)

any investment funds investing at least 95% of its assets continuously invested
in investments of the types described in clauses (1) through (6) above; and

(8)

instruments equivalent to those referred to in clauses (1) through (6) above
denominated in euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Total Assets” means the total consolidated assets of the Company, the
Restricted Subsidiaries and the Regulated Subsidiaries, as shown on the most
recent balance sheet of the Company.

“Trade Payables” means, with respect to any Person, any accounts payable or any
other Indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person or any of its Subsidiaries arising in the ordinary
course of business in connection with the acquisition of goods or services.

“Transaction Date” means, with respect to the Incurrence of any Indebtedness,
the date such Indebtedness is to be Incurred and, with respect to any Restricted
Payment, the date such Restricted Payment is to be made.

“Treasury Rate” means, as of the applicable redemption date, the yield to
maturity as of such redemption date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
business days prior to such redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such redemption date to April 15, 2014;
provided, however, that if the period from such redemption date to April 15,
2014 is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended (15
U.S.C §§ 77aaa-777bbbb).

“Trustee” means The Bank of New York Mellon Trust Company, N.A., as trustee,
until a successor replaces it in accordance with the applicable provisions of
this Indenture and thereafter means the successor serving hereunder.

“Uniform Commercial Code” or “UCC” means the New York Uniform Commercial Code as
in effect from time to time, provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Uniform Commercial Code” or
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority..

“Unlegended Regulation S Global Note” means a permanent Global Note in the form
of Exhibit A hereto, bearing the Global Note Legend, deposited with or on behalf
of and registered in the name of the Depositary or its nominee and issued upon
expiration of the Restricted Period.

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a permanent Global Note, substantially in the
form of Exhibit A attached hereto, that bears the Global Note Legend and that
has the “Schedule of Exchanges of Interests in the Global Note” attached
thereto, and that is deposited with or on behalf of and registered in the name
of the Depositary, representing Notes that do not bear the Private Placement
Legend.

“Unrestricted Subsidiary” means (1) any Subsidiary of the Company that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Board of Directors in the manner provided below; and (2) any Subsidiary of an
Unrestricted Subsidiary.  The Board of Directors may designate any Restricted
Subsidiary or Regulated Subsidiary (including any newly acquired or newly formed
Subsidiary of the Company) to be an Unrestricted Subsidiary unless such
Subsidiary owns any Capital Stock of, or owns or holds any Lien on any property
of, the Company or any Restricted Subsidiary; provided that (A) any Guarantee by
the Company or any Restricted Subsidiary of any Indebtedness of the Subsidiary
being so designated shall be deemed an “Incurrence” of such Indebtedness and an
“Investment” by the Company or such Restricted Subsidiary (or both, if
applicable) at the time of such designation; (B) either (I) the Subsidiary to be
so designated has total assets of $1,000 or less or (II) if such Subsidiary has
assets greater than $1,000, such designation would be permitted under  and (C)
if applicable, the Incurrence of Indebtedness and the Investment referred to in
clause (A) of this proviso would be permitted under Sections  and .  The Board
of Directors may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that (a) no Default or Event of Default shall have occurred
and be continuing at the time of or after giving effect to such designation and
(b) all Liens and Indebtedness of such Unrestricted Subsidiary outstanding
immediately after such designation would, if Incurred at such time, have been
permitted to be Incurred (and shall be deemed to have been Incurred) for all
purposes of this Indenture.  Any such designation by the Board of Directors
shall be evidenced to the Trustee by promptly filing with the Trustee a copy of
the Board Resolution giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the foregoing
provisions.

“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

“Wholly Owned” means, with respect to any Subsidiary of any Person, the
ownership all of the outstanding Capital Stock of such Subsidiary by such Person
or one or more Wholly Owned Subsidiaries of such Person.

Section 1.2.  Other Definitions.  

Term

Defined in Section

“Asset Sale Offer”







“Authentication Order”







“Change of Control Offer”







“Covenant Defeasance”







“DTC”







“Event of Default”







“Excess Proceeds”







“Guaranteed Indebtedness”




4.15

“Legal Defeasance”







“Mortgage”




12.12

“Note Register”







“Paying Agent”







“Registrar”







 “Reinstatement Date”




4.20

 “Restricted Payment”




4.07

 “Suspended Covenants”




4.20

“Surviving Person”




5.01

“Suspension Date”




4.20

“Suspension Period”




4.20




Section 1.3.  Incorporation by Reference of Trust Indenture Act.  Whenever this
Indenture refers to a provision of the Trust Indenture Act, the provision is
incorporated by reference in and made a part of this Indenture.

The following Trust Indenture Act terms used in this Indenture have the
following meanings:

“indenture securities” means the Notes and Subsidiary Guarantees;

“indenture security Holder” means a Holder of a Note;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the Notes and the Subsidiary Guarantees means the Company and the
Subsidiary Guarantors, respectively, and any successor obligor upon the Notes
and the Subsidiary Guarantees, respectively.

All other terms used in this Indenture that are defined by the Trust Indenture
Act, defined by Trust Indenture Act reference to another statute or defined by
SEC rule under the Trust Indenture Act have the meanings so assigned to them.

Section 1.4.  Rules of Construction.  Unless the context otherwise requires:

(a)

a term has the meaning assigned to it;

(b)

an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c)

“or” is not exclusive;

(d)

words in the singular include the plural, and in the plural include the
singular;

(e)

“will” shall be interpreted to express a command;

(f)

provisions apply to successive events and transactions;

(g)

references to sections of, or rules under, the Securities Act, Exchange Act or
Trust Indenture Act shall be deemed to include substitute, replacement or
successor sections or rules adopted by the SEC from time to time;

(h)

unless the context otherwise requires, any reference to an “Article,” “Section”
or “clause” refers to an Article, Section or clause, as the case may be, of this
Indenture;

(i)

(1) unsecured Indebtedness shall not be deemed to be subordinated or junior to
secured Indebtedness merely because it is unsecured, (2) senior Indebtedness
shall not be deemed to be subordinated or junior to any other senior
Indebtedness merely because it has a junior priority with respect to the same
collateral and (3) Indebtedness that is not guaranteed shall not be deemed to be
subordinated or junior to Indebtedness that is guaranteed merely because of such
guarantee; and

(j)

the words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Indenture as a whole and not any particular Article, Section,
clause or other subdivision.

Section 1.5.  Acts of Holders.  1) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent duly appointed in writing.  Except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
or record or both are delivered to the Trustee and, where it is hereby expressly
required, to the Company.  Proof of execution of any such instrument or of a
writing appointing any such agent, or the holding by any Person of a Note, shall
be sufficient for any purpose of this Indenture and (subject to ) conclusive in
favor of the Trustee and the Company, if made in the manner provided in this .

(a)

The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof.  Where such execution is
by or on behalf of any legal entity other than an individual, such certificate
or affidavit shall also constitute proof of the authority of the Person
executing the same.  The fact and date of the execution of any such instrument
or writing, or the authority of the Person executing the same, may also be
proved in any other manner that the Trustee deems sufficient.

(b)

The ownership of Notes shall be proved by the Note Register.

(c)

Any request, demand, authorization, direction, notice, consent, waiver or other
action by the Holder of any Note shall bind every future Holder of the same Note
and the Holder of every Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof, in respect of any action taken,
suffered or omitted by the Trustee or the Company in reliance thereon, whether
or not notation of such action is made upon such Note.

(d)

The Company may, in the circumstances permitted by the Trust Indenture Act, set
a record date for purposes of determining the identity of Holders entitled to
give any request, demand, authorization, direction, notice, consent, waiver or
take any other act, or to vote or consent to any action by vote or consent
authorized or permitted to be given or taken by Holders.  Unless otherwise
specified, if not set by the Company prior to the first solicitation of a Holder
made by any Person in respect of any such action, or in the case of any such
vote, prior to such vote, any such record date shall be the later of 30 days
prior to the first solicitation of such consent or the date of the most recent
list of Holders furnished to the Trustee prior to such solicitation.

(e)

Without limiting the foregoing, a Holder entitled to take any action hereunder
with regard to any particular Note may do so with regard to all or any part of
the principal amount of such Note or by one or more duly appointed agents, each
of which may do so pursuant to such appointment with regard to all or any part
of such principal amount.  Any notice given or action taken by a Holder or its
agents with regard to different parts of such principal amount pursuant to this
paragraph shall have the same effect as if given or taken by separate Holders of
each such different part.

(f)

Without limiting the generality of the foregoing, a Holder, including DTC that
is the Holder of a Global Note, may make, give or take, by a proxy or proxies
duly appointed in writing, any request, demand, authorization, direction,
notice, consent, waiver or other action provided in this Indenture to be made,
given or taken by Holders, and DTC that is the Holder of a Global Note may
provide its proxy or proxies to the beneficial owners of interests in any such
Global Note through such depositary’s standing instructions and customary
practices.

(g)

The Company may fix a record date for the purpose of determining the Persons who
are beneficial owners of interests in any Global Note held by DTC entitled under
the procedures of such depositary to make, give or take, by a proxy or proxies
duly appointed in writing, any request, demand, authorization, direction,
notice, consent, waiver or other action provided in this Indenture to be made,
given or taken by Holders.  If such a record date is fixed, the Holders on such
record date or their duly appointed proxy or proxies, and only such Persons,
shall be entitled to make, give or take such request, demand, authorization,
direction, notice, consent, waiver or other action, whether or not such Holders
remain Holders after such record date.  No such request, demand, authorization,
direction, notice, consent, waiver or other action shall be valid or effective
if made, given or taken more than 90 days after such record date.

ARTICLE 2
The Notes

Section 2.a.  General.  2) The Notes and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibit A hereto.  The
Notes may have notations, legends or endorsements required by law, stock
exchange rules or usage.  Each Note shall be dated the date of its
authentication.  The Notes shall be in minimum denominations of $2,000 and any
integral multiple of $1,000 in excess thereof.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture, and the Company, the Subsidiary
Guarantors and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and to be bound thereby.  However,
to the extent any provision of any Note conflicts with the express provisions of
this Indenture, the provisions of this Indenture shall govern and be
controlling.

Additional Notes ranking pari passu with the Initial Notes, including Exchange
Notes, may be created and issued from time to time by the Company without notice
to or consent of the Holders and shall be consolidated with and form a single
class with the Initial Notes and shall have the same terms as to status,
waivers, amendments, offers to repurchase, redemption or otherwise as the
Initial Notes; provided that the Company’s ability to issue Additional Notes
shall be subject to the Company’s compliance with  hereof.  Any Additional Notes
shall be issued with the benefit of an indenture supplemental to this Indenture.

(a)

Global Notes.  Notes issued in global form shall be substantially in the form of
Exhibit A attached hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto).
 Notes issued in definitive form shall be substantially in the form of Exhibit A
attached hereto (but without the Global Note Legend thereon and without the
“Schedule of Exchanges of Interests in the Global Note” attached thereto).  Each
Global Note shall represent such of the outstanding Notes as shall be specified
therein and each shall represent the aggregate principal amount of outstanding
Notes from time to time endorsed thereon and the aggregate principal amount of
outstanding Notes represented thereby may from time to time be reduced or
increased, as appropriate, to reflect exchanges and redemptions.  Any
endorsement of a Global Note to reflect the amount of any increase or decrease
in the aggregate principal amount of outstanding Notes represented thereby shall
be made by the Trustee or the Custodian, at the direction of the Trustee, in
accordance with instructions given by the Holder thereof as required by  hereof.

(b)

Regulation S Global Notes.  Notes offered and sold in reliance on Regulation S
shall be issued initially in the form of one or more Legended Regulation S
Global Note, which shall be deposited on behalf of the purchasers of the Notes
represented thereby with the Trustee, as custodian for The Depository Trust
Company (“DTC”) in New York, New York, and registered in the name of the
Depositary or the nominee of the Depositary for the accounts of designated
agents holding on behalf of Euroclear or Clearstream, duly executed by the
Company and authenticated by the Trustee as hereinafter provided.  Following the
termination of the Restricted Period, beneficial interests in the Legended
Regulation S Global Note may be exchanged for beneficial interests in Unlegended
Regulation S Global Notes pursuant to  and the Applicable Procedures.
 Simultaneously with the authentication of Unlegended Regulation S Global Notes,
the Trustee shall cancel the Legended Regulation S Global Note.  The aggregate
principal amount of the Regulation S Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Trustee and the
Depositary or its nominee, as the case may be, in connection with transfers of
interest as hereinafter provided.

(c)

Euroclear and Clearstream Procedures Applicable.  The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream shall be applicable to transfers
of beneficial interests in the Regulation S Global Notes that are held by
Participants through Euroclear or Clearstream.

(d)

Form of Initial Notes.  The Notes issued on the date of this Indenture shall
initially be issued in the form of one or more Restricted Global Notes.

(e)

Terms.  The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is unlimited.

Section 2.b.  Execution and Authentication.  At least one Officer shall execute
the Notes on behalf of the Company by manual or facsimile signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

A Note shall not be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose until authenticated substantially in the form of
Exhibit A attached hereto, as the case may be, by the manual signature of the
Trustee.  The signature shall be conclusive evidence that the Note has been duly
authenticated and delivered under this Indenture.

On the Closing Date, the Trustee shall, upon receipt of a Company Order (an
“Authentication Order”), authenticate and deliver the Initial Notes.  In
addition, at any time, from time to time, the Trustee shall upon receipt of an
Authentication Order authenticate and deliver any Additional Notes and Exchange
Notes for an aggregate principal amount specified in such Authentication Order
for such Additional Notes or Exchange Notes issued hereunder.  Such
Authentication Order shall specify the amount of the Notes to be authenticated
and, in case of any issuance of Additional Notes pursuant to  hereof, shall
certify that such issuance is in compliance with  hereof.

The Trustee shall have the right to decline to authenticate and deliver any
Additional Notes under this Section if the Trustee determines that such action
may not lawfully be taken by the Company or if the Trustee in good faith by its
board of directors or board of trustee, executive committee, or a trust
committee of directors or trustees or Responsible Officers shall determine that
such action would expose the Trustee to personal liability to existing Holders.

In authenticating the Notes of any series and accepting the additional
responsibilities under this Indenture in relation to such Notes, the Trustee
shall receive, and (subject to ) shall be fully protected in relying upon, an
Officers’ Certificate and an Opinion of Counsel, each prepared in accordance
with  stating that the conditions precedent, if any, provided for in the
Indenture have been complied with, and an Opinion of Counsel substantially to
the effect that the Notes have been duly authorized and, if executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and duly paid for by the purchasers thereof on the date of such opinion,
would be entitled to the benefits of the Indenture and that this Indenture and
such Notes would be valid and binding obligations of the Company and any other
obligors, enforceable against the Company and such obligors in accordance with
their respective terms, subject to customary exceptions, and covering such other
matters as shall be specified therein and as shall be reasonably requested by
the Trustee.

The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes.  An authenticating agent may authenticate Notes whenever the
Trustee may do so.  Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.  An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.

Section 2.c.  Registrar and Paying Agent.  The Company shall maintain an office
or agency where Notes may be presented for registration of transfer or for
exchange (“Registrar”) and an office or agency where Notes may be presented for
payment (“Paying Agent”).  The Registrar shall keep a register of the Notes
(“Note Register”) and of their transfer and exchange.  The Company may appoint
one or more co-registrars and one or more additional paying agents.  The term
“Registrar” includes any co-registrar and the term “Paying Agent” includes any
additional paying agent.  The Company may change any Paying Agent or Registrar
without prior notice to any Holder.  The Company shall notify the Trustee in
writing of the name and address of any Agent not a party to this Indenture.  If
the Company fails to appoint or maintain another entity as Registrar or Paying
Agent, the Trustee shall act as such.  The Company or any of its Subsidiaries
may act as Paying Agent or Registrar.

The Company initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Company initially appoints the Trustee to act as the Paying Agent and
Registrar for the Notes and to act as Custodian with respect to the Global
Notes.

Section 2.d.  Paying Agent to Hold Money in Trust.  The Company shall require
each Paying Agent other than the Trustee to agree in writing that the Paying
Agent shall hold in trust for the benefit of Holders or the Trustee all money
held by the Paying Agent for the payment of principal, premium, if any, or
Additional Interest, if any, or interest on the Notes, and will notify the
Trustee of any default by the Company in making any such payment. While any such
default continues, the Trustee may require a Paying Agent to pay all money held
by it to the Trustee.  The Company at any time may require a Paying Agent to pay
all money held by it to the Trustee.  Upon payment over to the Trustee, the
Paying Agent (if other than the Company or a Subsidiary) shall have no further
liability for the money.  If the Company or a Subsidiary acts as Paying Agent,
it shall segregate and hold in a separate trust fund for the benefit of the
Holders all money held by it as Paying Agent.  Upon any bankruptcy or
reorganization proceedings relating to the Company, the Trustee shall serve as
Paying Agent for the Notes.

Section 2.e.  Holder Lists.  The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of all Holders and shall otherwise comply with Trust Indenture Act
Section 312(a).  If the Trustee is not the Registrar, the Company shall furnish
to the Trustee at least two Business Days before each Interest Payment Date and
at such other times as the Trustee may request in writing, a list in such form
and as of such date as the Trustee may reasonably require of the names and
addresses of the Holders of Notes and the Company shall otherwise comply with
Trust Indenture Act Section 312(a).

Section 2.f.  Transfer and Exchange.

(a)

Transfer and Exchange of Global Notes.  A Global Note may not be transferred as
a whole except by the Depositary to a nominee of the Depositary, by a nominee of
the Depositary to the Depositary or to another nominee of the Depositary, or by
the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary.  All Global Notes shall be exchanged by the Company
for Definitive Notes if (i) the Depositary (A) notifies the Company that it is
unwilling or unable to continue as Depositary for the Global Notes or (B) has
ceased to be a clearing agency registered under the Exchange Act, and in each
case the Company fails to appoint a successor Depositary within 120 days after
the date of such notice from the Depositary; (ii) the Company, at its option,
notifies the Trustee in writing that it elects to cause the issuance of
Definitive Notes, subject to the procedures of the Depositary; provided that in
no event shall the Legended Regulation S Global Note be exchanged by the Company
for Definitive Notes other than in accordance with ; or (iii) there shall have
occurred and be continuing a Default or Event of Default with respect to the
Notes.  Upon the occurrence of any of the preceding events in (i), (ii) or (iii)
above, Definitive Notes shall be issued in such names as the Depositary shall
instruct the Trustee.  Global Notes also may be exchanged or replaced, in whole
or in part, as provided in  and  hereof.  Every Note authenticated and delivered
in exchange for, or in lieu of, a Global Note or any portion thereof, pursuant
to this  or  or  hereof, shall be authenticated and delivered in the form of,
and shall be, a Global Note, except as provided in this .  A Global Note may not
be exchanged for another Note other than as provided in this ; however,
beneficial interests in a Global Note may be transferred and exchanged as
provided in ,  or  hereof.

(b)

Transfer and Exchange of Beneficial Interests in the Global Notes.  Registration
of the transfer and exchange of beneficial interests in the Global Notes shall
be effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures.  Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act.  Registration of
transfers of beneficial interests in the Global Notes also shall require
compliance with either subparagraph  or  below, as applicable, as well as one or
more of the other following subparagraphs, as applicable:

(i)

Transfer of Beneficial Interests in the Same Global Note.  Beneficial interests
in any Restricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in the same Restricted Global Note
in accordance with the transfer restrictions set forth in the Private Placement
Legend; provided, however, that prior to the expiration of the Restricted
Period, transfers of beneficial interests in the Legended Regulation S Global
Note may not be made to a U.S. Person or for the account or benefit of a U.S.
Person (other than an Initial Purchaser).  Beneficial interests in any
Unrestricted Global Note may be transferred to Persons who take delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note.  No written
orders or instructions shall be required to be delivered to the Registrar to
effect the transfers described in this .

(ii)

All Other Transfers and Exchanges of Beneficial Interests in Global Notes.  In
connection with all registrations of transfers and exchanges of beneficial
interests that are not subject to  above, the transferor of such beneficial
interest must deliver to the Registrar either (A) (1) a written order from a
Participant or an Indirect Participant given to the Depositary in accordance
with the Applicable Procedures directing the Depositary to credit or cause to be
credited a beneficial interest in another Global Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase or (B) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to cause to
be issued a Definitive Note in an amount equal to the beneficial interest to be
transferred or exchanged and (2) instructions given by the Depositary to the
Registrar containing information regarding the Person in whose name such
Definitive Note shall be registered to effect the transfer or exchange referred
to in (1) above; provided that in no event shall Definitive Notes be issued upon
the transfer or exchange of beneficial interests in the Legended Regulation S
Global Note other than in accordance with .  Upon consummation of an Exchange
Offer by the Company in accordance with , the requirements of this  shall be
deemed to have been satisfied upon receipt by the Registrar of the instructions
contained in the Letter of Transmittal delivered by the Holder of such
beneficial interests in the Restricted Global Notes.  Upon satisfaction of all
of the requirements for transfer or exchange of beneficial interests in Global
Notes contained in this Indenture and the Notes or otherwise applicable under
the Securities Act, the Trustee shall adjust the principal amount of the
relevant Global Notes pursuant to Section .

(iii)

Transfer of Beneficial Interests to Another Restricted Global Note.  A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of  hereof
and the Registrar receives the following:

(A)

if the transferee shall take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof; or

(B)

if the transferee shall take delivery in the form of a beneficial interest in a
Legended Regulation S Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof.

(iv)

Transfer and Exchange of Beneficial Interests in a Restricted Global Note for
Beneficial Interests in an Unrestricted Global Note.  A beneficial interest in
any Restricted Global Note may be exchanged by any Holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of  hereof and:

(A)

such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal as provided in Section 2.06(f) hereof;

(B)

such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C)

such transfer is effected by a Participating Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D)

the Registrar receives the following:

(1)

if the holder of such beneficial interest in a Restricted Global Note proposes
to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder substantially in the
form of Exhibit C hereto, including the certifications in item (1)(a) thereof;
or

(2)

if the holder of such beneficial interest in a Restricted Global Note proposes
to transfer such beneficial interest to a Person who shall take delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note, a
certificate from such holder in the form of Exhibit B hereto, including the
certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar or
the Company so requests or if the Applicable Procedures so require, an Opinion
of Counsel in form reasonably acceptable to the Registrar and the Company to the
effect that such exchange or transfer is in compliance with the Securities Act
and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with  hereof,
and the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel each stating that all conditions precedent provided for or
relating to the authentication and delivery of such Unrestricted Global Note
have been complied with, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or (D)
above.

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(c)

Transfer or Exchange of Beneficial Interests for Definitive Notes.

(i)

Beneficial Interests in Restricted Global Notes to Restricted Definitive Notes.
 If any holder of a beneficial interest in a Restricted Global Note proposes to
exchange such beneficial interest for a Restricted Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Restricted Definitive Note, then, upon the occurrence of any of the
events in paragraphs (i), (ii) or (iii) of Section 2.06(a) hereof and receipt by
the Registrar of the following documentation:

(A)

if the holder of such beneficial interest in a Restricted Global Note proposes
to exchange such beneficial interest for a Restricted Definitive Note, a
certificate from such holder substantially in the form of Exhibit C hereto,
including the certifications in item (2)(a) thereof;

(B)

if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

(C)

if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (2) thereof;

(D)

if such beneficial interest is being transferred pursuant to an exemption from
the registration requirements of the Securities Act in accordance with Rule 144,
a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E)

if such beneficial interest is being transferred to the Company or any of its
Subsidiaries, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

(F)

if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate substantially in
the form of Exhibit B hereto, including the certifications in item (3)(c)
thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to  hereof, and the Company shall
execute and the Trustee shall authenticate and deliver to the Person designated
in the instructions a Definitive Note in the applicable principal amount.  Any
Definitive Note issued in exchange for a beneficial interest in a Restricted
Global Note pursuant to this  shall be registered in such name or names and in
such authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the Participant or Indirect Participant.  The Trustee shall deliver such
Definitive Notes to the Persons in whose names such Notes are so registered.
 Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this  shall bear the Private Placement Legend
and shall be subject to all restrictions on transfer contained therein.

(ii)

Beneficial Interests in Legended Regulation S Global Note to Definitive Notes.
 A beneficial interest in the Legended Regulation S Global Note may not be
exchanged for a Definitive Note or transferred to a Person who takes delivery
thereof in the form of a Definitive Note prior to the expiration of the
Restricted Period, except in the case of a transfer pursuant to an exemption
from the registration requirements of the Securities Act other than Rule 903 or
Rule 904.

(iii)

Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes.  A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only upon the occurrence of any of the
events in paragraphs (i), (ii) or (iii) of Section 2.06(a) hereof and if:

(A)

such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal as provided in
Section 2.06(f) hereof;

(B)

such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C)

such transfer is effected by a Participating Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D)

the Registrar receives the following:

(1)

if the holder of such beneficial interest in a Restricted Global Note proposes
to exchange such beneficial interest for an Unrestricted Definitive Note, a
certificate from such holder substantially in the form of Exhibit C hereto,
including the certifications in item (1)(b) thereof; or

(2)

if the holder of such beneficial interest in a Restricted Global Note proposes
to transfer such beneficial interest to a Person who shall take delivery thereof
in the form of an Unrestricted Definitive Note, a certificate from such Holder
substantially in the form of Exhibit B hereto, including the certifications in
item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar or
the Company so requests or if the Applicable Procedures so require, an Opinion
of Counsel in form reasonably acceptable to the Registrar and the Company to the
effect that such exchange or transfer is in compliance with the Securities Act
and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.

(iv)

Beneficial Interests in Unrestricted Global Notes to Unrestricted Definitive
Notes.  If any holder of a beneficial interest in an Unrestricted Global Note
proposes to exchange such beneficial interest for a Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Definitive Note, then, upon the occurrence of any of the events in
paragraphs (i), (ii) or (iii) of Section 2.06(a) hereof and satisfaction of the
conditions set forth in  hereof, the Trustee shall cause the aggregate principal
amount of the applicable Global Note to be reduced accordingly pursuant to
 hereof, and the Company shall execute and the Trustee shall authenticate and
deliver to the Person designated in the instructions a Definitive Note in the
applicable principal amount.  Any Definitive Note issued in exchange for a
beneficial interest pursuant to this  shall be registered in such name or names
and in such authorized denomination or denominations as the holder of such
beneficial interest shall instruct the Registrar through instructions from or
through the Depositary and the Participant or Indirect Participant.  The Trustee
shall deliver such Definitive Notes to the Persons in whose names such Notes are
so registered.  Any Definitive Note issued in exchange for a beneficial interest
pursuant to this  shall not bear the Private Placement Legend.

(d)

Transfer and Exchange of Definitive Notes for Beneficial Interests.

(i)

Restricted Definitive Notes to Beneficial Interests in Restricted Global Notes.
 If any Holder of a Restricted Definitive Note proposes to exchange such Note
for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A)

if the Holder of such Restricted Definitive Note proposes to exchange such Note
for a beneficial interest in a Restricted Global Note, a certificate from such
Holder substantially in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;

(B)

if such Restricted Definitive Note is being transferred to a QIB in accordance
with Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

(C)

if such Restricted Definitive Note is being transferred to a Non-U.S. Person in
an offshore transaction in accordance with Rule 903 or Rule 904, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (2) thereof;

(D)

if such Restricted Definitive Note is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E)

if such Restricted Definitive Note is being transferred to the Company or any of
its Subsidiaries, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

(F)

if such Restricted Definitive Note is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate substantially in
the form of Exhibit B hereto, including the certifications in item (3)(c)
thereof,

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the applicable Restricted Global Note, in the case of clause (B) above, the
applicable 144A Global Note, and in the case of clause (C) above, the applicable
Regulation S Global Note.

(ii)

Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes.  A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:

(A)

such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal as provided in Section 2.06(f) hereof;

(B)

such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C)

such transfer is effected by a Participating Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D)

the Registrar receives the following:

(1)

if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for a beneficial interest in the Unrestricted Global Note, a certificate
from such Holder substantially in the form of Exhibit C hereto, including the
certifications in item (1)(c) thereof; or

(2)

if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of a beneficial
interest in the Unrestricted Global Note, a certificate from such Holder
substantially in the form of Exhibit B hereto, including the certifications in
item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar or
the Company so requests or if the Applicable Procedures so require, an Opinion
of Counsel in form reasonably acceptable to the Registrar and the Company to the
effect that such exchange or transfer is in compliance with the Securities Act
and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.

Upon satisfaction of the conditions of any of the subparagraphs in this , the
Trustee shall cancel the Definitive Notes and increase or cause to be increased
the aggregate principal amount of the Unrestricted Global Note.

(iii)

Unrestricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes.  A Holder of an Unrestricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Unrestricted
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time.  Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraphs (i), ,  or  above at a time when an
Unrestricted Global Note has not yet been issued, the Company shall issue and,
upon receipt of an Authentication Order in accordance with  hereof, the Trustee
shall authenticate one or more Unrestricted Global Notes in an aggregate
principal amount equal to the principal amount of Definitive Notes so
transferred.

(e)

Transfer and Exchange of Definitive Notes for Definitive Notes.  Upon request by
a Holder of Definitive Notes and such Holder’s compliance with the provisions of
this , the Registrar shall register the transfer or exchange of Definitive
Notes.  Prior to such registration of transfer or exchange, the requesting
Holder shall present or surrender to the Registrar the Definitive Notes duly
endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing.  In addition, the requesting Holder shall provide
any additional certifications, documents and information, as applicable,
required pursuant to the following provisions of this :

(i)

Restricted Definitive Notes to Restricted Definitive Notes.  Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A)

if the transfer will be made pursuant to a QIB in accordance with Rule 144A,
then the transferor must deliver a certificate substantially in the form of
Exhibit B hereto, including the certifications in item (1) thereof;

(B)

if the transfer will be made pursuant to Rule 903 or Rule 904 then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; or

(C)

if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications required by item (3) thereof, if applicable.

(ii)

Restricted Definitive Notes to Unrestricted Definitive Notes.  Any Restricted
Definitive Note may be exchanged by the Holder thereof for an Unrestricted
Definitive Note or transferred to a Person or Persons who take delivery thereof
in the form of an Unrestricted Definitive Note if:

(A)

such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal as provided in Section 2.06(f) hereof;

(B)

any such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C)

any such transfer is effected by a Participating Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D)

the Registrar receives the following:

(1)

if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder
substantially in the form of Exhibit C hereto, including the certifications in
item (1)(d) thereof; or

(2)

if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder substantially in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar or
the Company so requests, an Opinion of Counsel in form reasonably acceptable to
the Registrar and the Company to the effect that such exchange or transfer is in
compliance with the Securities Act and that the restrictions on transfer
contained herein and in the Private Placement Legend are no longer required in
order to maintain compliance with the Securities Act.

(iii)

Unrestricted Definitive Notes to Unrestricted Definitive Notes.  A Holder of
Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note.  Upon receipt
of a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f)

Exchange Offer.  Upon the occurrence of the Exchange Offer in accordance with
the Registration Rights Agreement, the Company shall issue and, upon receipt of
an Authentication Order in accordance with  hereof, and an Officers’ Certificate
and an Opinion of Counsel each stating that all conditions precedent provided
for or relating to the authentication and delivery of such Unrestricted Global
Note have been complied with, the Trustee shall authenticate (i) one or more
Unrestricted Global Notes in an aggregate principal amount equal to the
principal amount of the beneficial interests in the Restricted Global Notes
tendered for acceptance (as certified to the Trustee by the Company) by Persons
that certify in the applicable Letters of Transmittal that (1) they are not an
affiliate (within the meaning of Rule 405 under the Securities Act) of the
Company, (2) they are not engaged in, and do not intend to engage in, and has no
arrangement or understanding with any Person to participate in, a distribution
of the Exchange Notes to be issued in the Exchange Offer and (3) they are
acquiring the Exchange Notes in its ordinary course of business (4) if they are
not a broker-dealer, that they are not engaged in and do not intend to engage in
the distribution of the Exchange Notes and (5) if they are a broker-dealer and
will receive the Exchange Notes for their own account in exchange for Notes that
were acquired as a result of market-making or other trading activities, then
they will deliver a Prospectus (as defined in the Registration Rights Agreement)
in connection with any resale of the Exchange Notes, and accepted for exchange
in the Exchange Offer and (ii) Unrestricted Definitive Notes in an aggregate
principal amount equal to the principal amount of the Restricted Definitive
Notes tendered for acceptance (as certified to the Trustee by the Company) by
Persons that certify in the applicable Letters of Transmittal that (1) they are
not an affiliate (within the meaning of Rule 405 under the Securities Act) of
the Company, (2) they are not engaged in, and do not intend to engage in, and
has no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued in the Exchange Offer and (3)
they are acquiring the Exchange Notes in its ordinary course of business (4) if
they are not a broker-dealer, that they are not engaged in and do not intend to
engage in the distribution of the Exchange Notes and (5) if they are a
broker-dealer and will receive the Exchange Notes for their own account in
exchange for Notes that were acquired as a result of market-making or other
trading activities, then they will deliver a Prospectus (as defined in the
Registration Rights Agreement) in connection with any resale of the Exchange
Notes, and accepted for exchange in the Exchange Offer.  Concurrently with the
issuance of such Exchange Notes, the Trustee shall cause the aggregate principal
amount of the applicable Restricted Global Notes to be reduced accordingly, and
the Company shall execute and the Trustee, upon receipt of an Authentication
Order, shall authenticate and mail to the Persons designated by the Holders of
Definitive Notes so accepted Unrestricted Definitive Notes in the applicable
principal amount.  Any Notes that remain outstanding after the consummation of
the Exchange Offer, and Exchange Notes issued in connection with the Exchange
Offer, shall be treated as a single class of securities under this Indenture.

(g)

Legends.  The following legends shall appear on the face of all Global Notes and
Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture:

(i)

Private Placement Legend.

(A)

Except as permitted below, each Global Note and each Definitive Note (and all
Notes issued in exchange therefor or substitution thereof) shall bear the legend
in substantially the following form:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  NEITHER THIS NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE
HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE
DATE WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE
LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF
THIS NOTE HEREON (OR ANY PREDECESSOR OF THIS NOTE) (THE “RESALE RESTRICTION
TERMINATION DATE”) ONLY (A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (B)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (C)
FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS
AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER (i) PURSUANT TO CLAUSE (D) PRIOR TO THE END OF THE 40 DAY DISTRIBUTION
COMPLIANCE PERIOD WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR
PURSUANT TO CLAUSE (E) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND (ii) IN EACH OF THE FOREGOING
CASES, TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THIS
NOTE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE.  THIS LEGEND
WILL BE REMOVED UPON THE REQUEST OF A HOLDER AFTER THE RESALE RESTRICTION
TERMINATION DATE.”

(B)

Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraph , , , , , ,  or  of this  (and all Notes issued in
exchange therefor or substitution thereof) shall not bear the Private Placement
Legend.

(ii)

Global Note Legend.  Each Global Note shall bear a legend in substantially the
following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(j) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER.  UNLESS AND
UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”) TO THE ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.”

(h)

Regulation S Global Note Legend.  The Regulation S Global Note shall bear a
legend in substantially the following form:

THE RIGHTS ATTACHING TO THIS REGULATION S GLOBAL NOTE, AND THE CONDITIONS AND
PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS SPECIFIED IN
THE INDENTURE (AS DEFINED HEREIN).

(i)

Cancellation and/or Adjustment of Global Notes.  At such time as all beneficial
interests in a particular Global Note have been exchanged for Definitive Notes
or a particular Global Note has been redeemed, repurchased or canceled in whole
and not in part, each such Global Note shall be returned to or retained and
canceled by the Trustee in accordance with  hereof.  At any time prior to such
cancellation, if any beneficial interest in a Global Note is exchanged for or
transferred to a Person who shall take delivery thereof in the form of a
beneficial interest in another Global Note or for Definitive Notes, the
principal amount of Notes represented by such Global Note shall be reduced
accordingly and an endorsement shall be made on the Schedule of Exchanges of
Interests on such Global Note by the Trustee or by the Depositary at the
direction of the Trustee to reflect such reduction; and if the beneficial
interest is being exchanged for or transferred to a Person who shall take
delivery thereof in the form of a beneficial interest in another Global Note,
such other Global Note shall be increased accordingly and an endorsement shall
be made on the Schedule of Exchanges of Interests on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
increase.

(j)

General Provisions Relating to Transfers and Exchanges.

(i)

To permit registrations of transfers and exchanges, the Company shall execute,
the Subsidiary Guarantors shall execute the notation of Guarantee, and the
Trustee shall authenticate Global Notes and Definitive Notes upon receipt of an
Authentication Order in accordance with  hereof or at the Registrar’s request.

(ii)

No service charge shall be made to a Holder of a beneficial interest in a Global
Note or to a Holder of a Definitive Note for any registration of transfer or
exchange, but the Company or the Trustee may require payment of a sum sufficient
to cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections , , , ,  and  hereof).

(iii)

Neither the Registrar nor the Company shall be required to register the transfer
of or exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.

(iv)

All Global Notes and Definitive Notes issued upon any registration of transfer
or exchange of Global Notes or Definitive Notes shall be the valid obligations
of the Company, evidencing the same debt, and entitled to the same benefits
under this Indenture, as the Global Notes or Definitive Notes surrendered upon
such registration of transfer or exchange.

(v)

The Company shall not be required (1) to issue, to register the transfer of or
to exchange any Notes during a period beginning at the opening of business 15
days before the day of any selection of Notes for redemption under  hereof and
ending at the close of business on the day of selection, (2) to register the
transfer of or to exchange any Note so selected for redemption in whole or in
part, except the unredeemed portion of any Note being redeemed in part or (3) to
register the transfer of or to exchange a Note between a Record Date and the
next succeeding Interest Payment Date.

(vi)

Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Company may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of (and premium, if any) and interest (including
Additional Interest, if any) on such Notes and for all other purposes, and none
of the Trustee, any Agent or the Company shall be affected by notice to the
contrary.

(vii)

Upon surrender for registration of transfer of any Note at the office or agency
of the Company designated pursuant to  hereof, the Company shall execute, and
the Trustee shall authenticate and mail, in the name of the designated
transferee or transferees, one or more replacement Notes of any authorized
denomination or denominations of a like aggregate principal amount.

(viii)

At the option of the Holder, subject to , Notes may be exchanged for other Notes
of any authorized denomination or denominations of a like aggregate principal
amount upon surrender of the Notes to be exchanged at such office or agency.
 Whenever any Global Notes or Definitive Notes are so surrendered for exchange,
the Company shall execute, and the Trustee shall authenticate and mail, the
replacement Global Notes and Definitive Notes which the Holder making the
exchange is entitled to in accordance with the provisions of  hereof.

(ix)

All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this  to effect a registration of
transfer or exchange may be submitted by facsimile.

Section 2.g.  Replacement Notes.  If any mutilated Note is surrendered to the
Trustee, the Registrar or the Company and the Trustee receives evidence to its
satisfaction of the ownership and destruction, loss or theft of any Note, the
Company shall issue and the Trustee, upon receipt of an Authentication Order,
shall authenticate a replacement Note if the Trustee’s requirements are met.  If
required by the Trustee or the Company, an indemnity bond must be supplied by
the Holder that is sufficient in the judgment of the Trustee and the Company to
protect the Company and the Subsidiary Guarantors, the Trustee, any Agent and
any authenticating agent from any loss that any of them may suffer if a Note is
replaced.  The Company and the Trustee may charge for their expenses in
replacing a Note.

Every replacement Note is a contractual obligation of the Company and the
Subsidiary Guarantors and shall be entitled to all of the benefits of this
Indenture equally and proportionately with all other Notes duly issued
hereunder.

Section 2.h.  Outstanding Notes.  The Notes outstanding at any time are all the
Notes authenticated by the Trustee except for those canceled by it, those
delivered to it for cancellation, those reductions in the interest in a Global
Note effected by the Trustee in accordance with the provisions hereof, and those
described in this  as not outstanding.  Except as set forth in  hereof, a Note
does not cease to be outstanding because the Company or an Affiliate of the
Company holds the Note.

If a Note is replaced pursuant to  hereof, it ceases to be outstanding unless
the Trustee receives proof satisfactory to it that the replaced Note is held by
a protected purchaser.

If the principal amount of any Note is considered paid under  hereof, it ceases
to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.

Section 2.i.  Treasury Notes.  In determining whether the Holders of the
required principal amount of Notes have concurred in any direction, waiver or
consent, Notes owned by the Company, or by any Affiliate of the Company, shall
be considered as though not outstanding, except that for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee knows are so owned shall be so disregarded.  Notes so owned which have
been pledged in good faith shall not be disregarded if the pledgee establishes
to the satisfaction of the Trustee the pledgee’s right to deliver any such
direction, waiver or consent with respect to the Notes and that the pledgee is
not the Company or any obligor upon the Notes or any Affiliate of the Company or
of such other obligor.

Section 2.j.  Temporary Notes.  Until certificates representing Notes are ready
for delivery, the Company may prepare and the Trustee, upon receipt of an
Authentication Order, shall authenticate temporary Notes.  Temporary Notes shall
be substantially in the form of certificated Notes but may have variations that
the Company considers appropriate for temporary Notes and as shall be reasonably
acceptable to the Trustee.  Without unreasonable delay, the Company shall
prepare and the Trustee shall authenticate definitive Notes in exchange for
temporary Notes.

Holders and beneficial holders, as the case may be, of temporary Notes shall be
entitled to all of the benefits accorded to Holders, or beneficial holders,
respectively, of Notes under this Indenture.

Section 2.k.  Cancellation.  The Company at any time may deliver Notes to the
Trustee for cancellation. The Registrar and Paying Agent shall forward to the
Trustee any Notes surrendered to them for registration of transfer, exchange or
payment.  The Trustee or, at the direction of the Trustee, the Registrar or the
Paying Agent and no one else shall cancel all Notes surrendered for registration
of transfer, exchange, payment, replacement or cancellation and shall dispose of
cancelled Notes according to its standard procedures (subject to the record
retention requirement of the Exchange Act).  Certification of the disposition of
all cancelled Notes shall be delivered to the Company upon written request.  The
Company may not issue new Notes to replace Notes that it has paid or that have
been delivered to the Trustee for cancellation

Section 2.l.  Defaulted Interest.  If the Company defaults in a payment of
interest on the Notes, it shall pay the defaulted interest in any lawful manner
plus, to the extent lawful, interest payable on the defaulted interest to the
Persons who are Holders on a subsequent special record date, in each case at the
rate provided in the Notes and in  hereof.  The Company shall notify the Trustee
in writing of the amount of defaulted interest proposed to be paid on each Note
and the date of the proposed payment, and at the same time the Company shall
deposit with the Trustee an amount of money equal to the aggregate amount
proposed to be paid in respect of such defaulted interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such defaulted interest as provided in this .
 The Trustee shall fix or cause to be fixed each such special record date and
payment date; provided that no such special record date shall be less than 10
days prior to the related payment date for such defaulted interest.  The Trustee
shall promptly notify the Company of such special record date.  At least 15 days
before the special record date, the Company (or, upon the written request of the
Company, the Trustee in the name and at the expense of the Company) shall mail
or cause to be mailed, first-class postage prepaid, to each Holder a notice at
his or her address as it appears in the Note Register that states the special
record date, the related payment date and the amount of such interest to be
paid.

Subject to the foregoing provisions of this  and for greater certainty, each
Note delivered under this Indenture upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights to interest
accrued and unpaid, and to accrue, which were carried by such other Note.

Section 2.m.  CUSIP and ISIN Numbers.  The Company in issuing the Notes may use
CUSIP numbers and/or ISIN numbers (if then generally in use) and, if so, the
Trustee shall use CUSIP numbers and/or ISIN numbers in notices (including
notices of redemption) as a convenience to Holders; provided, that any such
notice may state that no representation is made as to the correctness of such
numbers either as printed on the Notes or as contained in any notice and that
reliance may be placed only on the other identification numbers printed on the
Notes, and any such notice or redemption shall not be affected by any defect in
or omission of such numbers.  The Company will as promptly as practicable notify
the Trustee, in writing, of any change in the CUSIP number and ISIN numbers.

ARTICLE 3
Redemption

Section 3.a.  Notices to Trustee.  If the Company elects to redeem Notes
pursuant to  hereof, it shall furnish to the Trustee, at least 2 Business Days
before notice of redemption is required to be mailed or caused to be mailed to
Holders pursuant to  hereof but not more than 60 days before a redemption date,
an Officers’ Certificate setting forth (i) the paragraph or subparagraph of such
Note and/or Section of this Indenture pursuant to which the redemption shall
occur, (ii) the redemption date, (iii) the principal amount of the Notes to be
redeemed and (iv) the redemption price. If the redemption price is not known at
the time such notice is to be given, the actual redemption price, calculated as
described in the terms of the Notes, will be set forth in an Officers’
Certificate of the Company delivered to the Trustee no later than two Business
Days prior to the Redemption Date.

Section 3.b.  Selection of Notes to be Redeemed or Purchased.  If less than all
of the Notes are to be redeemed or purchased in an offer to purchase at any
time, subject to Applicable Procedures, the Trustee shall select the Notes to be
redeemed or purchased (a) if the Notes are listed on any national securities
exchange, in compliance with the requirements of the principal national
securities exchange on which the Notes are listed or (b) on a pro rata basis, by
lot or by such other method as the Trustee in its sole discretion shall deem
fair and appropriate, unless otherwise required by law.  In the event of partial
redemption or purchase by lot, the particular Notes to be redeemed or purchased
shall be selected, unless otherwise provided herein, not less than 30 nor more
than 60 days prior to the redemption date by the Trustee from the outstanding
Notes not previously called for redemption or purchase.

The Trustee shall promptly notify the Company in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased.  Notes and portions of Notes selected shall be in amounts of $2,000
or whole multiples of $1,000 in excess of $2,000; no Notes of $2,000 or less can
be redeemed in part, except that if all of the Notes of a Holder are to be
redeemed or purchased, the entire outstanding amount of Notes held by such
Holder, even if not $2,000 or a multiple of $1,000 in excess thereof, shall be
redeemed or purchased.  Except as provided in the preceding sentence, provisions
of this Indenture that apply to Notes called for redemption or purchase also
apply to portions of Notes called for redemption or purchase.

Section 3.c.  Notice of Redemption. The Company shall mail or cause to be mailed
by first-class mail notices of redemption at least 30 days but not more than 60
days before the redemption date to each Holder of Notes to be redeemed at such
Holder’s registered address, except that redemption notices may be mailed more
than 60 days prior to a redemption date if the notice is issued in connection
with  or  hereof.

The notice shall identify the Notes to be redeemed and shall state:

(a)

the redemption date;

(b)

the redemption price, or if not then known the manner of calculation;

(c)

if any Note is to be redeemed in part only, the portion of the principal amount
of that Note that is to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion of the original Note representing the same Indebtedness to
the extent not redeemed will be issued in the name of the Holder of the Notes
upon cancellation of the original Note;

(d)

the name and address of the Paying Agent;

(e)

that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(f)

that, unless the Company defaults in making such redemption payment, interest on
Notes called for redemption ceases to accrue on and after the redemption date;

(g)

the paragraph or subparagraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed;

(h)

the CUSIP number of ISIN number, if any, and that no representation is made as
to the correctness or accuracy of the CUSIP number and ISIN number, if any,
listed in such notice or printed on the Notes; and

(i)

if in connection with a redemption pursuant to  hereof, at the Company’s
discretion, any condition precedent to such redemption, including, but not
limited to, completion of the related Equity Offering.

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at its expense; provided that the Company shall have
delivered to the Trustee, at least 10 days (unless such shorter period shall be
agreed to by the Trustee) before notice of redemption is required to be mailed
or caused to be mailed to Holders pursuant to this  (unless a shorter notice
shall be agreed to by the Trustee), an Officers’ Certificate requesting that the
Trustee give such notice and setting forth the information to be stated in such
notice as provided in the preceding paragraph.

Section 3.d.  Effect of Notice of Redemption.  Once notice of redemption is
mailed in accordance with  hereof, Notes called for redemption become
irrevocably due and payable on the redemption date at the redemption price.  The
notice, if mailed in a manner herein provided, shall be conclusively presumed to
have been given, whether or not the Holder receives such notice.  In any case,
failure to give such notice by mail or any defect in the notice to the Holder of
any Note designated for redemption in whole or in part shall not affect the
validity of the proceedings for the redemption of any other Note.  Subject to
 hereof, on and after the redemption date, interest ceases to accrue on Notes or
portions of Notes called for redemption.

Section 3.e.  Deposit of Redemption or Purchase Price.  Prior to 10:00 a.m. (New
York City time) on the redemption or purchase date, the Company shall deposit
with the Trustee or with the Paying Agent money sufficient to pay the redemption
or purchase price of and accrued and unpaid interest (including Additional
Interest, if any) on all Notes to be redeemed or purchased on that date.  The
Trustee or the Paying Agent shall promptly return to the Company any money
deposited with the Trustee or the Paying Agent by the Company in excess of the
amounts necessary to pay the redemption price of, and accrued and unpaid
interest on, all Notes to be redeemed or purchased.

If the Company complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest shall cease to accrue on the
Notes or the portions of Notes called for redemption or tendered for purchase.
 If a Note is redeemed or purchased on or after a Record Date but on or prior to
the related Interest Payment Date, then any accrued and unpaid interest to the
redemption or purchase date shall be paid to the Person in whose name such Note
was registered at the close of business on such Record Date.  If any Note called
for redemption or purchase shall not be so paid upon surrender for redemption or
purchase because of the failure of the Company to comply with the preceding
paragraph, interest shall be paid on the unpaid principal, from the redemption
or purchase date until such principal is paid, and to the extent lawful on any
interest accrued to the redemption or purchase date not paid on such unpaid
principal, in each case at the rate provided in the Notes and in  hereof.

Section 3.f.  Notes Redeemed or Purchased in Part.  Upon surrender of a Note
that is redeemed or purchased in part, the Company shall issue and the Trustee
shall authenticate for the Holder at the expense of the Company a new Note equal
in principal amount to the unredeemed or unpurchased portion of the Note
surrendered representing the same indebtedness to the extent not redeemed or
purchased; provided that each new Note will be in a principal amount of $2,000
or an integral multiple of $1,000 in excess of $2,000.  It is understood that,
notwithstanding anything in this Indenture to the contrary, only an
Authentication Order and not an Opinion of Counsel or Officers’ Certificate is
required for the Trustee to authenticate such new Note.

Section 3.g.  Optional Redemption.  3) The Company may redeem the Notes at any
time on or after April 15, 2014. The redemption price for the Notes (expressed
as a percentage of principal amount), will be as follows, plus accrued and
unpaid interest and Additional Interest, if any, to the redemption date:

If Redeemed During the
12-month period commencing April 15, 

Redemption
Price

2014

          106.563%

2015

          104.375%

2016

          102.188%

2017 and thereafter

          100.000%




(a)

In addition, at any time prior to April 15, 2014 the Company may redeem up to
35% of the principal amount of the Notes with the Net Cash Proceeds of one or
more sales of its Capital Stock (other than Disqualified Stock) at a redemption
price of  108.75% of their principal amount, plus accrued interest and
Additional Interest, if any, to, but not including, the redemption date;
provided that at least 65% of the aggregate principal amount of Notes originally
issued (calculated after giving effect to any issuance of Additional Notes)
remains outstanding after each such redemption and notice of any such redemption
is mailed within 90 days of each such sale of Capital Stock.

(b)

At any time on or prior to April 15, 2014, the Company may redeem the Notes at
its option, in whole at any time or in part from time to time, at a redemption
price equal to 100% of the principal amount thereof plus the Applicable Premium
as of, and accrued and unpaid interest and Additional Interest (if any) to, but
not including, the applicable redemption date.

(c)

However, no Note of $2,000 in principal amount or less shall be redeemed in
part.  If any Note is to be redeemed in part only, the notice of redemption
relating to such Note will state the portion of the principal amount to be
redeemed.  A new Note in principal amount equal to the unredeemed portion will
be issued upon cancellation of the original Note.

(d)

The Issuer may acquire Notes by means other than a redemption, whether pursuant
to an issuer tender offer, open market purchase or otherwise, so long as the
acquisition does not otherwise violate the terms of this Indenture.

(e)

Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

Section 3.b.  Mandatory Redemption.  The Company shall not be required to make
mandatory redemption or sinking fund payments with respect to the Notes.

ARTICLE 4
Covenants

Section 4.a.  Payment of Notes.  The Company shall pay or cause to be paid the
principal of, premium, if any, Additional Interest, if any, and interest on the
Notes on the dates and in the manner provided in the Notes.  Principal, premium,
if any, Additional Interest, if any, and interest shall be considered paid on
the date due if the Trustee or the Paying Agent, if other than the Company or a
Subsidiary, holds as of noon Eastern Time on the due date money deposited by the
Company in immediately available funds and designated for and sufficient to pay
all principal, premium, if any, and interest then due.

The Company shall pay all Additional Interest, if any, in the same manner on the
dates and in the amounts set forth in the Registration Rights Agreement.

The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest and Additional Interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.

Section 4.b.  Maintenance of Office or Agency.  The Company shall maintain an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served.  The
Company shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency.  If at any time the Company
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Company of its
obligation to maintain an office or agency for such purposes.  The Company shall
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with  hereof.

Section 4.c.  SEC Reports and Reports to Holders.  4) The Company shall deliver
to the Trustee within 30 days after the filing of the same with the Securities
and Exchange Commission, copies of the quarterly and annual reports and of the
information, documents and other reports, if any, which the Company is required
to file with the Securities and Exchange Commission pursuant to Section 13 or
15(d) of the Exchange Act.

(a)

Notwithstanding that the Company may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, the Company shall file
with the Securities and Exchange Commission, to the extent permitted, and
provide the Trustee and Holders with such annual reports and such information,
documents and other reports specified in Sections 13 and 15(d) of the Exchange
Act, provided that the Company need not file such reports or other information
if, and so long as, it would not be required to do so pursuant to Rule 12h-5
under the Exchange Act.

(b)

Notwithstanding the foregoing, the Company shall be deemed to have furnished
such reports referred to above to the Trustee and the Holders if the Company has
filed such reports with the SEC via the EDGAR filing system and such reports are
publicly available. Delivery of such reports, information and documents to the
Trustee is for informational purposes only and the Trustee’s receipt of such
reports shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on Officer’s Certificates).

(c)

Notwithstanding anything herein to the contrary, the Company shall not be deemed
to have failed to comply with any of its agreements hereunder for purposes of
 until 120 days after the date any report hereunder is required to be filed with
the SEC (or otherwise made available to holders or the Trustee) pursuant to this
. The Trustee shall have no obligation to monitor when reports are filed or are
required to be filed with the SEC.

Section 4.b.  Compliance Certificate.  5) The Company and each Subsidiary
Guarantor (to the extent that such Subsidiary Guarantor is so required under the
Trust Indenture Act) shall deliver to the Trustee, within 120 days after the end
of each fiscal year ending after the Closing Date, a certificate from the
principal executive officer, principal financial officer or principal accounting
officer stating that a review of the activities of the Company and its
Restricted Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officer with a view to determining whether the
Company has kept, observed, performed and fulfilled its obligations under this
Indenture, and further stating, as to such Officer signing such certificate,
that to the best of his or her knowledge the Company has kept, observed,
performed and fulfilled each and every condition and covenant contained in this
Indenture and is not in default in the performance or observance of any of the
terms, provisions, covenants and conditions of this Indenture (or, if a Default
shall have occurred, describing all such Defaults of which he or she may have
knowledge and what action the Company is taking or proposes to take with respect
thereto).

(a)

When any Default has occurred and is continuing under this Indenture, or if the
Trustee or the holder of any other evidence of Indebtedness of the Company or
any Subsidiary gives any notice or takes any other action with respect to a
claimed Default, the Company shall as soon as reasonably possible and in any
event within 30 days after the Company becomes aware of the occurrence of a
Default deliver to the Trustee by registered or certified mail or by facsimile
transmission an Officers’ Certificate specifying such event and what action the
Company proposes to take with respect thereto.

Section 5.b.  Taxes.  The Company shall pay, and shall cause each of its
Restricted Subsidiaries to pay, prior to delinquency, all material taxes,
assessments, and governmental levies except such as are contested in good faith
and by appropriate negotiations or proceedings or where the failure to effect
such payment is not adverse in any material respect to the Holders of the Notes.

Section 5.c.  Stay, Extension and Usury Laws.  The Company and each of the
Subsidiary Guarantors covenant (to the extent that they may lawfully do so) that
they shall not at any time insist upon, plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, extension or usury law wherever
enacted, now or at any time hereafter in force, that may affect the covenants or
the performance of this Indenture; and the Company and each of the Subsidiary
Guarantors (to the extent that they may lawfully do so) hereby expressly waive
all benefit or advantage of any such law, and covenant that they shall not, by
resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but shall suffer and permit the execution of
every such power as though no such law has been enacted.

Section 5.d.  Limitation on Restricted Payments.  6) The Company shall not, and
shall (1) not permit any Restricted Subsidiary or Regulated Subsidiary to,
directly or indirectly,

(1)

declare or pay any dividend or make any distribution on or with respect to its
Capital Stock held by Persons other than the Company or any of its Restricted
Subsidiaries or Regulated Subsidiaries (other than (w) dividends or
distributions payable solely in shares of its Capital Stock (other than
Disqualified Stock) or in options, warrants or other rights to acquire shares of
such Capital Stock, (x) pro rata dividends or distributions on Common Stock of
Restricted Subsidiaries or Regulated Subsidiaries held by minority stockholders
and (y) dividends or distributions on non-voting Preferred Stock the proceeds
from the sale of which were invested in the business of such Subsidiary (or any
Subsidiary of such Subsidiary);

(2)

purchase, call for redemption or redeem, retire or otherwise acquire for value
any shares of Capital Stock of the Company or any Restricted Subsidiary or
Regulated Subsidiary (including options, warrants or other rights to acquire
such shares of Capital Stock) held by any Person (other than the Company, any
Restricted Subsidiary or any Regulated Subsidiary);

(3)

make any voluntary or optional principal payment, or voluntary or optional
redemption, repurchase, defeasance, or other acquisition or retirement for
value, of Indebtedness of the Company that is subordinated in right of payment
to the Notes or any Indebtedness of a Subsidiary Guarantor that is subordinated
in right of payment to a Subsidiary Guarantee (other than the payment,
redemption, repurchase, defeasance, acquisition or retirement of (a)
Indebtedness of the Company that is subordinated in right of payment to the
Notes or any Indebtedness of a Subsidiary Guarantor that is subordinated in
right of payment to a Subsidiary Guarantee in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such payment, redemption, repurchase,
defeasance, acquisition or retirement and (b) Indebtedness permitted under (5);
or

(4)

with respect to the Company and any Restricted Subsidiary only, make any
Investment, other than a Permitted Investment, in any Person, and

(ii)

with respect to any Regulated Subsidiary, make any Investment in an Unrestricted
Subsidiary (such payments or any other actions described in clauses (a)(i)(1)
through (a)(i)(4) above and this clause (ii) being collectively “Restricted
Payments”);

if, at the time of, and after giving effect to, the proposed Restricted Payment:

(A)

a Default or Event of Default shall have occurred and be continuing;

(B)

the Company could not Incur at least $1.00 of Indebtedness under ;

(C)

the subsidiary subject to the Restricted Payment, if any, is a Regulated
Subsidiary that is not in compliance with applicable regulatory capital or other
material requirements of its regulators, such as the SEC, the CFTC, or any
applicable state, federal or self regulatory organization, or would fail to be
in compliance with applicable regulatory requirements as a consequence of the
payment; or

(D)

the aggregate amount of all Restricted Payments made after the Closing Date
shall exceed the sum of:

(1)

50% of the aggregate amount of the Adjusted Consolidated Net Income (or, if the
Adjusted Consolidated Net Income is a loss, minus 100% of the amount of such
loss) accrued on a cumulative basis during the period (taken as one accounting
period) beginning on the first day of the fiscal quarter in which the Closing
Date falls and ending on the last day of such fiscal quarter preceding the
Transaction Date for which internal financial statements are available plus

(2)

the aggregate Net Cash Proceeds received by the Company after the Closing Date
as a capital contribution or from the issuance and sale of its Capital Stock
(other than Disqualified Stock) to a Person who is not a Subsidiary of the
Company, including an issuance or sale permitted by this Indenture of
Indebtedness of the Company for cash subsequent to the Closing Date upon the
conversion of such Indebtedness into Capital Stock (other than Disqualified
Stock) of the Company, or from the issuance to a Person who is not a Subsidiary
of the Company of any options, warrants or other rights to acquire Capital Stock
of the Company (in each case, exclusive of any Disqualified Stock or any
options, warrants or other rights that are redeemable at the option of the
holder, or are required to be redeemed, prior to the Stated Maturity of the
Notes) plus

(3)

an amount equal to the return on any Investment previously made as a Restricted
Payment after the Issue Date (including any such return from repayments of
principal on Indebtedness, dividends, or other transfers of assets, in each case
to the Company or any Restricted Subsidiary or Regulated Subsidiary or from the
Net Cash Proceeds from the sale of any such Investment (except, in each case, to
the extent any such payment or proceeds are included in the calculation of
Adjusted Consolidated Net Income)), from the release of any Guarantee or from
redesignations of Unrestricted Subsidiaries as Restricted Subsidiaries (valued
in each case as provided in the definition of “Investments”), not to exceed, in
each case, the amount of Restricted Investments previously made or deemed made
by the Company or any Restricted Subsidiary or Regulated Subsidiary in such
Person or Unrestricted Subsidiary after the Issue Date.

(b)

The foregoing provision shall not be violated by reason of:

(i)

the payment of any dividend or redemption of any Capital Stock or redemption of
the Indebtedness of the Company that is subordinated in right of payment within
60 days after the related date of declaration or call for redemption if, at said
date of declaration or call for redemption, such payment or redemption would
have complied with the provisions of this Indenture;

(ii)

the redemption, repurchase, defeasance or other acquisition or retirement for
value of Indebtedness that is subordinated in right of payment to the Notes or
any Subsidiary Guarantee including premiums (including tender premiums), accrued
interest, Additional Interest, fees and expenses, with the proceeds of, or in
exchange for, Indebtedness Incurred under (5);

(iii)

the repurchase, redemption or other acquisition of Capital Stock of the Company,
a Subsidiary Guarantor, a Restricted Subsidiary or a Regulated Subsidiary (or
options, warrants or other rights to acquire such Capital Stock) or a dividend
on such Capital Stock in exchange for, or out of the proceeds of a capital
contribution or a substantially concurrent offering of, shares of Capital Stock
(other than Disqualified Stock) of the Company (or options, warrants or other
rights to acquire such Capital Stock); provided that such options, warrants or
other rights are not redeemable at the option of the holder, or required to be
redeemed, in each case other than in connection with a Change of Control of the
Company (provided that prior to any such repurchase, redemption or other
acquisition in connection with a Change of Control, the Company has made an
Offer to Purchase and purchased all Notes validly tendered for payment in
accordance with ), prior to the Stated Maturity of the Notes;

(iv)

the making of any principal payment or the repurchase, redemption, retirement,
defeasance or other acquisition for value of Indebtedness which is subordinated
in right of payment to the Notes or any Subsidiary Guarantee in exchange for, or
out of the proceeds of a capital contribution or a substantially concurrent
offering of, shares of the Capital Stock (other than Disqualified Stock) of the
Company (or options, warrants or other rights to acquire such Capital Stock);
provided that such options, warrants or other rights are not redeemable at the
option of the holder, or required to be redeemed, in each case other than in
connection with a Change of Control of the Company (provided that prior to any
such repurchase, redemption or other acquisition in connection with a Change of
Control, the Company has made an Offer to Purchase and purchased all Notes
validly tendered for payment in accordance with ), prior to the Stated Maturity
of the Notes;

(v)

payments or distributions to dissenting stockholders pursuant to applicable law,
pursuant to or in connection with a consolidation, merger or transfer of assets
of the Company, any Restricted Subsidiary or any Regulated Subsidiary and that,
in the case of the Company, comply with the provisions of this Indenture
applicable to mergers, consolidations and transfers of all or substantially all
of the property and assets of the Company;

(vi)

Investments acquired as a capital contribution to, or in exchange for, or out of
the proceeds of a substantially concurrent offering of, Capital Stock (other
than Disqualified Stock) of the Company;

(vii)

repurchases of Capital Stock deemed to occur upon exercise of stock options or
warrants if such Capital Stock represent a portion of the exercise price of such
options or warrants and repurchases of Capital Stock or options to purchase
Capital Stock in connection with the exercise of stock options to the extent
necessary to pay applicable withholding taxes;

(viii)

the repurchase, redemption or other acquisition of the Company’s Capital Stock
(or options, warrants or other rights to acquire such Capital Stock) from
Persons who are or were formerly officers, directors or employees of the Company
and their Affiliates, heirs and executors; provided, however, that the aggregate
amounts paid under this clause (viii) do not exceed $5.0 million in any calendar
year (with unused amounts in any calendar year being permitted to be carried
over for the three succeeding calendar years subject to a maximum payment
(without giving effect to the following proviso) of $15.0 million in any
calendar year); provided, further, however, that such amount in any calendar
year may be increased by an amount not to exceed:

(A)

the cash proceeds received by the Company or any of the Restricted Subsidiaries
or Regulated Subsidiaries from the sale of Capital Stock (other than
Disqualified Stock) of the Company to members of management, directors or
consultants of the Company and the Restricted Subsidiaries and Regulated
Subsidiaries that occurs after the Closing Date; plus

(B)

the cash proceeds of key man life insurance policies received by the Company or
any direct or indirect parent of the Company (to the extent contributed to the
Company) or the Restricted Subsidiaries after the Issue Date; less

(C)

the amount of any Restricted Payments previously made pursuant to subclauses (A)
and (B) of this second proviso of clause (viii);

provided that the Company may elect to apply all or any portion of the aggregate
increase contemplated by subclauses (A) and (B) above in any calendar year;

(ix)

the repurchase of Common Stock of the Company, or the declaration or payment of
dividends on Common Stock (other than Disqualified Stock) of the Company;
provided that the aggregate amount of all such declarations, payments or
repurchases pursuant to this clause (ix) shall not exceed $15.0 million in any
fiscal year;

(x)

the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Company or any of the Restricted
Subsidiaries issued or Incurred in accordance with , but only to the extent that
such dividend or distribution is included in the determination of Consolidated
Fixed Charges for such period;

(xi)

the repurchase, redemption or other acquisition or retirement for value of any
Indebtedness subordinated in right of payment to the Notes required pursuant to
the provisions similar to those described in  and ; provided there is a
concurrent or prior made offer made to Holders of the Notes and all Notes
tendered by Holders of the Notes in connection with such offer, as applicable,
have been repurchased, redeemed or acquired for value.

(xii)

Restricted Payments by the Company or any Restricted Subsidiary to allow the
payment of cash in lieu of the issuance of fractional shares upon the exercise
of options or warrants or upon the conversion or exchange of Capital Stock or
debt securities that are convertible into, or exchangeable for, Capital Stock of
any such Person;

(xiii)

the repurchase, redemption or other acquisition of Oppenheimer Multifamily &
Housing Healthcare Finance, Inc.’s Capital Stock (or options, warrants or other
rights to acquire such Capital Stock) by the Company or any of its Subsidiaries;
or

(xiv)

other Restricted Payments in an aggregate amount taken together with all other
Restricted Payments made pursuant to this clause (xiv) not to exceed $10.0
million;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses ,  or , no Default shall have
occurred and be continuing or would occur as a consequence thereof.

(c)

Each Restricted Payment permitted pursuant to  (other than a Restricted Payment
referred to in  and  thereof, an exchange of Capital Stock for Capital Stock or
Indebtedness referred to in  or  thereof, an Investment acquired as a capital
contribution or in exchange for Capital Stock referred to in (vi) thereof, the
repurchase of Capital Stock referred to in (vii) thereof, the repurchase of
Common Stock referred to in (ix) thereof), and the Net Cash Proceeds from any
issuance of Capital Stock referred to in (iii), (iv) or (vi), shall be included
in calculating whether the conditions of clause (D) of (a) have been met with
respect to any subsequent Restricted Payments.

(d)

For purposes of determining compliance with this , (x) the amount, if other than
in cash, of any Restricted Payment shall be shall be determined in good faith by
the Company, and (1) in the case of property with a fair market value in excess
of $5.0 million, shall be set forth in an Officers’ Certificate or (2) in the
case of property with a fair market value in excess of $20.0 million, shall be
set forth in a resolution approved by at least a majority of the Board of
Directors of the Company and (y) if a Restricted Payment meets the criteria of
more than one of the types of Restricted Payments described in the above
clauses, including (a), the Company, in its sole discretion, may order and
classify, and from time to time may reclassify, such Restricted Payment if it
would have been permitted at the time such Restricted Payment was made and at
the time of such reclassification.

Section 6.b.  Limitation on Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries or Regulated Subsidiaries.

(a)

The Company shall not, and shall not permit any Restricted Subsidiary or
Regulated Subsidiary to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary or Regulated Subsidiary (other than any Subsidiary
Guarantor) to:

(i)

pay dividends or make any other distributions permitted by applicable law on any
Capital Stock of such Restricted Subsidiary or Regulated Subsidiary owned by the
Company or any other Restricted Subsidiary or Regulated Subsidiary;

(ii)

pay any Indebtedness owed to the Company or any other Restricted Subsidiary or
Regulated Subsidiary;

(iii)

make loans or advances to the Company or any other Restricted Subsidiary or
Regulated Subsidiary; or

(iv)

transfer any of its property or assets to the Company or any other Restricted
Subsidiary or Regulated Subsidiary.

(b)

The foregoing provisions shall not restrict any encumbrances or restrictions:

(v)

existing on the Closing Date, this Indenture or any other indentures or
agreements in effect on the Closing Date, and any amendments, supplements,
extensions, refinancings, renewals or replacements of such indentures or
agreements; provided that the encumbrances and restrictions in any such
amendments, supplements, extensions, refinancings, renewals or replacements
taken as a whole are no less favorable in any material respect to the Holders
(as determined in good faith by Senior Management or the Board of Directors of
the Company) than those encumbrances or restrictions that are then in effect and
that are being amended, supplemented, extended, refinanced, renewed or replaced;

(vi)

existing under or by reason of applicable law, rule, regulation or order,
including rules and regulations of and agreements with any regulatory authority
having jurisdiction over the Company, any Restricted Subsidiary, or any
Regulated Subsidiary, including, but not limited to the SEC, the CFTC and any
self regulatory organization of which such Regulated Subsidiary is a member, or
the imposition of conditions or requirements pursuant to the enforcement
authority of any such regulatory authority;

(vii)

existing (A) with respect to any Person or the property or assets of such Person
acquired by the Company or any Restricted Subsidiary or any Regulated
Subsidiary, existing at the time of such acquisition and not incurred in
contemplation thereof or (B) with respect to any Unrestricted Subsidiary at the
time it is designated or is deemed to become a Restricted Subsidiary, which
encumbrances or restrictions are not applicable to any Person or the property or
assets of any Person other than such Person or the property or assets of such
Person so acquired or designated, as the case may be, and any amendments,
supplements, extensions, refinancings, renewals or replacements of thereof;
provided that the encumbrances and restrictions in any such amendments,
supplements, extensions, refinancings, renewals or replacements taken as a whole
are no less favorable in any material respect to the Holders (as determined in
good faith by Senior Management or the Board of Directors of the Company) than
those encumbrances or restrictions that are then in effect and that are being
amended, supplemented, extended, refinanced, renewed or replaced;

(viii)

in the case of (a)(iv):

(A)

that restrict in a customary manner the subletting, assignment or transfer of
any property or asset that is a lease, license, conveyance or contract or
similar property or asset;

(B)

existing by virtue of any transfer of, agreement to transfer, option or right
with respect to, or Lien on, any property or assets of the Company, any
Restricted Subsidiary or any Regulated Subsidiary not otherwise prohibited by
this Indenture; or

(C)

arising or agreed to in the ordinary course of business, not relating to any
Indebtedness, and that do not, individually or in the aggregate, detract from
the value of property or assets of the Company or any Restricted Subsidiary or
Regulated Subsidiary in any manner material to the Company or any Restricted
Subsidiary or Regulated Subsidiary taken as a whole;

(ix)

with respect to a Restricted Subsidiary or Regulated Subsidiary and imposed
pursuant to an agreement that has been entered into for the sale or disposition
of all or substantially all of the Capital Stock of, or property and assets of,
such Restricted Subsidiary or Regulated Subsidiary;

(x)

customary provisions in joint venture agreements and other similar agreements,
relating solely to the relevant joint venture or other similar arrangement;

(xi)

restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(xii)

restrictions in other Indebtedness, Disqualified Stock or Preferred Stock of a
Foreign Subsidiary permitted to be incurred subsequent to the Closing Date
pursuant to (11) that are imposed solely on the Foreign Subsidiary party
thereto; and

(xiii)

customary financial covenants, minimum net worth requirements or collateral
coverage requirements in Securities Facilities that in the reasonable judgment
of the Company do not impair its ability to comply with its obligations with
respect to the Notes.

Nothing contained in this  shall prevent the Company, any Restricted Subsidiary
or any Regulated Subsidiary from (1) creating, incurring, assuming or suffering
to exist any Liens otherwise permitted in  hereof or (2) restricting the sale or
other disposition of property or assets of the Company or any of its Restricted
Subsidiaries or Regulated Subsidiaries that secure Indebtedness of the Company
or any of its Restricted Subsidiaries or Regulated Subsidiaries.

For purposes of determining compliance with this , (1) the priority of any
Preferred Stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on Common Stock shall not be
deemed a restriction on the ability to make distributions on Capital Stock and
(2) the subordination of loans or advances made to the Company or a Restricted
Subsidiary to other Indebtedness Incurred by the Company or any such Restricted
Subsidiary shall not be deemed a restriction on the ability to make loans or
advances.

Section 6.c.  Limitation on Indebtedness and Issuances of Preferred Stock. (2)
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, Incur any Indebtedness, including Disqualified Stock, and the Company shall
not permit any Restricted Subsidiary to issue Preferred Stock; provided that the
Company may Incur Indebtedness, including Disqualified Stock, any Subsidiary
Guarantor may Incur Indebtedness, including Disqualified Stock, or issue
Preferred Stock if, after giving effect to the Incurrence of such Indebtedness
and the receipt and application of the proceeds therefrom, the Consolidated
Fixed Charge Coverage Ratio would be greater than 2.0:1.

(b)

Notwithstanding the foregoing, the Company and any Restricted Subsidiary (except
as specified below) may Incur each and all of the following:

(1)

Indebtedness of the Company under any Credit Facility in an aggregate principal
amount at any one time outstanding (with letters of credit, without duplication,
being deemed to have a principal amount equal to the face amount and outstanding
reimbursement amount thereunder) not to exceed $30.0 million;

(2)

Indebtedness represented by the Notes and the related Subsidiary Guarantees to
be issued on the date of this Indenture and the exchange Notes and the related
Subsidiary Guarantees to be issued pursuant to the Registration Rights Agreement
and exchange Notes and related Subsidiary Guarantees issued in exchange for
Additional Notes issued under this Indenture;

(3)

Indebtedness of the Company  and its Restricted Subsidiaries existing on the
Closing Date;

(4)

purchase money Indebtedness (including Capitalized Lease Obligations) incurred
after the Closing Date to acquire equipment or real property in the ordinary
course of business; provided that (A) the aggregate amount of all such
Indebtedness at any time outstanding does not exceed the greater of (i) $20.0
million or (ii) 5% of Consolidated Net Worth and (B) such Indebtedness is issued
within 365 days after the acquisition of the asset financed;

(5)

Indebtedness owed (A) to the Company or any Subsidiary Guarantor evidenced by an
unsubordinated promissory note or (B) to any Restricted Subsidiary or Regulated
Subsidiary; provided that (x) any event which results in any such Restricted
Subsidiary or Regulated Subsidiary ceasing to be a Restricted Subsidiary or
Regulated Subsidiary or any subsequent transfer of such Indebtedness (other than
to the Company or another Restricted Subsidiary or Regulated Subsidiary) shall
be deemed, in each case, to constitute an Incurrence of such Indebtedness not
permitted by this clause (5) and (y) if the Company (or any Subsidiary that is a
Subsidiary Guarantor at the time such Indebtedness is Incurred) is the obligor
on such Indebtedness, such Indebtedness must be expressly contractually
subordinated in right of payment to the Notes, in the case of the Company, or
the Subsidiary Guarantee, in the case of a Subsidiary Guarantor;

(6)

Indebtedness issued in exchange for, or the net proceeds of which are used to
refinance or refund, then outstanding Indebtedness (other than Indebtedness
outstanding under clause (1) or (5)) and any refinancings thereof in an amount
up to the amount so refinanced or refunded (plus premiums (including tender
premiums), accrued interest, Additional Interest, fees and expenses); provided
that (a) Indebtedness the proceeds of which are used to refinance or refund the
Notes or Indebtedness that is subordinated in right of payment to, the Notes or
a Subsidiary Guarantee shall only be permitted under this clause (6) if such new
Indebtedness, by its terms or by the terms of any agreement or instrument
pursuant to which such new Indebtedness is issued or remains outstanding, is
expressly made subordinate in right of payment to the Notes or the Subsidiary
Guarantee at least to the extent that the Indebtedness to be refinanced is
subordinated to the Notes or the Subsidiary Guarantee, (b) such new
Indebtedness, determined as of the date of Incurrence of such new Indebtedness,
does not mature prior to the Stated Maturity of the Indebtedness to be
refinanced or refunded, and the Average Life of such new Indebtedness is at
least equal to the remaining Average Life of the Indebtedness to be refinanced
or refunded and (c) such new Indebtedness is Incurred by the Company or a
Subsidiary Guarantor or by the Restricted Subsidiary that is the obligor on the
Indebtedness to be refinanced or refunded;

(7)

the guarantee by the Company or any of the Subsidiary Guarantors of Indebtedness
of the Company or any of its Restricted Subsidiaries that was permitted to be
incurred by another provision of this ;

(8)

Indebtedness, Disqualified Stock or Preferred Stock of (x) the Company or any of
the Restricted Subsidiaries Incurred to finance an acquisition or (y) Persons
that are acquired by the Company or any of the Restricted Subsidiaries or merged
or amalgamated with or into the Company or a Restricted Subsidiary in accordance
with the terms of this Indenture; provided, however, that after giving effect to
such acquisition, merger or amalgamation and the Incurrence of such Indebtedness
either:

(A)

the Company would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated Fixed Charge Coverage Ratio test set
forth in (a); or

(B)

the Consolidated Fixed Charge Coverage Ratio of the Company would be equal to or
greater than immediately prior to such acquisition, merger or amalgamation;

(9)

Indebtedness issued by the Company or a Restricted Subsidiary to current or
former officers, directors and employees thereof or any direct or indirect
parent thereof, or their respective estates, spouses or former spouses, in each
case to finance the purchase or redemption of Capital Stock of the Company to
the extent permitted under , provided that such Indebtedness does not exceed
$30.0 million;

(10)

Indebtedness of the Company or any Restricted Subsidiary supported by a letter
of credit or bank guarantee issued pursuant to a Credit Facility incurred
pursuant to (1), in a principal amount not in excess of the stated amount of
such letter of credit or bank guarantee;

(11)

Indebtedness of Foreign Subsidiaries in an aggregate amount at any time
outstanding not to exceed $5.0 million; and

(12)

Indebtedness not otherwise permitted hereunder, not to exceed $50.0 million in
the aggregate for the Company and its Restricted Subsidiaries.

(c)

Notwithstanding any other provision of this  , the maximum amount of
Indebtedness that may be Incurred pursuant to this  shall not be deemed to be
exceeded, with respect to any outstanding Indebtedness due solely to the result
of fluctuations in the exchange rates of currencies or due to fluctuations in
the value of commodities or securities which underlie such Indebtedness.  For
the purposes of determining compliance with any restriction on the Incurrence of
Indebtedness (x), the U.S dollar equivalent principal amount of any Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was Incurred, in
the case of term debt, or first committed, in the case of revolving credit debt
and (y) the principal amount of any Indebtedness which is calculated by
reference to any underlying security or commodity shall be calculated based on
the relevant closing price of such commodity or security on the date such
Indebtedness was Incurred.

(d)

For purposes of determining any particular amount of Indebtedness under this ,
(x) Guarantees, Liens or obligations with respect to letters of credit
supporting Indebtedness otherwise included in the determination of such
particular amount shall not be included and (y) any Liens granted pursuant to
the equal and ratable provisions referred to in the  shall not be treated as
Indebtedness. For purposes of determining compliance with this , if an item of
Indebtedness meets the criteria of more than one of the types of Indebtedness
described above, including under clause (a), the Company, in its sole
discretion, shall classify, and from time to time may reclassify, such item of
Indebtedness.

(e)

Neither the Company nor any Subsidiary Guarantor shall Incur any Indebtedness if
such Indebtedness is subordinate in right of payment to any other Indebtedness
unless such Indebtedness is also subordinate in right of payment to the Notes or
the applicable Subsidiary Guarantee to the same extent.

(f)

The Company shall not permit any Regulated Subsidiary (x) to Incur any
Indebtedness the proceeds of which are not invested in the business of such
Regulated Subsidiary (or any Subsidiary of such Regulated Subsidiary which is
also a Regulated Subsidiary), and (y) to Incur any Indebtedness for the purpose,
directly or indirectly, of dividending or distributing the proceeds of such
Indebtedness to the Company or any Restricted Subsidiary; except that the
Incurrence of Indebtedness by a Regulated Subsidiary that does not comply with
(x) and (y) above shall be permitted provided that such Incurrence complies with
 as if such paragraph applied to such Regulated Subsidiary.

Section 6.b.  Limitation on Asset Sales.

(a)

The Company shall not, and shall not permit any Restricted Subsidiary to,
consummate any Asset Sale, unless (1) the consideration received by the Company
or such Restricted Subsidiary is at least equal to the fair market value of the
assets sold or disposed of, (2) at least 75% of the consideration received
consists of (a) Cash or Temporary Cash Investments, (b) Replacement Assets or
(c) to the extent that any consideration received by the Company or any
Restricted Subsidiary in such Asset Sale constitutes securities or other assets
that are of a type or class that constitutes Collateral, such securities or
other assets are added to the Collateral securing the Notes in the manner and to
the extent required by this Indenture or any of the Security Documents; provided
that the amount of:

(i)

any liabilities (as shown on the Company’s or such Restricted Subsidiary’s most
recent balance sheet or in the Notes thereto) of the Company or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Notes or any Subsidiary Guarantee) (i) that are assumed by the transferee of any
such assets and from which the Company and all of its Restricted Subsidiaries
have been validly released by all creditors in writing or (ii) in respect of
which neither the Company nor any Restricted Subsidiary following such Asset
Sale has any obligation,

(ii)

any Notes or other obligations or other securities or assets received by the
Company or such Restricted Subsidiary from such transferee that are converted by
the Company or such Restricted Subsidiary into cash within 180 days of the
receipt thereof (to the extent of the cash received), and

(iii)

any Designated Non-cash Consideration received by the Company or any of the
Restricted Subsidiaries in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
the greater of 1.0% of Total Assets and $25.0 million at the time of the receipt
of such Designated Non-cash Consideration (with the fair market value of each
item of Designated Non-cash Consideration being measured at the time received
and without giving effect to subsequent changes in value),

shall be deemed to be Temporary Cash Investments for the purposes of this
provision.

(b)

The Company shall not, and shall not permit any Restricted Subsidiary or
Regulated Subsidiary to, consummate any Regulated Sale, unless (1) the
consideration received by the Company, such Restricted Subsidiary or such
Regulated Subsidiary is at least equal to the fair market value of the assets
sold or disposed of, (2) at least 75% of the consideration received consists of
(a) Cash or Temporary Cash Investments or (b) Replacement Assets; provided that
the amount of:

(i)

any liabilities (as shown on the Company’s, such Restricted Subsidiary’s or such
Regulated Subsidiary’s most recent balance sheet or in the Notes thereto) of the
Company, any Restricted Subsidiary or any Regulated Subsidiary (other than
liabilities that are by their terms subordinated to the Notes or any Subsidiary
Guarantee) (i) that are assumed by the transferee of any such assets and from
which the Company, all of its Restricted Subsidiaries and all of its Regulated
Subsidiaries have been validly released by all creditors in writing or (ii) in
respect of which neither the Company nor any Restricted Subsidiary or Regulated
Subsidiary following such Asset Sale has any obligation,

(ii)

any Notes or other obligations or other securities or assets received by the
Company, such Restricted Subsidiary or such Regulated Subsidiary from such
transferee that are converted by the Company, such Restricted Subsidiary or
Regulated Subsidiary into cash within 180 days of the receipt thereof (to the
extent of the cash received), and

(iii)

any Designated Non-cash Consideration received by the Company, any of its
Restricted Subsidiaries or any of its Regulated Subsidiaries in such Asset Sale
having an aggregate fair market value, taken together with all other Designated
Non-cash Consideration received pursuant to this clause (iii) that is at that
time outstanding, not to exceed the greater of 1.0% of Total Assets and $25.0
million at the time of the receipt of such Designated Non-cash Consideration
(with the fair market value of each item of Designated Non-cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value),

shall be deemed to the Temporary Cash Investments for the purposes of this
provision.

(c)

The Company shall or shall cause the relevant Restricted Subsidiary or Regulated
Subsidiary to:

(i)

within twelve months after receipt of such Net Cash Proceeds,

(A)

apply an amount equal to such excess Net Cash Proceeds (i) to the extent such
Net Cash Proceeds are from Asset Sales of Collateral, to permanently repay,
repurchase (and retire) or redeem the Notes or Pari Passu Lien Indebtedness and
(ii) to the extent such Net Cash Proceeds are not from Asset Sales or Regulated
Sales of Collateral, to permanently repay, repurchase (and retire) or redeem
unsubordinated Indebtedness of the Company or any Restricted Subsidiary, or to
redeem or repurchase Capital Stock of any Restricted Subsidiary or Regulated
Subsidiary (in each case to the extent permitted by this Indenture), in each
case owing to or owned by a Person other than the Company or any Affiliate of
the Company; or

(B)

invest an equal amount, or the amount not so applied pursuant to clause (A) (or
enter into a definitive agreement committing to so invest within 12 months after
the date of such agreement), in Replacement Assets; provided that, to the extent
the assets subject to such Asset Sale were Collateral, such Replacement Assets
shall also be Collateral; and

(ii)

apply, not later than the end of such 12-month period referred to in (c)(i),
such Net Cash Proceeds (to the extent not applied pursuant to (c)(i) as provided
in the following clauses of this .

(d)

The amount of such excess Net Cash Proceeds required to be applied (or to be
committed to be applied) during such 12-month period as set forth in  and not
applied as so required by the end of such period shall constitute “Excess
Proceeds.”

(e)

If, as of the first day of any calendar month, the aggregate amount of Excess
Proceeds not theretofore subject to an Offer to Purchase pursuant to this
 totals at least $15.0 million, the Company must commence, not later than the
fifteenth Business Day of such month, and consummate an Offer to Purchase from
the Holders (and, if required by the terms of any Pari Passu Lien Indebtedness,
from the holders of such Pari Passu Lien Indebtedness) on a pro rata basis an
aggregate principal amount of Notes (and Pari Passu Lien Indebtedness) equal to
the Excess Proceeds on such date, at a purchase price equal to 100% of their
principal amount, plus, in each case, accrued interest (if any) and Additional
Interest (if any) to, but not including, the Payment Date (an “Asset Sale
Offer”).

(f)

To the extent that the aggregate amount of Notes and Pari Passu Lien
Indebtedness so validly tendered and not properly withdrawn pursuant to an Offer
to Purchase is less than the Excess Proceeds, the Company may use any remaining
Excess Proceeds for any other purpose which is permitted by this Indenture.

(g)

If the aggregate principal amount of Notes surrendered by Holders thereof and
other Pari Passu Lien Indebtedness surrendered by holders or lenders,
collectively, exceeds the amount of Excess Proceeds, the Trustee shall select
the Notes and Pari Passu Lien Indebtedness to be purchased on a pro rata basis
on the basis of the aggregate principal amount of tendered Notes and Pari Passu
Lien Indebtedness.  Upon completion of such Offer to Purchase, the amount of
Excess Proceeds shall be reset to zero.

Section 6.c.  Limitation on Transactions with Shareholders and Affiliates.  

(a)

The Company shall not, and shall not permit any Restricted Subsidiary or
Regulated Subsidiary to, directly or indirectly, enter into, renew or extend any
transaction (including, without limitation, the purchase, sale, lease or
exchange of property or assets, or the rendering of any service) with any
Affiliate of the Company or any Affiliates of any Restricted Subsidiary or
Regulated Subsidiary, except:

(i)

upon fair and reasonable terms not materially less favorable to the Company or
such Restricted Subsidiary or Regulated Subsidiary than could be obtained, at
the time of such transaction or, if such transaction is pursuant to a written
agreement, at the time of the execution of the agreement providing therefor, in
a comparable arm’s-length transaction with a Person that is not an Affiliate;
and

(ii)

if the transaction involves aggregate consideration in excess of $20.0 million,
the Company delivers to the Trustee a resolution adopted in good faith by the
majority of the Board of Directors of the Company approving such transaction and
set forth in an Officers’ Certificate certifying that such transaction complies
with clause (i) above.

(b)

The provisions of Section 4.11(a) hereof shall not limit, and shall not apply
to:

(1)

transactions (A) approved by a majority of the disinterested members of the
Board of Directors or (B) for which the Company, a Restricted Subsidiary or a
Regulated Subsidiary delivers to the Trustee a written opinion of a nationally
recognized investment banking, accounting, valuation or appraisal firm stating
that the transaction is fair to the Company or such Restricted Subsidiary or
Regulated Subsidiary from a financial point of view;

(2)

any transaction solely among the Company, its Restricted Subsidiaries or its
Regulated Subsidiaries or any combination thereof;

(3)

transactions or payments pursuant to any employee, officer or director
compensation or benefit plans, employment agreements, indemnification agreements
or any similar arrangements entered into in the ordinary course of business or
approved in good faith by the Board of Directors of the Company;

(4)

any payments or other transactions pursuant to any tax-sharing agreement between
the Company and any other Person with which the Company files a consolidated tax
return or with which the Company is part of a consolidated group for tax
purposes;

(5)

any sale of shares of Capital Stock (other than Disqualified Stock) of the
Company;

(6)

the granting or performance of registration rights under a written agreement and
approved by the Board of Directors of the Company, containing customary terms,
taken as a whole;

(7)

loans to an Affiliate who is an officer, director or employee of the Company, a
Restricted Subsidiary or a Regulated Subsidiary by a Regulated Subsidiary in the
ordinary course of business in accordance with Sections 7 and 13(k) of the
Exchange Act;

(8)

brokerage products and services typically offered to our customers on
substantially the same terms and conditions as those offered to our customers;

(9)

any Permitted Investments or any Restricted Payments not prohibited by ;

(10)

any agreement as in effect as of the Closing Date, or any amendment thereto (so
long as any such amendment, taken as a whole, is not materially less favorable
to the Company, the Restricted Subsidiaries and Regulated Subsidiaries, as
applicable than the agreement in effect on the date of this Indenture (as
determined by the Board of Directors of the Company in good faith));

(11)

transactions in the ordinary course with entities in which the Company or a
Subsidiary of the Company is the general partner or managing member pursuant to
Investments contemplated by paragraph 16 of the definition of Permitted
Investments;

(12)

transactions with a Person (other than an Unrestricted Subsidiary of the
Company) that is an Affiliate of the Company solely because the Company owns,
directly or through a Restricted Subsidiary, Capital Stock in, or controls, such
Person; or

(13)

pledges of Equity Interests of Unrestricted Subsidiaries.

Section 6.d.  Limitation on Liens.  

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, create, incur, assume or otherwise cause or suffer to exist or become
effective any Lien of any kind on any asset now owned or hereafter acquired,
except (x) Permitted Liens and (y) any other Lien on any asset or property that
is not required to constitute Collateral if the Notes and Subsidiary Guarantees
are equally and ratably secured with (or on a senior basis to, if such Lien in
this clause (y) secures any Indebtedness that is subordinated in right of
payment to the Notes or such Subsidiary Guarantee) the Obligations secured by
such Lien.

Any Lien created for the benefit of the Holders of the Notes pursuant to clause
(y) of the preceding paragraph shall provide by its terms that such Lien shall
be automatically and unconditionally released and discharged upon the release
and discharge of the initial Lien which release and discharge in the case of any
sale of any such asset or property shall not affect any Lien that the trustee
may have on the proceeds from such sale.

Section 6.e.  Corporate Existence.  Subject to  hereof, the Company shall do or
cause to be done all things necessary to preserve and keep in full force and
effect (3) its corporate existence and the corporate, partnership or other
existence of each of its Restricted Subsidiaries, in accordance with the
respective organizational documents (as the same may be amended from time to
time) of the Company or any such Restricted Subsidiary and (4) the rights
(charter and statutory), licenses and franchises of the Company and its
Restricted Subsidiaries; provided that the Company shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any of its Restricted Subsidiaries, if the Company in good
faith shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Company and its Restricted Subsidiaries,
taken as a whole.

Section 6.b.  Repurchase of the Notes upon a Change of Control.

(a)

The Company must commence, within 30 days of the occurrence of a Change of
Control, and consummate an Offer to Purchase for all Notes then outstanding, at
a purchase price equal to 101% of their principal amount, plus accrued interest
(if any) and Additional Interest (if any) to, but not including, the Payment
Date (a "Change of Control Offer").

(b)

The Company shall not be required to make an Offer to Purchase upon the
occurrence of a Change of Control, if (1) a third party makes an offer to
purchase the Notes in the manner, at the times and price and otherwise in
compliance with the requirements of this Indenture applicable to an Offer to
Purchase for a Change of Control and purchases all Notes validly tendered and
not withdrawn in such offer to purchase or (2) notice of redemption has been
given pursuant to this Indenture as described in  unless and until there is a
default in payment of the applicable redemption price. Notwithstanding anything
to the contrary herein, a Change of Control Offer may be made in advance of a
Change of Control, conditional upon such Change of Control.

(c)

Other than as specifically provided in this , any purchase pursuant to this
 shall be made pursuant to the provisions of Sections ,  and  hereof.

Section 6.c.  Future Subsidiary Guarantees.  

(a)

The Company shall not permit any Restricted Subsidiary that is not a Subsidiary
Guarantor, directly or indirectly, to Guarantee any Indebtedness (“Guaranteed
Indebtedness”) of the Company or any Restricted Subsidiary (other than a Foreign
Subsidiary), unless (1) such Restricted Subsidiary, to the extent permitted by
law, simultaneously executes and delivers a Subsidiary Guarantee, becomes a
party to the applicable Security Documents and, to the extent required by the
Security Agreement, promptly executes and delivers such security instruments,
financing statements and certificates as may be necessary to vest in the
Collateral Agent a perfected first priority security interest on a pari passu
basis with the Liens securing any Pari Passu Lien Indebtedness (subject to
Permitted Liens) in properties and assets that constitute Collateral as security
for the Notes or the Subsidiary Guarantees and as may be necessary to have such
property or asset added to the applicable Collateral as required under the
Security Documents and this Indenture, and thereupon all provisions of this
Indenture relating to the Collateral shall be deemed to relate to such
properties and assets to the same extent and with the same force and effect and
(2) such Restricted Subsidiary waives and shall not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Company or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Subsidiary Guarantee until the Notes have been paid in full.  The
obligations of any such future Subsidiary Guarantor shall be limited so as not
to constitute a fraudulent conveyance or fraudulent transfer under applicable
federal or state laws.

If the Guaranteed Indebtedness is (A) pari passu in right of payment with the
Notes or any Subsidiary Guarantee, then the Guarantee of such Guaranteed
Indebtedness shall be pari passu in right of payment with, or subordinated to,
the Subsidiary Guarantee or (B) subordinated in right of payment to the Notes or
any Subsidiary Guarantee, then the Guarantee of such Guaranteed Indebtedness
shall be subordinated in right of payment to the Subsidiary Guarantee at least
to the extent that the Guaranteed Indebtedness is subordinated to the Notes or
the Subsidiary Guarantee.

(b)

Notwithstanding the foregoing, any future Subsidiary Guarantee by a Restricted
Subsidiary may provide by its terms that it shall be automatically and
unconditionally released and discharged:

(1)

as set forth under  hereof; or

(2)

upon the release or discharge of the Guarantee which resulted in the creation of
such Subsidiary Guarantee, except a discharge or release by or as a result of
payment under such Guarantee.

Section 6.d.  Limitation on Lines of Business.  The Company shall not, and shall
not permit any Restricted Subsidiary or Regulated Subsidiary to, engage in any
business other than Related Businesses, except to an extent that so doing would
not be material to the Company and its Restricted Subsidiaries taken as a whole.

Section 6.e.  Further Assurances.  Each of the Company and the Subsidiary
Guarantors shall at its own expense, promptly execute and deliver all further
instruments and documents, and take all further action, that is required by
applicable law, in order to perfect any security interest granted or purported
to be granted thereby or to enable the Collateral Agent to exercise and enforce
its rights and remedies under such Security Documents with respect to any of the
Collateral. Under the terms of the Security Agreement, each of the Company and
the Subsidiary Guarantors authorizes (but does not obligate) the filing by the
Collateral Agent of financing or continuation statements, or amendments, and the
Company and the Subsidiary Guarantors shall execute and deliver to the
Collateral Agent such other instruments or notices, as is required by applicable
law, in order to perfect and preserve the security interest granted or purported
to be granted under the Security Agreement.

Section 6.f.  Information Regarding Collateral.  (5) The Company shall furnish
to the Collateral Agent, with respect to the Company or any Subsidiary
Guarantor, prompt written notice of any change in such Person’s (1) legal name,
(2) jurisdiction of organization or formation, (3) identity or corporate
structure or (4) organizational identification number.  The Company and the
Subsidiary Guarantors shall agree not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.  The Company also agrees
promptly to notify the Collateral Agent if any material portion of the
Collateral is damaged, destroyed or condemned.

(b)

Each year, at the time of delivery of the annual financial statements with
respect to the preceding fiscal year, the Company shall deliver to the Trustee
an Officers’ Certificate setting forth the information required pursuant to the
schedules required by the Security Documents or confirming that there has been
no change in such information since the date of the prior annual financial
statements.

Section 6.b.  Impairment of Security Interest.  Subject to the rights of the
holders of Permitted Liens, the Company shall not, and shall not permit any of
the Restricted Subsidiaries to, take or knowingly or negligently omit to take,
any action which action or omission would reasonably be expected to have the
result of materially impairing the security interest with respect to the
Collateral, except as expressly permitted (or pursuant to a transaction not
prohibited) by the terms of this Indenture or the Security Documents.  The
Company shall not amend, modify or supplement, or permit or consent to any
amendment, modification or supplement of, the Security Documents in any way that
would be adverse to the Holders in any material respect, except as permitted by
 or  hereof or the Security Documents.

Section 6.c.  Suspension Of Certain Covenants. (6) Following the first day (the
“Suspension Date”) that the Notes have Investment Grade Status and the Company
has delivered written notice of such Investment Grade Status to the Trustee
then, beginning on that date, the Company and the Restricted Subsidiaries shall
not be subject to Sections 4.03, 4.07, 4.08, 4.09, 4.10, 4.11, 4.15 and 4.16
(collectively, the “Suspended Covenants”).

(b)

If at any time the Company is downgraded from Investment Grade Status, then the
Suspended Covenants will thereafter be reinstated as if such covenants had never
been suspended (the “Reinstatement Date”) and be applicable pursuant to the
terms of the Indenture (including in connection with performing any calculation
or assessment to determine compliance with the terms of the Indenture), unless
and until the Company subsequently attains Investment Grade Status and no
Default or Event of Default is in existence (in which event the Suspended
Covenants shall no longer be in effect for such time that the Company maintains
Investment Grade Status); provided, however, that no Default, Event of Default
or breach of any kind shall be deemed to exist or have occurred under the
Indenture, the notes, the Subsidiary Guarantees or any of the Security Documents
with respect to the Suspended Covenants based on, and none of the Company or any
of its Subsidiaries shall bear any liability for, any actions taken or events
occurring during the Suspension Period (as defined below), or any actions taken
at any time pursuant to any contractual obligation arising prior to the
Reinstatement Date, regardless of whether such actions or events would have been
permitted if the applicable Suspended Covenants remained in effect during such
period. The period of time between the date of suspension of the covenants and
the Reinstatement Date is referred to as the “Suspension Period”.

(c)

On the Reinstatement Date, all Indebtedness Incurred during the Suspension
Period shall be deemed to have been outstanding on the Closing Date, so that it
is classified as permitted under Section 4.09(b)(3). Calculations made after the
Reinstatement Date of the amount available to be made as Restricted Payments
under  shall be made as though Section 4.07 had been in effect since the Closing
Date and throughout the Suspension Period. Accordingly, Restricted Payments made
during the Suspension Period shall reduce the amount available to be made as
Restricted Payments under  to the extent such Restricted Payments were not
otherwise permitted to be made pursuant to  through ; provided, that the amount
available to be made as Restricted Payments on the Reinstatement Date under
 shall not be reduced below zero solely as a result of such Restricted Payments
made during a Suspension Period.  The Company will provide the Trustee with
written notice of the commencement of any Suspension Period or Reinstatement
Date. Until the Trustee receives such notice, it shall be entitled to assume no
such Suspenstion Period or Reinstatement Date, as applicable, has occurred.

ARTICLE 7
Successors

Section 7.a.  Consolidation, Merger and Sale of Assets.  

The Company shall not consolidate with, merge with or into, or sell, convey,
transfer, lease or otherwise dispose of all or substantially all of its property
and assets (as an entirety or substantially an entirety in one transaction or a
series of related transactions) to, any Person or permit any Person to merge
with or into it unless:

(i)

it shall be the continuing Person, or the Person (if other than it) formed by
such consolidation or into which it is merged or that acquired or leased such
property and assets of (the “Surviving Person”) shall be an entity organized and
validly existing under the laws of the United States of America or any
jurisdiction thereof and shall expressly assume, by a supplemental indenture,
executed and delivered to the Trustee, all of the Company’s obligations under
this Indenture, the Security Documents and the Notes and, to the extent required
by and subject to the limitations set forth in the Security Documents, shall
cause such amendments, supplements or other instruments to be executed, filed
and recorded in such jurisdictions as may be required by applicable law to
preserve and protect the Lien on the Collateral owned by or transferred to the
Surviving Person, together with such financing statements or comparable
documents to the extent required by and subject to the limitations set forth in
the Security Documents, as may be required to perfect any security interests in
such Collateral which may be perfected by the filing of a financing statement or
a similar document under the Uniform Commercial Code or other similar statute or
regulation of the relevant states or jurisdictions; provided, that if such
continuing Person or Person shall not be a corporation, such entity shall
organize or have a Wholly-Owned Subsidiary in the form of a corporation
organized and validly existing under the laws of the United States or any
jurisdiction thereof, and shall cause such corporation to expressly assume, as a
party to the supplemental indenture referenced above, as a co-obligor, each of
such continuing Person or Person’s obligations under this Indenture, the
Security Documents and the Notes;

(ii)

immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(iii)

immediately after giving effect to such transaction on a pro forma basis the
Company or the Surviving Person, as the case may be, (1) could Incur at least
$1.00 of Indebtedness pursuant to the Consolidated Fixed Charge Coverage Ratio
test set forth in (a) or (2) the Consolidated Fixed Charge Coverage Ratio would
be greater than or equal to such ratio for the Company and the Restricted
Subsidiaries immediately prior to such transaction;

(iv)

it delivers to the Trustee an Officers’ Certificate and an Opinion of Counsel,
in each case stating that such consolidation, merger or transfer and such
supplemental indenture complies with this provision and that all conditions
precedent provided for herein relating to such transaction have been complied
with; and

(v)

each Subsidiary Guarantor, unless such Subsidiary Guarantor is the Person with
which the Company has entered into a transaction under this , shall have by
amendment to its Subsidiary Guarantee confirmed that its Subsidiary Guarantee
shall apply to the obligations of the Company or the Surviving Person in
accordance with the Notes and this Indenture;

provided, however, that clause (iii) above does not apply if, in the good faith
determination of the Board of Directors of the Company, whose determination
shall be evidenced by a Board Resolution, the principal purpose of such
transaction is to change the state of organization or convert the form of
organization of the Company to another form, and any such transaction shall not
have as one of its purposes the evasion of the foregoing limitations.

Section 7.b.  Successor Corporation Substituted.  Upon any consolidation or
merger, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the assets of the Company in
accordance with  hereof, the successor corporation formed by such consolidation
or into or with which the Company is merged or to which such sale, assignment,
transfer, lease, conveyance or other disposition is made shall succeed to, and
be substituted for (so that from and after the date of such consolidation,
merger, sale, lease, conveyance or other disposition, the provisions of this
Indenture referring to the Company shall refer instead to the successor
corporation and not to the Company), and may exercise every right and power of
the Company under this Indenture with the same effect as if such successor
Person had been named as the Company herein; provided that the predecessor
Company shall not be relieved from the obligation to pay the principal of and
interest and Additional Interest, if any, on the Notes except in the case of a
sale, assignment, transfer, conveyance or other disposition of all of the
Company’s assets that meets the requirements of  hereof.

ARTICLE 8
Defaults and Remedies

Section 8.a.  Events of Default.  Each of the following is an “Event of
Default”:

(i)

default in the payment of the principal of (or premium, if any, on) any Notes
when the same becomes due and payable at maturity, upon acceleration, redemption
or otherwise;

(ii)

default in the payment of interest or Additional Interest (as required by the
Registration Rights Agreement) on any Note when the same becomes due and
payable, and such default continues for a period of 30 days;

(iii)

default in the performance or breach of the provisions of this Indenture
applicable to mergers, consolidations and transfers of all or substantially all
of the assets of the Company or the failure by the Company to make or consummate
an Offer to Purchase in accordance with  or ;

(iv)

the Company or any Subsidiary Guarantor defaults in the performance of or
breaches any other covenant or agreement in this Indenture, under the Notes
(other than a default specified in clause (i), (ii) or (iii) above) or under the
Security Documents and such default or breach continues for a period of 60
consecutive days after written notice by the Trustee or the Holders of 25% or
more in aggregate principal amount of the Notes;

(v)

there occurs with respect to any issue or issues of Indebtedness of the Company
or any Significant Subsidiary having an outstanding principal amount of $25.0
million or more in the aggregate for all such issues of all such Persons,
whether such Indebtedness now exists or shall hereafter be created

(A)

an event of default that has caused the holder thereof to declare such
Indebtedness to be due and payable prior to its Stated Maturity and such
Indebtedness has not been discharged in full or such acceleration has not been
rescinded or annulled within 60 days of such acceleration or

(B)

the failure to make a principal payment at the final (but not any interim) fixed
maturity and such defaulted payment shall not have been made, waived or extended
within applicable grace periods;

(vi)

any final judgment or order (not covered by insurance), that is non-appealable,
for the payment of money in excess of $25.0 million in the aggregate for all
such final judgments or orders against all such Persons (treating any
deductibles, self-insurance or retention as not so covered) shall be rendered
against the Company or any Significant Subsidiary and shall not be paid or
discharged, and there shall be any period of 45 consecutive days following entry
of the final judgment or order that causes the aggregate amount for all such
final judgments or orders outstanding and not paid or discharged against all
such Persons to exceed $25.0 million during which a stay of enforcement of such
final judgment or order, by reason of a pending appeal or otherwise, shall not
be in effect;

(vii)

a court having jurisdiction in the premises enters a decree or order for (A)
relief in respect of the Company or any Significant Subsidiary in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (B) appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Company or any
Significant Subsidiary or for all or substantially all of the property and
assets of the Company or any Significant Subsidiary or (C) the winding up or
liquidation of the affairs of the Company or any Significant Subsidiary and, in
each case, such decree or order shall remain unstayed and in effect for a period
of 30 consecutive days;

(viii)

the Company or any Significant Subsidiary (A) commences a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consents to the entry of an order for relief in an involuntary case
under any such law, (B) consents to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Company or any Significant Subsidiary or for all or
substantially all of the property and assets of the Company or any Significant
Subsidiary or (C) effects any general assignment for the benefit of creditors;

(ix)

failure by any Regulated Significant Subsidiary to meet the minimum capital
requirements imposed by applicable regulatory authorities, and such condition
continues for a period of 30 days after the Company or such Regulated Subsidiary
first becomes aware of such failure;

(x)

the Company or any Subsidiary that holds Capital Stock of a Regulated
Significant Subsidiary shall become ineligible to hold such Capital Stock by
reason of a statutory disqualification or otherwise;

(xi)

the Commission shall revoke the registration of any Regulated Significant
Subsidiary as a broker-dealer under the Exchange Act or any such Regulated
Subsidiary shall fail to maintain such registration;

(xii)

the Examining Authority (as defined in Rule 15c3-1) for any Regulated
Significant Subsidiary shall suspend (and shall not reinstate within 10 days) or
shall revoke such Regulated Subsidiary’s status as a member organization
thereof;

(xiii)

the occurrence of any event of acceleration in a subordination agreement, as
defined in Appendix D to Rule 15c3-1 of the Exchange Act, to which the Company
or any Regulated Significant Subsidiary is a party;

(xiv)

any Subsidiary Guarantor repudiates its obligations under its Subsidiary
Guarantee or, except as permitted by this Indenture, any Subsidiary Guarantee is
determined to be unenforceable or invalid or shall for any reason cease to be in
full force and effect; or

(xv)

with respect to any Collateral having a fair market value in excess of $10.0
million, individually or in the aggregate, the failure of the security interest
with respect to such Collateral under the Security Documents, at any time, to be
in full force and effect for any reason other than in accordance with the terms
of the Security Documents and the terms of this Indenture and other than the
satisfaction in full of all obligations under this Indenture and discharge of
this Indenture if such failure continues for 30 days, except in each case for
the failure or loss of perfection resulting from the failure of the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Security Documents.

Section 8.b.  Acceleration.  Subject to the terms of the Security Documents, if
an Event of Default (other than an Event of Default specified in  or  that
occurs with respect to the Company or any Subsidiary Guarantor) occurs and is
continuing under this Indenture, the Trustee or the Holders of at least 25% in
aggregate principal amount of the Notes, then-outstanding, by written notice to
the Company (and to the Trustee if such notice is given by the Holders), may,
and the Trustee at the request of such Holders shall, declare the principal of,
premium, if any, and accrued interest and Additional Interest, if any, on the
Notes to be immediately due and payable. Upon a declaration of acceleration,
such principal of, premium, if any, and accrued interest and Additional
Interest, if any, shall be immediately due and payable.  In the event of a
declaration of acceleration because an Event of Default set forth in  above has
occurred and is continuing, such declaration of acceleration shall be
automatically rescinded and annulled if the event of default triggering such
Event of Default pursuant to  shall be remedied or cured by the Company or the
relevant Significant Subsidiary or waived by the holders of the relevant
Indebtedness within 60 days after the declaration of acceleration with respect
thereto.  If an Event of Default specified in  or  occurs with respect to the
Company, the principal of, premium, if any, and accrued interest and Additional
Interest, if any, on the Notes then-outstanding shall automatically become and
be immediately due and payable without any declaration or other act on the part
of the Trustee or any Holder.  The Holders of at least a majority in principal
amount of the outstanding Notes by written notice to the Company and to the
Trustee, may waive all past defaults and rescind and annul a declaration of
acceleration and its consequences if (x) all existing Events of Default, other
than the nonpayment of the principal of, premium, if any, and interest and
Additional Interest (if any) on the Notes that have become due solely by such
declaration of acceleration, have been cured or waived, (y) the rescission would
not conflict with any judgment or decree of a court of competent jurisdiction
and (z) all outstanding fees and expenses of the Trustee incurred in connection
with such Default  or Event of Default have been paid.

Section 8.c.  Other Remedies.  If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of principal,
premium, if any, and interest on the Notes or to enforce the performance of any
provision of the Notes, the Subsidiary Guarantees or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default.  All remedies are cumulative
to the extent permitted by law.

Section 8.d.  Waiver of Past Defaults.  The Holders of at least a majority in
principal amount of the outstanding Notes by written notice to the Company and
to the Trustee, may waive all past Defaults or Events of Default and rescind and
annul a declaration of acceleration and its consequences if (x) all existing
Events of Default, other than the nonpayment of the principal of, premium, if
any, and interest on the Notes that have become due solely by such declaration
of acceleration, have been cured or waived, (y) the rescission would not
conflict with any judgment or decree of a court of competent jurisdiction and
(z) all outstanding fees and expenses of the Trustee incurred in connection with
such Default  or Event of Default have been paid.  Upon any such waiver, such
Default or Event of Default shall cease to exist, and any Event of Default
arising therefrom shall be deemed to have been cured for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Default or
Event of Default or impair any right consequent thereon.

Section 8.e.  Control by Majority.  Subject to the terms of the Security
Documents, the Holders of at least a majority in aggregate principal amount of
the outstanding Notes may direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee.  However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture, that may involve the
Trustee in personal liability, or that the Trustee determines in good faith may
be unduly prejudicial to the rights of Holders of Notes not joining in the
giving of such direction and may take any other action it deems proper that is
not inconsistent with any such direction received from Holders of Notes.  

Section 8.f.  Limitation on Suits.  A Holder may not pursue any remedy with
respect to this Indenture or the Notes unless:

(a)

the Holder gives the Trustee written notice of a continuing Event of Default;

(b)

the Holders of at least 25% in aggregate principal amount of outstanding Notes
make a written request to the Trustee to pursue the remedy;

(c)

such Holder or Holders offer the Trustee indemnity satisfactory to the Trustee
against any costs, liability or expense;

(d)

the Trustee does not comply with the request within 60 days after receipt of the
request and the offer of indemnity; and

(e)

during such 60-day period, the Holders of a majority in aggregate principal
amount of the outstanding Notes do not give the Trustee a direction that is
inconsistent with the request.

However, such limitations do not apply to the right of any Holder of a Note to
receive payment of the principal of, premium, if any, or interest or Additional
Interest (if any) on, such Note or to bring suit for the enforcement of any such
payment, on or after the due date expressed in the Notes, which right shall not
be impaired or affected without the consent of the Holder.

The trustee shall, within 90 days of the occurrence of a default, give to the
Holders of the Notes notice of all uncured defaults known to it, but the Trustee
may withhold such notice if it, in good faith, determines that the withholding
of such notice is in the best interest of such Holders, except in the case of a
default in the payment of the principal of or interest or Additional Interest
(if any) on any of the Notes.

Section 8.g.  Rights of Holders of Notes to Receive Payment.  Notwithstanding
any other provision of this Indenture, the right of any Holder of a Note to
receive payment of principal, premium, if any, and Additional Interest, if any,
and interest on the Note, on or after the respective due dates expressed in the
Note (including in connection with an Asset Sale Offer or a Change of Control
Offer), or to bring suit for the enforcement of any such payment on or after
such respective dates, shall not be impaired or affected without the consent of
such Holder.

Section 8.h.  Collection Suit by Trustee.  If an Event of Default specified in
6.01(i) or (ii) hereof occurs and is continuing, the Trustee is authorized to
recover judgment in its own name and as trustee of an express trust against the
Company or Subsidiary Guarantors for the whole amount of principal of, premium,
if any, and Additional Interest, if any, and interest remaining unpaid on the
Notes and Subsidiary Guarantees and interest on overdue principal and, to the
extent lawful, interest and such further amount as shall be sufficient to cover
the costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.

Section 8.i.  Restoration of Rights and Remedies.  If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceedings, the Company,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding has been
instituted.

Section 8.j.  Rights and Remedies Cumulative.  Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Notes in  hereof, no right or remedy herein conferred upon or reserved to the
Trustee or to the Holders is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

Section 8.k.  Delay or Omission Not Waiver.  No delay or omission of the Trustee
or of any Holder of any Note to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein.  Every right and remedy
given by this Article or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.

Section 8.l.  Trustee May File Proofs of Claim.  The Trustee is authorized to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders of the Notes allowed in any
judicial proceedings relative to the Company (or any other obligor upon the
Notes including the Subsidiary Guarantors), its creditors or its property and
shall be entitled and empowered to participate as a member in any official
committee of creditors appointed in such matter and to collect, receive and
distribute any money or other property payable or deliverable on any such claims
and any custodian in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee, and in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay to
the Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under  hereof.  To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Trustee, its
agents and counsel, and any other amounts due the Trustee under  hereof out of
the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Holders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise.  Nothing herein
contained shall be deemed to authorize the Trustee to authorize or consent to or
accept or adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.  The Trustee may, on behalf of the Holders, vote for the election of
a trustee in bankruptcy or similar official and be a member of a creditors’ or
other similar committee.

Section 8.m.  Priorities.  If either the Trustee or the Collateral Agent
collects any money pursuant to this  or , as applicable, or if proceeds are
received by the Collateral Agent if any Collateral is sold or otherwise realized
upon by the Collateral Agent in connection with any foreclosure, collection or
other enforcement of Liens granted to the Collateral Agent in the Security
Documents, in any such case, or after an Event of Default any money or other
property distributable in respect of the Company’s or any other obligor’s
obligations under this Indenture, it shall, subject to the terms of the
Intercreditor Agreement (if applicable), pay out the money in the following
order:

(a)

ratably to the Trustee, the Collateral Agent and their respective agents and
attorneys for amounts due under Sections , 12.11 and 12.13 hereof, including
payment of all compensation, expenses and liabilities incurred, and all advances
made, by the Trustee and Collateral Agent and the costs and expenses of
collection;

(b)

to Holders of Notes for amounts due and unpaid on the Notes for principal,
premium, if any, and Additional Interest, if any, and interest, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for principal, premium, if any, and Additional Interest, if any, and
interest, respectively; and

(c)

to the Company or to such party as a court of competent jurisdiction shall
direct including a Subsidiary Guarantor, if applicable.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this .

Section 8.n.  Undertaking for Costs.  In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant.  This  does not apply to a suit by the Trustee, a
suit by a Holder of a Note pursuant to  hereof, or a suit by Holders of more
than 10% in principal amount of the then outstanding Notes.

ARTICLE 9
Trustee

Section 9.a.  Duties of Trustee.  (7) If an Event of Default has occurred and is
continuing, the Trustee shall exercise such of the rights and powers vested in
it by this Indenture, and use the same degree of care and skill in their
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs.

(b)

Except during the continuance of an Event of Default:

(i)

the duties of the Trustee shall be determined solely by the express provisions
of this Indenture and the Trustee need perform only those duties that are
specifically set forth in this Indenture and no others, and no implied covenants
or obligations shall be read into this Indenture against the Trustee; and

(ii)

in the absence of bad faith on its part, the Trustee may conclusively rely, as
to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture.  However, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture.

(c)

The Trustee may not be relieved from liabilities for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

(i)

this paragraph does not limit the effect of paragraph  of this ;

(ii)

the Trustee shall not be liable for any error of judgment made in good faith by
a Responsible Officer, unless it is proved in a court of competent jurisdiction
that the Trustee was negligent in ascertaining the pertinent facts; and

(iii)

the Trustee shall not be liable with respect to any action it takes or omits to
take in good faith in accordance with a direction received by it pursuant to
 hereof.

(d)

Whether or not therein expressly so provided, every provision of this Indenture
that in any way relates to the Trustee is subject to paragraphs ,  and  of this
.

(e)

The Trustee shall be under no obligation to exercise any of its rights or powers
under this Indenture at the request or direction of any of the Holders of the
Notes unless the Holders have offered to the Trustee indemnity or security
satisfactory to it against any loss, liability or expense.

(f)

The Trustee shall not be liable for interest on any money received by it except
as the Trustee may agree in writing with the Company.  Money held in trust by
the Trustee need not be segregated from other funds except to the extent
required by law.

Section 6.b.  Rights of Trustee.  (8) The Trustee may conclusively rely upon any
document believed by it to be genuine and to have been signed or presented by
the proper Person.  The Trustee need not investigate any fact or matter stated
in the document unless requested in writing so to do by a majority of the
Holders; provided that, if the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee, not reasonably assured
to the Trustee by the security afforded to it by the terms of this Indenture,
the Trustee may require reasonable indemnity against such expenses or
liabilities as a condition to proceeding; the reasonable expenses of every such
investigation shall be paid by the Company or, if paid by the Trustee or any
predecessor trustee, shall be repaid by the Company upon demand..

(b)

Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both subject to the other provisions of
this Indenture.  The Trustee shall not be liable for any action it takes or
omits to take in good faith in reliance on any Officers’ Certificate, Opinion of
Counsel, resolution of the Board of Directors, or other certificate or statement
delivered to the Trustee pursuant to the terms of this Indenture.  The Trustee
may consult with counsel of its selection and the written advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection from liability in respect of any action taken, suffered or omitted by
it hereunder in good faith and in reliance thereon.

(c)

The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.

(d)

The Trustee shall not be liable for any action it takes or omits to take in good
faith that it believes to be authorized or within the rights or powers conferred
upon it by this Indenture.

(e)

Unless otherwise specifically provided in this Indenture, any demand, request,
direction or notice from the Company shall be sufficient if signed by an Officer
of the Company.

(f)

None of the provisions of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise to incur any liability, financial or otherwise,
in the performance of any of its duties hereunder, or in the exercise of any of
its rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or indemnity satisfactory to it against such risk or
liability is not assured to it.

(g)

The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default or Event
of Default is received by the Trustee at the Corporate Trust Office of the
Trustee, and such notice references the Notes and this Indenture.

(h)

In no event shall the Trustee be responsible or liable for special, indirect, or
consequential loss or damage of any kind whatsoever (including, but not limited
to, loss of profit) irrespective of whether the Trustee has been advised of the
likelihood of such loss or damage and regardless of the form of action.

(i)

The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, to each Agent, and each agent, custodian and other Person employed to
act hereunder, including to the extent not set forth herein in Article 12, the
Collateral Agent.

(j)

In the event the Company is required to pay Additional Interest, the Company
shall provide written notice to the Trustee of the Company’s obligation to pay
Additional Interest no later than 15 days prior to the next Interest Payment
Date, which notice shall set forth the amount of the Additional Interest to be
paid by the Company.  The Trustee shall not at any time be under any duty or
responsibility to any Holders to determine whether the Additional Interest is
payable and the amount thereof.

(k)

The Trustee may request that the Company and any Subsidiary Guarantor deliver an
Officers’ Certificate setting forth the names of individuals and/or titles of
officers (with specimen signatures) authorized at such times to take specific
actions pursuant to this Indenture, which Officers’ Certificate may be signed by
any person specified as so authorized in any such certificate previously
delivered and not superseded.

(l)

The permissive rights of the Trustee set forth herein shall not be construed as
duties.

Section 6.b.  Individual Rights of Trustee.  The Trustee in its individual or
any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Company or any Affiliate of the Company with the same rights it
would have if it were not Trustee.  However, in the event that the Trustee
acquires any conflicting interest as defined by the Trust Indenture Act it must
eliminate such conflict within 90 days, apply to the SEC for permission to
continue as trustee or resign as provided in the Trust Indenture Act.  Any Agent
may do the same with like rights and duties.  The Trustee is also subject to
Sections  and  hereof.

Section 6.c.  Trustee’s Disclaimer.  The Trustee shall not be responsible for
and makes no representation as to the validity or adequacy of this Indenture or
the Notes or the Subsidiary Guarantees, it shall not be accountable for the
Company’s use of the proceeds from the Notes or any money paid to the Company or
upon the Company’s direction under any provision of this Indenture, it shall not
be responsible for the use or application of any money received by any Paying
Agent other than the Trustee, and it shall not be responsible for any statement
or recital herein or any statement in the Notes or any other document in
connection with the sale of the Notes or pursuant to this Indenture other than
its certificate of authentication.  The Trustee shall not be responsible for and
makes no representation as to the existence, genuineness, value or protection of
any Collateral, for the legality, effectiveness or sufficiency of any Security
Document, or for the creation, perfection, priority, sufficiency or protection
of any Liens securing the Notes and Note Obligations.  The Trustee shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Lien or security interest in the
Collateral or for the preservation of rights against third parties in relation
to the Collateral.

Section 6.d.  Notice of Defaults.  If a Default occurs and is continuing and if
it is actually known to the Trustee, the Trustee shall mail or electronically
transmit to Holders of Notes a notice of the Default within 90 days after it
occurs.  Except in the case of a Default relating to the payment of principal,
premium, if any, or interest on any Note, the Trustee may withhold from the
Holders notice of any continuing Default if and so long as a committee of its
Responsible Officers in good faith determines that withholding the notice is in
the interests of the Holders of the Notes.  

Section 6.e.  Reports by Trustee to Holders of the Notes.  Within 60 days after
each March 15, beginning with the March 15 following the date of this Indenture,
and for so long as Notes remain outstanding, the Trustee shall mail to the
Holders of the Notes a brief report dated as of such reporting date that
complies with Trust Indenture Act Section 313(a) (but if no event described in
Trust Indenture Act Section 313(a) has occurred within the twelve months
preceding the reporting date, no report need be transmitted).  The Trustee also
shall comply with Trust Indenture Act Section 313(b)(1) and 313(b)(2).  The
Trustee shall also transmit by mail all reports as required by Trust Indenture
Act Section 313(c).

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Company and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with Trust Indenture Act Section 313(d).  The
Company shall promptly notify the Trustee in writing when the Notes are listed
on any stock exchange.

Section 6.f.  Compensation and Indemnity.  The Company shall pay to the Trustee
from time to time such compensation for its acceptance of this Indenture and
services hereunder as the parties shall agree in writing from time to time.  The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust.  The Company shall reimburse the Trustee promptly
upon request for all reasonable disbursements, advances and expenses incurred or
made by it in addition to the compensation for its services.  Such expenses
shall include the reasonable compensation, disbursements and expenses of the
Trustee’s agents and counsel.

The Company and the Subsidiary Guarantors, jointly and severally, shall
indemnify the Trustee for, and hold the Trustee harmless against, any and all
loss, damage, claims, liability or expense (including attorneys’ fees) incurred
by it in connection with the acceptance or administration of this trust and the
performance of its duties hereunder (including the costs and expenses of
enforcing this Indenture against the Company or any of the Subsidiary Guarantors
(including this ) or defending itself against any claim whether asserted by any
Holder, the Company or any Subsidiary Guarantor, or liability in connection with
the acceptance, exercise or performance of any of its rights, powers or duties
hereunder).  The Trustee shall notify the Company promptly of any claim for
which it may seek indemnity.  Failure by the Trustee to so notify the Company
shall not relieve the Company of its obligations hereunder.  The Company shall
defend the claim and the Trustee may have separate counsel and the Company shall
pay the fees and expenses of such counsel.  The Company need not reimburse any
expense or indemnify against any loss, liability or expense incurred by the
Trustee through the Trustee’s own willful misconduct, negligence or bad faith.

The obligations of the Company and the Subsidiary Guarantors under this  shall
survive the satisfaction and discharge of this Indenture or the earlier
resignation or removal of the Trustee.

Notwithstanding the provisions of  hereof, to secure the payment obligations of
the Company and the Subsidiary Guarantors in this , the Trustee shall have a
Lien prior to the Notes on all money or property held or collected by the
Trustee, except that held in trust to pay principal and interest on particular
Notes.  Such Lien shall survive the satisfaction and discharge of this Indenture
or the earlier resignation or removal of the Trustee.

When the Trustee incurs expenses or renders services after an Event of Default
specified in  or  hereof occurs, the expenses and the compensation for the
services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.

Section 6.g.  Replacement of Trustee.  A resignation or removal of the Trustee
and appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this .  The Trustee
may resign in writing at any time and be discharged from the trust hereby
created by so notifying the Company.  The Holders of a majority in principal
amount of the then outstanding Notes may remove the Trustee by so notifying the
Trustee and the Company in writing.  The Company may remove the Trustee if:

(a)

the Trustee fails to comply with  hereof;

(b)

the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(c)

a custodian or public officer takes charge of the Trustee or its property; or

(d)

the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
 Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Company’s expense),
the Company or the Holders of at least 10% in principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with  hereof, such Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company.  Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders.  The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee; provided all sums owing to the Trustee hereunder have
been paid and subject to the Lien provided for in  hereof.  Notwithstanding
replacement of the Trustee pursuant to this , the Company’s obligations under
 hereof shall continue for the benefit of the retiring Trustee.

Section 6.h.  Successor Trustee by Merger, etc.  If the Trustee consolidates,
merges or converts into, or transfers all or substantially all of its corporate
trust business to, another corporation, the successor corporation without any
further act shall be the successor Trustee.

Section 6.i.  Eligibility; Disqualification.  There shall at all times be a
Trustee hereunder that is a corporation organized and doing business under the
laws of the United States of America or of any state thereof that is authorized
under such laws to exercise corporate trustee power, that is subject to
supervision or examination by federal or state authorities and that has a
combined capital and surplus of at least $50,000,000 as set forth in its most
recent published annual report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of
Trust Indenture Act Sections 310(a)(1), (2) and (5).  The Trustee is subject to
Trust Indenture Act Section 310(b).

Section 6.j.  Preferential Collection of Claims Against Company.  The Trustee is
subject to Trust Indenture Act Section 311(a), excluding any creditor
relationship listed in Trust Indenture Act Section 311(b).  A Trustee who has
resigned or been removed shall be subject to Trust Indenture Act Section 311(a)
to the extent indicated therein.

ARTICLE 7
Legal Defeasance and Covenant Defeasance

Section 7.a.  Option to Effect Legal Defeasance or Covenant Defeasance.  The
Company may, at the option of its Board of Directors evidenced by a resolution
set forth in an Officers’ Certificate and at any time, elect to have either  or
 hereof applied to all outstanding Notes upon compliance with the conditions set
forth below in this .

Section 7.b.  Legal Defeasance and Discharge.  Upon the Company’s exercise under
Section 8.01 hereof of the option applicable to this Section 8.02, the Company
and the Subsidiary Guarantors shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be deemed to have been discharged
from their obligations with respect to the Security Documents, the Intercreditor
Agreement and all outstanding Notes and Subsidiary Guarantees on the date the
conditions set forth below are satisfied (“Legal Defeasance”).  For this
purpose, Legal Defeasance means that the Issuer shall be deemed to have paid and
discharged the entire Indebtedness represented by the outstanding Notes, which
shall thereafter be deemed to be “outstanding” only for the purposes of Section
8.05 hereof and the other Sections of this Indenture referred to in (a) and (b)
below, and to have satisfied all its other obligations under such Notes, this
Indenture including that of the Subsidiary Guarantors (and the Trustee, on
demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging the same), the Security Documents and the Intercreditor Agreement,
except for the following provisions which shall survive until otherwise
terminated or discharged hereunder:

(a)

the rights of Holders of Notes issued under this Indenture to receive payments
in respect of the principal of, premium, if any, and interest on the Notes when
such payments are due solely out of the trust created pursuant to this Indenture
referred to in  hereof;

(b)

the Company’s obligations with respect to Notes issued under this Indenture
concerning issuing temporary Notes, registration of such Notes, mutilated,
destroyed, lost or stolen Notes and the maintenance of an office or agency for
payment and money for security payments held in trust;

(c)

the rights, powers, trusts, duties and immunities of the Trustee and Collateral
Agent, and the Company’s obligations in connection therewith; and

(d)

this Article 8.

Section 7.c.  Covenant Defeasance.  Upon the Company’s exercise under Section
8.01 hereof of the option applicable to this Section 8.03, the Company and the
Subsidiary Guarantors shall, subject to the satisfaction of the conditions set
forth in Section 8.04 hereof, be released from their obligations under Sections
4.03, 4.04, 4.05, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15, 4.16,
4.17, 4.18 and 4.19 and Section 5.01(ii) and Section 5.01(iii) hereof with
respect to the outstanding Notes on and after the date the conditions set forth
in Section 8.04 hereof are satisfied (“Covenant Defeasance”), and the Notes
shall thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall not be deemed outstanding for accounting purposes).  For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes,
the Company may omit to comply with and shall have no liability in respect of
any term, condition or limitation set forth in any such covenant, whether
directly or indirectly, by reason of any reference elsewhere herein to any such
covenant or by reason of any reference in any such covenant to any other
provision herein or in any other document and such omission to comply shall not
constitute a Default or an Event of Default under Section 6.01 hereof, but,
except as specified above, the remainder of this Indenture and such Notes shall
be unaffected thereby.  In addition, upon the Company’s exercise under Section
8.01 hereof of the option applicable to this Section 8.03 hereof, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, Sections
6.01(iii), 6.01(iv), 6.01(v), 6.01(vi), 6.01(vii) (solely with respect to
Significant Subsidiaries) and 6.01(viii) (solely with respect to Significant
Subsidiaries), 6.01(ix), 6.01(x), 6.01(xi), 6.01(xii), 6.01(xiii), 6.01 (xiv)
and 6.01(xv) hereof shall not constitute Events of Default.

Section 7.d.  Conditions to Legal or Covenant Defeasance.  The following shall
be the conditions to the application of either  or  hereof to the outstanding
Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance with respect
to the Notes:

(a)

the Company must irrevocably deposit with the Trustee, in trust, for the benefit
of the Holders, cash in U.S. dollars, Government Securities, or a combination
thereof, in such amounts as will be sufficient, in the opinion of a nationally
recognized firm of independent public accountants without consideration of any
reinvestment of interest, to pay the principal of, premium, if any, and interest
due on the Notes issued under this Indenture on the stated maturity date or on
the redemption date, as the case may be, of such principal, premium, if any, or
interest on the Notes;

(b)

in the case of Legal Defeasance, the Company shall have delivered to the Trustee
an Opinion of Counsel confirming that, subject to customary assumptions and
exclusions;

(i)

the Company has received from, or there has been published by, the United States
Internal Revenue Service a ruling; or

(ii)

since the issuance of the Notes, there has been a change in the applicable U.S.
federal income tax law;

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the Holders
shall not recognize income, gain or loss for U.S. federal income tax purposes,
as applicable, as a result of such Legal Defeasance and shall be subject to U.S.
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such Legal Defeasance had not occurred;

(c)

in the case of Covenant Defeasance, the Company shall have delivered to the
Trustee an Opinion of Counsel confirming that, subject to customary assumptions
and exclusions, the Holders shall not recognize income, gain or loss for U.S.
federal income tax purposes as a result of such Covenant Defeasance and shall be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Covenant Defeasance had
not occurred;

(d)

no Default or Event of Default (other than that resulting from borrowing funds
to be applied to make such deposit or the granting of Liens in connection
therewith) shall have occurred and be continuing on the date of such deposit;

(e)

such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under any Credit Facility or any other
material agreement or instrument (other than this Indenture) to which, the
Company or any Subsidiary Guarantor is a party or by which the Company or any
Subsidiary Guarantor is bound (other than that resulting from borrowing funds to
be applied to make such deposit and the granting of Liens in connection
therewith);

(f)

the Company shall have delivered to the Trustee an Officers’ Certificate stating
that the deposit was not made by the Company with the intent of defeating,
hindering, delaying or defrauding any creditors of the Company or any Subsidiary
Guarantor or others; and

(g)

the Company shall have delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions) each stating that all conditions precedent provided
for or relating to the Legal Defeasance or the Covenant Defeasance, as the case
may be, have been complied with.

Section 7.e.  Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.  Subject to  hereof, all money and Government
Securities (including the proceeds thereof) deposited with the Trustee (or other
qualifying trustee, collectively for purposes of this , the “Trustee”) pursuant
to  hereof in respect of the outstanding Notes shall be held in trust and
applied by the Trustee, in accordance with the provisions of such Notes and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Company or a Subsidiary Guarantor acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal, premium and Additional Interest, if
any, and interest, but such money need not be segregated from other funds except
to the extent required by law.

The Company and the Subsidiary Guarantors, jointly and severally, shall pay and
indemnify the Trustee against any tax, fee or other charge imposed on or
assessed against the cash or Government Securities deposited pursuant to  hereof
or the principal and interest received in respect thereof other than any such
tax, fee or other charge which by law is for the account of the Holders of the
outstanding Notes.

Anything in this  to the contrary notwithstanding, the Trustee shall deliver or
pay to the Company from time to time upon the request of the Company any money
or Government Securities held by it as provided in  hereof which, in the opinion
of a nationally recognized investment bank, appraisal firm or independent public
accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under  hereof), are in excess of the
amount thereof that would then be required to be deposited to effect an
equivalent Legal Defeasance or Covenant Defeasance.

Section 7.f.  Repayment to Company.  Any money deposited with the Trustee or any
Paying Agent, or then held by the Company, in trust for the payment of the
principal of, premium and Additional Interest, if any, or interest on any Note
and remaining unclaimed for two years after such principal, and premium and
Additional Interest, if any, or interest has become due and payable shall be
paid to the Company on its request or (if then held by the Company) shall be
discharged from such trust; and the Holder of such Note shall thereafter look
only to the Company for payment thereof, and all liability of the Trustee or
such Paying Agent with respect to such trust money, and all liability of the
Company as trustee thereof, shall thereupon cease.

Section 7.g.  Reinstatement.  If the Trustee or Paying Agent is unable to apply
any United States dollars or Government Securities in accordance with  or
 hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
 or  hereof until such time as the Trustee or Paying Agent is permitted to apply
all such money in accordance with  or  hereof, as the case may be; provided
that, if the Company makes any payment of principal of, premium and Additional
Interest, if any, or interest on any Note following the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money held by the Trustee or Paying
Agent.

ARTICLE 8
Amendment, Supplement and Waiver

Section 8.a.  Without Consent of Holders of Notes.  Notwithstanding  hereof, the
Company, any Subsidiary Guarantor (with respect to a Subsidiary Guarantee or
this Indenture to which it is a party), the Trustee and, in the case of the
Security Documents, the Collateral Agent, may amend or supplement this
Indenture, any Security Document and any Subsidiary Guarantee or Notes or the
Intercreditor Agreement without the consent of any Holder in order to:

(a)

cure any ambiguity, defect, mistake or inconsistency in this Indenture;

(b)

comply with the provisions described under  or  hereto;

(c)

comply with any requirements of the SEC in connection with the qualification of
this Indenture under the Trust Indenture Act;

(d)

evidence and provide for the acceptance of appointment by a successor Trustee;

(e)

make any change that would provide any additional rights or benefits to the
Holders or make any change that, in the good faith opinion of the Board of
Directors of the Company as evidenced by a board resolution, does not materially
and adversely affect the rights of any Holder;;

(f)

provide for uncertificated Notes in addition to or in replacement of
certificated Notes;

(g)

provide for the issuance of Additional Notes in accordance with the Indenture;

(h)

add or release Subsidiary Guarantees with respect to the Notes, in each case, in
accordance with the applicable provisions of this Indenture;

(i)

add additional assets as Collateral or release Collateral, in each case, in
accordance with the applicable provisions of the Indenture and the Security
Documents;

(j)

enter into additional or supplemental Security Documents; or

(k)

conform the text of this Indenture, the Notes, the Subsidiary Guarantees or the
Security Documents to any provision of the “Description of the Notes” section of
the Offering Memorandum.

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
 hereof, the Trustee shall join with the Company and the Subsidiary Guarantors
in the execution of any amended or supplemental indenture authorized or
permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into such amended or supplemental indenture that
affects its own rights, duties or immunities under this Indenture or otherwise.
 Notwithstanding the foregoing, no Opinion of Counsel shall be required in
connection with the addition of a Subsidiary Guarantor under this Indenture upon
execution and delivery by such Subsidiary Guarantor and the Trustee of a
supplemental indenture to this Indenture, the form of which is attached as
Exhibit D hereto, and delivery of an Officers’ Certificate.

Section 8.b.  With Consent of Holders of Notes.  Except as provided below in
this , the Company, the Subsidiary Guarantors, the Trustee and, in the case of
the Security Documents, the Collateral Agent, may amend or supplement this
Indenture, the Intercreditor Agreement, any Security Document, the Notes and the
Subsidiary Guarantees with the consent of the Holders of at least a majority in
principal amount of the Notes (including Additional Notes, if any) then
outstanding voting as a single class (including, without limitation, consents
obtained in connection with a tender offer or exchange offer for, or purchase
of, the Notes), and, subject to Sections  and  hereof, any existing Default or
Event of Default (other than a Default or Event of Default in the payment of the
principal of, premium and Additional Interest, if any, or interest on the Notes,
except a payment default resulting from an acceleration that has been rescinded)
or compliance with any provision of this Indenture, the Intercreditor Agreement,
any Security Document, the Subsidiary Guarantees or the Notes may be waived with
the consent of the Holders of a majority in principal amount of the then
outstanding Notes (including Additional Notes, if any) voting as a single class
(including consents obtained in connection with a tender offer or exchange offer
for, or purchase of, the Notes).   hereof and  hereof shall determine which
Notes are considered to be “outstanding” for the purposes of this .

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in  hereof, the Trustee shall join with
the Company in the execution of such amended or supplemental indenture unless
such amended or supplemental indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental indenture.

It shall not be necessary for the consent of the Holders of Notes under this  to
approve the particular form of any proposed amendment or waiver, but it shall be
sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this  becomes effective, the
Company shall mail or electronically transmit to the Holders of Notes affected
thereby a notice briefly describing the amendment, supplement or waiver.  Any
failure of the Company to mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such amended or
supplemental indenture or waiver.

Without the consent of each affected Holder of Notes, an amendment or waiver
under this  may not (with respect to any Notes held by a non-consenting Holder):

(a)

change the Stated Maturity of the principal of, or any installment of interest
on, any Note;

(b)

reduce the principal amount of, or premium, if any, or interest on, any Note;

(c)

change the optional redemption dates or optional redemption prices of the Notes
from that stated under ;

(d)

change the place or currency of payment of principal of, or premium, if any, or
interest on, any Note;

(e)

impair the right to institute suit for the enforcement of any payment on or
after the Stated Maturity (or, in the case of a redemption, on or after the
redemption date) of any Note;

(f)

waive a default in the payment of principal of, premium, if any, or interest on
the Notes or modify any provision of the Indenture relating to modification or
amendment thereof;

(g)

reduce the percentage or aggregate principal amount of outstanding Notes the
consent of whose Holders is necessary for waiver of compliance with certain
provisions of this Indenture or for waiver of certain defaults;

(h)

release any Subsidiary Guarantor from its Subsidiary Guarantee, except as
provided in the Indenture;

(i)

reduce the percentage or aggregate principal amount of outstanding notes the
consent of whose Holders is necessary for waiver of compliance with certain
provisions of the Indenture or for waiver of certain defaults; or

(j)

release all or substantially all of the Collateral, other than in accordance
with the Indenture and the Security Documents.

Section 8.c.  Compliance with Trust Indenture Act.  Every amendment or
supplement to this Indenture or the Notes shall be set forth in an amended or
supplemental indenture that complies with the Trust Indenture Act as then in
effect.

Section 8.d.  Revocation and Effect of Consents.  Until an amendment, supplement
or waiver becomes effective, a consent to it by a Holder of a Note is a
continuing consent by the Holder of a Note and every subsequent Holder of a Note
or portion of a Note that evidences the same debt as the consenting Holder’s
Note, even if notation of the consent is not made on any Note.  However, any
such Holder of a Note or subsequent Holder of a Note may revoke the consent as
to its Note if the Trustee receives written notice of revocation before the date
the waiver, supplement or amendment becomes effective.  An amendment, supplement
or waiver becomes effective in accordance with its terms and thereafter binds
every Holder.

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement, or waiver.  If a record date is fixed, then, notwithstanding the
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only such Persons, shall be entitled to
consent to such amendment, supplement, or waiver or to revoke any consent
previously given, whether or not such Persons continue to be Holders after such
record date.  No such consent shall be valid or effective for more than 120 days
after such record date unless the consent of the requisite number of Holders has
been obtained.

Section 8.e.  Notation on or Exchange of Notes.  The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated.  The Company in exchange for all Notes may issue and
the Trustee shall, upon receipt of an Authentication Order, authenticate new
Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

Section 8.f.  Trustee to Sign Amendments, etc.  The Trustee shall sign any
amendment, supplement or waiver authorized pursuant to this  if the amendment or
supplement does not adversely affect the rights, duties, liabilities or
immunities of the Trustee.  The Company may not sign an amendment, supplement or
waiver until the Board of Directors approves it.  In executing any amendment,
supplement or waiver, the Trustee shall be entitled to receive and (subject to
 hereof) shall be fully protected in relying upon, in addition to the documents
required by  hereof, an Officers’ Certificate and an Opinion of Counsel each
stating that the execution of such amended or supplemental indenture is
authorized or permitted by this Indenture and that such amendment, supplement or
waiver is the legal, valid and binding obligation of the Company and any
Subsidiary Guarantors party thereto, enforceable against them in accordance with
its terms, subject to customary exceptions, and complies with the provisions
hereof (including ).  Notwithstanding the foregoing, no Opinion of Counsel shall
be required for the Trustee to execute any amendment or supplement adding a new
Subsidiary Guarantor under this Indenture.

ARTICLE 9
Subsidiary Guarantees

Section 9.a.  Guarantee.  Subject to the terms and provisions set forth in the
Security Agreement,  each of the Subsidiary Guarantors hereby, jointly and
severally, unconditionally and irrevocably guarantees to each Holder of a Note
authenticated and delivered by the Trustee and to the Trustee and the Collateral
Agent and their respective successors and assigns, on a senior secured basis,
the prompt payment and performance by the Company when due (whether at the
Stated Maturity, by acceleration or otherwise) of each and all of the Company’s
Obligations.

Section 9.b.  Execution and Delivery.  To evidence its Subsidiary Guarantee set
forth in  hereof, each Subsidiary Guarantor hereby agrees that a notation of
such Subsidiary Guarantee substantially in the form included in Exhibit A shall
be executed on behalf of such Subsidiary Guarantor by manual or facsimile
signature by its Chief Executive Officer or President, one of its Vice
Presidents or one of its Assistant Vice Presidents on each Note authenticated
and delivered by the Trustee and that this Indenture shall be executed on behalf
of such Subsidiary Guarantor by its President, one of its Vice Presidents or one
of its Assistant Vice Presidents.

Each Subsidiary Guarantor hereby agrees that its Subsidiary Guarantee set forth
in  hereof shall remain in full force and effect notwithstanding the absence of
the endorsement of any notation of such Subsidiary Guarantee on the Notes.

If an Officer whose signature is on this Indenture or on a notation of such
Subsidiary Guarantee no longer holds that office at the time the Trustee
authenticates the Note on which the Subsidiary Guarantee is endorsed, such
Subsidiary Guarantee shall be valid nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Subsidiary Guarantee set forth
in this Indenture on behalf of the Subsidiary Guarantors.

If required by  hereof, the Company shall cause any newly created or acquired
Restricted Subsidiary to comply with the provisions of  hereof and this , to the
extent applicable.

Section 9.c.  Benefits Acknowledged.  Each Subsidiary Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by this Indenture and that the guarantee and waivers
made by it pursuant to its Subsidiary Guarantee are knowingly made in
contemplation of such benefits.

Section 9.d.  Release of Guarantees.  A Subsidiary Guarantee by a Subsidiary
Guarantor shall be automatically and unconditionally released and discharged,
and no further action by such Subsidiary Guarantor, the Company or the Trustee
is required for the release of such Subsidiary Guarantor’s Subsidiary Guarantee,
upon:

(a)

any sale, exchange or transfer (by merger or otherwise) of the Capital Stock of
such Subsidiary Guarantor, following which such Subsidiary Guarantor ceases to
be a direct or indirect Subsidiary of  the Company if such sale or disposition
either does not constitute an Asset Sale or does constitute an Asset Sale
effected in compliance with the covenants set forth in Sections  and .

(b)

if such Subsidiary Guarantor is dissolved or liquidated;

(c)

the designation of any Restricted Subsidiary that is a Subsidiary Guarantor as
an Unrestricted Subsidiary in compliance with the applicable provisions of this
Indenture; or

(d)

the exercise by the Company of its Legal Defeasance option or Covenant
Defeasance option as described under  or the discharge of the Company’s
obligations under this Indenture in accordance with the terms of this Indenture.

ARTICLE 10
Satisfaction and Discharge

Section 10.a.  Satisfaction and Discharge.  

(a)

This Indenture shall be discharged and shall cease to be of further effect as to
all Notes, when either:

(i)

all Notes that have been authenticated and delivered, except lost, stolen or
destroyed Notes that have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust, have been delivered to the
Trustee for cancellation; or

(ii)

all such Notes not theretofore delivered to such Trustee for cancellation have
become due and payable by reason of the making of a notice of redemption or
otherwise or will become due and payable within one year or are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Company and the Company or any Subsidiary Guarantor has
irrevocably deposited or caused to be deposited with such Trustee as trust funds
in trust solely for the benefit of the Holders, cash in U.S. dollars, Government
Securities, or a combination thereof, in such amounts as will be sufficient
without consideration of any reinvestment of interest to pay and discharge the
entire Indebtedness on the Notes not theretofore delivered to the Trustee for
cancellation for principal, premium, if any, and accrued interest to the date of
maturity or redemption;

(b)

no Default or Event of Default (other than that resulting from borrowing funds
to be applied to make such deposit or the granting of Liens in connection
therewith) with respect to this Indenture or the Notes issued thereunder shall
have occurred and be continuing on the date of such deposit or shall occur as a
result of such deposit and such deposit will not result in a breach or violation
of, or constitute a default under, any other instrument to which the Company or
any Subsidiary Guarantor is a party or by which the Company or any Subsidiary
Guarantor is bound (other than an instrument to be terminated contemporaneously
with or prior to the borrowing of funds to be applied to make such deposit and
the granting of Liens in connection therewith); and

(c)

the Company has delivered irrevocable instructions to the Trustee under this
Indenture to apply the deposited money toward the payment of the Notes at
maturity or the redemption date, as the case may be.

In addition, the Company must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

Upon discharge of this Indenture, the Security Documents will automatically
terminate and cease to be of further effect and all Liens on the Collateral
granted under the Security Documents will be released.

Notwithstanding the satisfaction and discharge of this Indenture, if money shall
have been deposited with the Trustee pursuant to , the provisions of  and
 hereof shall survive.

Section 10.b.  Application of Trust Money.  Subject to the provisions of
 hereof, all money deposited with the Trustee pursuant to  hereof shall be held
in trust and applied by it, in accordance with the provisions of the Notes and
this Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as its own Paying Agent) as the Trustee may
determine, to the Persons entitled thereto, of the principal (and premium and
Additional Interest, if any) and interest for whose payment such money has been
deposited with the Trustee; but such money need not be segregated from other
funds except to the extent required by law.

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with  hereof by reason of any legal proceeding or by
reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Company’s
and any Subsidiary Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
 hereof; provided that if the Company has made any payment of principal of,
premium and Additional Interest, if any, or interest on any Notes because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or
Government Securities held by the Trustee or Paying Agent.

ARTICLE 11
Security

Section 11.a.  Collateral and Security Documents.  The due and punctual payment
of the principal of and interest on the Notes when and as the same shall be due
and payable, whether on an Interest Payment Date, at maturity, by acceleration,
repurchase, redemption or otherwise, and interest on the overdue principal of
and interest on the Notes and performance of all other Obligations of the
Company and the Subsidiary Guarantors to the Holders, the Trustee or the
Collateral Agent under this Indenture, the Notes and the Security Documents,
according to the terms hereunder or thereunder, shall be secured as provided in
the Security Documents, which define the terms of the Liens that secure the
Company’s and Subsidiary Guarantors’ Obligations, subject to the terms of the
Security Agreement.  The Trustee and the Company hereby acknowledge and agree
that the Collateral Agent holds the Collateral as agent for the benefit of the
Secured Parties pursuant to the terms of the Security Documents.  Each Holder,
by accepting a Note, consents and agrees to the terms of the Security Documents
(including the provisions providing for the possession, use, release and
foreclosure of Collateral) as the same may be in effect or may be amended,
supplemented or modified from time to time in accordance with their terms and
this Indenture, and authorizes and directs the Collateral Agent to enter into
the Security Documents and to perform its obligations and exercise its rights
thereunder in accordance therewith; provided, however, that if any of the
provisions of the Security Documents limit, qualify or conflict with the duties
imposed by the provisions of the Trust Indenture Act, the Trust Indenture Act
shall control.  The Company shall deliver to the Collateral Agent copies of all
documents pursuant to the Security Documents, and will do or cause to be done
all such acts and things as may be reasonably required by the next sentence of
this , to assure and confirm to the Collateral Agent the security interest in
the Collateral contemplated hereby, by the Security Documents or any part
thereof, as from time to time constituted, so as to render the same available
for the security and benefit of this Indenture and of the Notes secured hereby,
according to the intent and purposes herein expressed.  The Company shall, and
shall cause its Subsidiaries to, use their commercially reasonable efforts to
take any and all actions reasonably required to cause the Security Documents to
create and maintain, as security for the Obligations, a valid and enforceable
perfected Lien and security interest in and on all of the Collateral (subject to
the terms of the Security Agreement), in favor of the Collateral Agent for the
benefit of the Secured Parties.  The Company shall, and shall cause its
Subsidiaries to, and each such Subsidiary shall, make all filings (including
filings of continuation statements and amendments to financing statements that
may be necessary to continue the effectiveness of such financing statements) and
take all other actions as are necessary or required by the Security Documents to
maintain (at the sole cost and expense of the Company and its Subsidiaries) the
security interest created by the Security Documents in the Collateral (other
than with respect to any Collateral the security interest in which is not
required to be perfected under the Security Documents) as a perfected security
interest with the priority set forth in the Security Documents and subject only
to Permitted Liens.

Section 11.b.  Recordings and Opinions.  (9) To the extent applicable, the
Company shall cause Trust Indenture Act Section 314(d), relating to the release
of property or securities subject to the Lien of the Security Documents and
Trust Indenture Act Section 314(b), to be complied with.

(b)

Any release of Collateral permitted by  hereof will be deemed not to impair the
Liens under this Indenture and the Security Documents in contravention thereof. 
Any certificate or opinion required by Trust Indenture Act Section 314(d) shall
be made by an Officer or legal counsel, as applicable, of the Company except in
cases where Trust Indenture Act Section 314(d) requires that such certificate or
opinion be made by an independent Person, which Person will be an independent
engineer, appraiser or other expert selected by or reasonably satisfactory to
the Trustee.

(c)

Notwithstanding anything to the contrary in this , the Company shall not be
required to comply with all or any portion of Trust Indenture Act Section
314(d) if it reasonably determines that under the terms of Trust Indenture Act
Section 314(d) or any interpretation or guidance as to the meaning thereof of
the SEC and its staff, including “no action” letters or exemptive orders, all or
any portion of Trust Indenture Act Section 314(d) is inapplicable to any release
or series of releases of the Collateral.  Without limiting the generality of the
foregoing, the Company and the Subsidiary Guarantors may, subject to the other
provisions of this Indenture, among other things, without any release or consent
by the Secured Parties, conduct ordinary course activities with respect to the
Collateral, including, without limitation, (i) selling or otherwise disposing
of, in any transaction or series of related transactions, any property subject
to the Lien of the Security Documents that has become worn out, defective,
obsolete or not used or useful in the business; (ii) abandoning, terminating,
canceling, releasing or making alterations in or substitutions of any leases or
contracts subject to the Lien of this Indenture or any of the Security
Documents; (iii) surrendering or modifying any franchise, license or permit
subject to the Lien of the Security Documents that it may own or under which it
may be operating; (iv) altering, repairing, replacing, changing the location or
position of and adding to its structures, machinery, systems, equipment,
fixtures and appurtenances; (v) granting a license of any intellectual property;
(vi) selling, transferring or otherwise disposing of inventory in the ordinary
course of business; (vii) collecting accounts receivable in the ordinary course
of business as permitted by  hereof; (viii) making cash payments (including for
the repayment of Indebtedness or interest) from cash that is at any time part of
the Collateral in the ordinary course of business that are not otherwise
prohibited by this Indenture and the Security Documents; and (ix) abandoning any
intellectual property that is no longer used or useful in the Company’s or the
Subsidiary Guarantors’ businesses.

Section 6.b.  Release of Collateral.  Subject to Sections  and  hereof, the
Liens on the Collateral securing the Notes will automatically and without the
need for any further action by any Person be released (and upon receipt of an
Officers’ Certificate stating that such release is permitted by the Indenture
and Security Documents and all conditions precedent to such release have been
complied with, the Collateral Agent will execute and deliver such documents and
instruments as the Company and the Subsidiary Guarantors may request to evidence
such release without the consent of the Holders):

(a)

in whole or in part, as applicable, as to all or any portion of property subject
to such Liens which has been taken by eminent domain, condemnation or other
similar circumstances;

(b)

in whole upon:

(i)

satisfaction and discharge of this Indenture; or

(ii)

a Legal Defeasance or Covenant Defeasance of this Indenture as described in ;

(c)

in part, as to any property that (a) is sold, transferred or otherwise disposed
of by the Company or any Subsidiary Guarantor (other than to the Company or
another Subsidiary Guarantor) in a transaction not prohibited by this Indenture
at the time of such sale, transfer or disposition or (b) is owned or at any time
acquired by a Subsidiary Guarantor that has been released from its Subsidiary
Guarantee in accordance with this Indenture, concurrently with the release of
such Subsidiary Guarantee (including in connection with the designation of a
Subsidiary Guarantor as an Unrestricted Subsidiary); and

(d)

in part, in accordance with the applicable provisions of the Security Documents.

Section 6.c.  Certificates of the Trustee.  In the event that the Company wishes
to release Collateral in accordance with this Indenture and the Security
Documents at a time when the Trustee is not itself also the Collateral Agent and
the Company has delivered the certificates and documents required by the
Security Documents and  hereof, if Trust Indenture Act Section 314(d) is
applicable to such release (the applicability of which will be established by
the Opinion of Counsel hereafter described ), the Trustee shall determine
whether it has received all documentation required by Trust Indenture Act
Section 314(d) in connection with such release (which determination may be based
upon the Opinion of Counsel hereafter described) and, based on an Opinion of
Counsel (which Opinion of Counsel may be subject to customary assumptions and
exclusions) pursuant to this , upon which the Trustee may conclusively rely,
shall deliver a certificate to the Collateral Agent setting forth such
determination.  The Trustee, however, shall have no duty to confirm the
legality, genuineness, accuracy, contents or validity of such documents (or any
signature appearing therein), its sole duty being to certify its receipt of such
documents which, on their face (and assuming that they are what they purport to
be), conform to Section 314(d) of the Trust Indenture Act.

Section 6.d.  Suits to Protect the Collateral.  Subject to the provisions of
 hereof and the Security Documents, the Trustee, following an Event of Default,
in its sole discretion and without the consent of the Holders, on behalf of the
Holders, may or may direct the Collateral Agent to take all actions it deems
necessary or appropriate in order to:

(a)

enforce any of the terms of the Security Documents; and

(b)

collect and receive any and all amounts payable in respect of the obligations
hereunder.

Subject to the provisions of the Security Documents, the Trustee shall have
power to institute and to maintain such suits and proceedings as it may deem
expedient to prevent any impairment of the Collateral by any acts which may be
unlawful or in violation of any of the Security Documents or this Indenture, and
such suits and proceedings as the Trustee, in its sole discretion, may deem
expedient to preserve or protect its interests and the interests of the Holders
in the Collateral (including power to institute and maintain suits or
proceedings to restrain the enforcement of or compliance with any legislative or
other governmental enactment, rule or order that may be unconstitutional or
otherwise invalid if the enforcement of, or compliance with, such enactment,
rule or order would impair the Lien on the Collateral or be prejudicial to the
interests of the Holders or the Trustee). Nothing in this  shall be considered
to impose any such duty or obligation to act on the part of the Trustee.

Section 6.e.  Authorization of Receipt of Funds by the Trustee Under the
Security Documents.  Subject to the provisions of the Security Documents, the
Trustee is authorized to receive any funds for the benefit of the Holders
distributed under the Security Documents, and to make further distributions of
such funds to the Holders according to the provisions of this Indenture.

Section 6.f.  Purchase Protected.  In no event shall any purchaser in good faith
of any property purported to be released hereunder be bound to ascertain the
authority of the Collateral Agent or the Trustee to execute the release or to
inquire as to the satisfaction of any conditions required by the provisions
hereof for the exercise of such authority or to see to the application of any
consideration given by such purchaser or other transferee; nor shall any
purchaser or other transferee of any property or rights permitted by this  to be
sold be under any obligation to ascertain or inquire into the authority of the
Company or the applicable Subsidiary Guarantor to make any such sale or other
transfer.

Section 6.g.  Powers Exercisable by Receiver or Trustee.  In case the Collateral
shall be in the possession of a receiver or trustee, lawfully appointed, the
powers conferred in this  upon the Company or a Subsidiary Guarantor with
respect to the release, sale or other disposition of such property may be
exercised by such receiver or trustee, and an instrument signed by such receiver
or trustee shall be deemed the equivalent of any similar instrument of the
Company or a Subsidiary Guarantor or of any officer or officers thereof required
by the provisions of this ; and if the Trustee shall be in the possession of the
Collateral under any provision of this Indenture, then such powers may be
exercised by the Trustee.

Section 6.h.  Release Upon Termination of the Company’s Obligations.  In the
event that the Company delivers to the Trustee, in form and substance reasonably
acceptable to it, an Officers’ Certificate certifying that (i) payment in full
of the principal of, together with accrued and unpaid interest (including
additional interest, if any) on, the Notes and all other Obligations under this
Indenture, the Subsidiary Guarantees and the Security Documents that are due and
payable at or prior to the time such principal, together with accrued and unpaid
interest, are paid or (ii) the Company shall have exercised its Legal Defeasance
option or its Covenant Defeasance option, in each case in compliance with the
provisions of , the Trustee shall deliver to the Company and the Collateral
Agent a notice stating that the Trustee, on behalf of the Holders, disclaims and
gives up any and all rights it has in or to the Collateral (other than with
respect to funds held by the Trustee pursuant to ), and any rights it has under
the Security Documents, and upon receipt by the Collateral Agent of such notice,
the Collateral Agent shall be deemed not to hold a Lien in the Collateral on
behalf of the Trustee and shall do or cause to be done all acts reasonably
necessary to release such Lien as requested by the Company in writing as soon as
reasonably practicable.

Section 6.i.  Collateral Agent.  (x) The Trustee and each of the Holders by
acceptance of the Notes hereby designates and appoints The Bank of New York
Mellon Trust Company, N.A., as its agent under this Indenture and the Security
Documents and the Trustee and each of the Holders by acceptance of the Notes
hereby irrevocably authorizes The Bank of New York Mellon Trust Company, N.A. to
take such action on its behalf under the provisions of this Indenture and the
Security Documents and to exercise such rights, powers and discretions and
perform such duties as are expressly delegated to the Collateral Agent by the
terms of this Indenture and the Security Documents, together with such powers as
are reasonably incidental thereto.  The Collateral Agent agrees to act as such
on the express conditions contained in this .  The provisions of this  are
solely for the benefit of the Collateral Agent and none of the Trustee, any of
the Holders nor the Company or any of the Subsidiary Guarantors shall have any
rights as a third party beneficiary of any of the provisions contained herein
other than as expressly provided in this  and in .  Notwithstanding any
provision to the contrary contained elsewhere in this Indenture and the Security
Documents, the Collateral Agent shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall the Collateral Agent have or
be deemed to have any fiduciary relationship with the Trustee, any Holder or the
Company or any Subsidiary Guarantor, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Indenture and the Security Documents or otherwise exist against the Collateral
Agent other than as a “representative” as such term is used in Section
9-102(a)(72)(E) of the Uniform Commercial Code.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Indenture with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. 

(b)

The Collateral Agent may execute any of its duties under this Indenture or the
Security Documents by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Collateral Agent shall not be responsible for the negligence or
misconduct of any agent, employee or attorney-in-fact that it selects as long as
such selection was made without negligence or willful misconduct.

(c)

None of the Collateral Agent or any of its agents or employees shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Indenture or the transactions contemplated hereby (except
for its own gross negligence or willful misconduct) or under or in connection
with any Security Document or the transactions contemplated thereby (except for
its own gross negligence or willful misconduct), or (ii) be responsible in any
manner to the Trustee or any Holder for any recital, statement, representation,
warranty, covenant or agreement made by the Company or any Subsidiary Guarantor,
contained in this or any Indenture, or in any certificate, report, statement or
other document referred to or provided for in, or received by the Collateral
Agent under or in connection with, this or any other Indenture or the Security
Documents, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this or any other Indenture or the Security Documents, or for any
failure of the Company or any Subsidiary Guarantor or any other party to this
Indenture or the Security Documents to perform its obligations hereunder or
thereunder.  None of the Collateral Agent or any of its agents or employees
shall be under any obligation to the Trustee or any Holder to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this or any other Indenture or the Security Documents or
to inspect the properties, books or records of the Company or any Subsidiary
Guarantor.

(d)

The Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Company or any Subsidiary Guarantor), independent accountants and other experts
and advisors selected by the Collateral Agent.  The Collateral Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
or any other Indenture or the Security Documents in accordance with a request or
consent of the Trustee and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Holders.

(e)

The Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, unless the Collateral Agent shall
have received written notice from the Trustee or the Company referring to this
Indenture, describing such Default or Event of Default and stating that such
notice is a “notice of default.”  The Collateral Agent shall take such action
with respect to such Default or Event of Default as may be requested by the
Trustee in accordance with  (subject to this ); provided, however, that unless
and until the Collateral Agent has received any such request, the Collateral
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable.

(f)

The Bank of New York Mellon Trust Company, N.A. and its Affiliates (and any
successor Collateral Agent and its Affiliates) may make loans to, issue letters
of credit for the account of, accept deposits from, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with the Company and the Subsidiary Guarantors
as though it was not the Collateral Agent hereunder and without notice to or
consent of the Trustee.  The Trustee and the Holders acknowledge that, pursuant
to such activities, The Bank of New York Mellon Trust Company, N.A. or its
Affiliates (and any successor Collateral Agent and its Affiliates) may receive
information regarding the Company and the Subsidiary Guarantors (including
information that may be subject to confidentiality obligations in favor of the
Company and the Subsidiary Guarantors) and acknowledge that the Collateral Agent
shall not be under any obligation to provide such information to the Trustee or
the Holders.  Nothing herein shall impose or imply any obligation on the part of
The Bank of New York Mellon Trust Company, N.A. (or any successor Collateral
Agent) to advance funds.

(g)

The Collateral Agent may resign at any time upon thirty (30) days prior written
notice to the Trustee and the Company, such resignation to be effective upon the
acceptance of a successor agent to its appointment as Collateral Agent.  If the
Collateral Agent resigns under this Indenture, the Trustee, subject to the
consent of the Company (which shall not be unreasonably withheld and which shall
not be required during a continuing Event of Default), shall appoint a successor
Collateral Agent.  If no successor collateral agent is appointed prior to the
intended effective date of the resignation of the Collateral Agent (as stated in
the notice of resignation), the Collateral Agent may appoint, after consulting
with the Trustee, subject to the consent of the Company (which shall not be
unreasonably withheld and which shall not be required during a continuing Event
of Default), a successor Collateral Agent.  If no successor Collateral Agent is
appointed and consented to by the Company pursuant to the preceding sentence
within thirty (30) days after the intended effective date of resignation (as
stated in the notice of resignation) the Collateral Agent shall be entitled to
petition at the expense of the Company a court of competent jurisdiction to
appoint a successor.  Upon the acceptance of its appointment as successor
Collateral Agent hereunder, such successor Collateral Agent shall succeed to all
the rights, powers and duties of the retiring Collateral Agent, and the term
“Collateral Agent” shall mean such successor Collateral Agent, and the retiring
Collateral Agent’s appointment, powers and duties as the Collateral Agent shall
be terminated.  After the retiring Collateral Agent’s resignation hereunder, the
provisions of this  (and Section 12.13) shall continue to inure to its benefit
and the retiring Collateral Agent shall not by reason of such resignation be
deemed to be released from liability as to any actions taken or omitted to be
taken by it while it was the Collateral Agent under this Indenture.

(h)

The institution acting as the Trustee shall initially act as Collateral Agent,
and the Trustee shall be authorized to appoint co-Collateral Agents as necessary
in its sole discretion.  Except as otherwise explicitly provided herein or in
the Security Documents, neither the Collateral Agent nor any of its officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any other Person or to take any other action whatsoever with regard
to the Collateral or any part thereof.  The Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither the Collateral Agent nor any of its
officers, directors, employees or agents shall be responsible for any act or
failure to act hereunder, except for its own willful misconduct, gross
negligence or bad faith.

(i)

The Collateral Agent is authorized and directed to (i) enter into the Security
Documents, (ii) bind the Holders on the terms as set forth in the Security
Documents and (iii) perform and observe its obligations under the Security
Documents.

(j)

The Trustee agrees that it shall not (and shall not be obliged to), and shall
not instruct the Collateral Agent to, unless specifically requested to do so by
a majority of the Holders, take or cause to be taken any action to enforce its
rights under this Indenture or against the Company and the Subsidiary
Guarantors, including the commencement of any legal or equitable proceedings, to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

If at any time or times the Trustee shall receive (i) by payment, foreclosure,
set-off or otherwise, any proceeds of Collateral or any payments with respect to
the Obligations arising under, or relating to, this Indenture, except for any
such proceeds or payments received by the Trustee from the Collateral Agent
pursuant to the terms of this Indenture, or (ii) payments from the Collateral
Agent in excess of the amount required to be paid to the Trustee pursuant to ,
the Trustee shall promptly turn the same over to the Collateral Agent, in kind,
and with such endorsements as may be required to negotiate the same to the
Collateral Agent.

(k)

The Trustee and the Collateral Agent are each Holder’s agents for the purpose of
perfecting the Holders’ security interest in assets which, in accordance with
 of the Uniform Commercial Code, can be perfected only by possession or
control.  Should the Trustee obtain possession or control of any such
Collateral, upon request from the Company, the Trustee shall notify the
Collateral Agent thereof, and shall deliver such Collateral to the Collateral
Agent or otherwise deal with such Collateral in accordance with the Collateral
Agent’s instructions.

(l)

The Collateral Agent shall have no obligation whatsoever to  assure that the
Collateral exists or is owned by the Company and the Subsidiary Guarantors or is
cared for, protected or insured or has been encumbered, or that the Collateral
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, maintained or enforced or are entitled to any particular priority, or
to determine whether all of the Grantor’s property constituting collateral
intended to be subject to the Lien and security interest of the Security
Documents has been properly and completely listed or delivered, as the case may
be, or the genuineness, validity, marketability or sufficiency thereof or title
thereto, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Collateral Agent pursuant to
this Indenture or any Security Document, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Collateral Agent may (but shall not be obligated to) act in any manner it may
deem appropriate, in its sole discretion given the Collateral Agent’s own
interest in the Collateral, and that the Collateral Agent shall have no duty or
liability whatsoever to the Trustee or any Holder as to any of the foregoing.
The Collateral Agent shall not be responsible for and makes no representation as
to the existence, genuineness, value or protection of any Collateral, for the
legality, effectiveness or sufficiency of any Security Document, or for the
creation, perfection, priority, sufficiency or protection of any Liens securing
the Notes and Note Obligations. Notwithstanding anything herein or in the
Security Documents to the contrary, the Collateral Agent shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Lien or security interest in the
Collateral or for the preservation of any rights against third parties with
respect to the Collateral.

(m)

No provision of this Indenture or any Security Document shall require the
Collateral Agent (or the Trustee) to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or thereunder or to take or omit to take any action hereunder or thereunder or
take any action at the request or direction of Holders (or the Trustee in the
case of the Collateral Agent) if it shall have reasonable grounds for believing
that repayment of such funds is not assured to it.

(n)

The Collateral Agent (i) shall not be liable for any action it takes or omits to
take in good faith which it reasonably believes to be authorized or within its
rights or powers, or for any error of judgment made in good faith by a
Responsible Officer, unless it is proved that the Collateral Agent was grossly
negligent in ascertaining the pertinent facts, (ii) shall not be liable for
interest on any money received by it except as the Collateral Agent may agree in
writing with the Company (and money held in trust by the Collateral Agent need
not be segregated from other funds except to the extent required by law), and
(iii) may consult with counsel of its selection and the advice or opinion of
such counsel as to matters of law shall be full and complete authorization and
protection from liability in respect of any action taken, omitted or suffered by
it in good faith and in accordance with the advice or opinion of such counsel. 
The grant of permissive rights or powers to the Collateral Agent shall not be
construed to impose duties to act and the Collateral Agent shall incur no
liability in connection with refraining from exercising any such permissive
right or power.

(o)

In no event shall the Collateral Agent be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Collateral Agent has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

(p)  The Collateral Agent is authorized to obey and comply, in any manner it or
its counsel deems appropriate, with all writs, order, judgments, awards, decrees
issued or process entered by any court or arbitral tribunal with respect to this
Indenture and the Security Documents and if the Collateral Agent so complies, it
shall not be liable to any party hereto or to any other party or person
notwithstanding that any such writ, order, judgment, award, decree or process
may be subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without competent jurisdiction.

(q)  The Collateral Agent may exercise its rights, duties and powers hereunder
and under the Security Documents through its attorneys, designees and agents and
shall not be responsible for the misconduct or negligence of any agent, designee
or attorney appointed with due care.

Section 6.b.  Compensation and Indemnification.  The Collateral Agent shall be
entitled to the compensation and indemnification set forth in  (with the
references to the Trustee therein being deemed to refer to the Collateral
Agent).

Section 6.c.  After Acquired Real Property.

If after the date of this Indenture the Company or any Subsidiary Guarantor
becomes the owner of any Qualifying Real Property, the Company or such
Subsidiary Guarantor shall execute and deliver, within 90 days of such
acquisition, each of the following documents listed below, which shall be in
form and substance customary for transactions of this type, as reasonably
determined by an Officer of the Company, with respect to such Qualifying Real
Property; provided, for the avoidance of doubt, that the Collateral Agent shall
not be responsible for the failure of any Person to deliver the documents below,
for monitoring such delivery or for the content or correctness of any document
delivered to it:

(a)

Insurance. Policies or certificates of insurance (including evidence of flood
insurance, if any) covering such Qualifying Real Property, which policies or
certificates shall be in form and substance customary for such endorsements, as
as determined in good faith by an Officer of the Company, and list the
Collateral Agent as additional insured and/or loss payee and mortgagee and shall
otherwise bear endorsements of such type and in such amounts as the Company
determines, in its sole good faith judgment, are customarily carried under
similar circumstances for properties engaged in the same or similar businesses
as the Company and the Subsidiary Guarantors;

(b)

Mortgages. Fully executed counterparts of the mortgages, deeds of trust or deeds
to secure debt evidencing the liens on such real property that will secure the
Notes in form and substance customary for such transactions, as reasonably
determined by an Officer of the Company, and, in each case, with such schedules
and including such provisions as shall be necessary to conform such documents to
applicable local or foreign law or as shall be customary under applicable local
or foreign law (the “Mortgages”), as reasonably determined by an Officer of the
Company, which Mortgages shall cover each such Qualifying Real Property,
together with evidence that a counterpart of the Mortgage with respect to such
Qualifying Real Property has been delivered to the title insurance company for
recording in all places to the extent necessary to effectively create a valid
and enforceable first priority mortgage lien on such Qualifying Real Property in
favor of the Collateral Agent for its benefit and the benefit of the Secured
Parties (subject to Permitted Liens);

(c)

Fixture filings. Fixture filings under the Uniform Commercial Code on Form UCC-1
for filing under the Uniform Commercial Code in the appropriate jurisdiction to
the extent necessary to perfect the security interests in fixtures purported to
be created by the Mortgage with respect to such Qualifying Real Property listing
the Collateral Agent as secured party, for its benefit and the benefit of the
Secured Parties (unless the applicable Mortgage is sufficient to constitute a
fixture filing under applicable law);

(d)

Counsel Opinions.  One or more opinions of counsel in the applicable
jurisdiction of such Qualifying Real Property addressed to the Collateral Agent
with respect to the enforceability of the Mortgage with respect thereto and the
creation and perfection of the security interest purported to be created thereby
in favor of the Collateral Agent for the benefit of the Secured Parties, and an
opinion of counsel for the Company or the relevant Subsidiary Guarantor
regarding due authorization, execution and delivery of such Mortgage.

Section 6.d.  Security Agreement and Other Security Documents.  The Collateral
Agent is hereby directed and authorized to execute and deliver the Security
Agreement and any other Security Document in which it is named as a party.  It
is hereby expressly acknowledged and agreed that, in doing so, the Collateral
Agent is not responsible for the terms or contents of such agreements, or for
the validity or enforceability thereof, or the sufficiency thereof for any
purpose.  Whether or not so expressly stated therein, in entering into, or
taking (or forbearing from) any action under or pursuant to, any Security
Document, the Collateral Agent shall have all of the rights, immunities,
indemnities and other protections granted to it under this Indenture (in
addition to those that may be granted to it under the terms of such other
agreement or agreements).

ARTICLE 7
Ranking of Note Liens

Section 7.a.  Relative Rights.  Nothing in this Indenture or the Security
Agreement will:

(a)

impair, as between the Company and Holders, the obligation of the Company, which
is absolute and unconditional, to pay principal of, premium and interest on such
Notes in accordance with their terms or to perform any other obligation of the
Company or any Subsidiary Guarantor under this Indenture, the Notes, the
Subsidiary Guarantees and any Security Documents;

(b)

restrict the right of any Holder to sue for payments that are then due and
owing, in a manner not inconsistent with the provisions of the Security
Agreement;

(c)

prevent the Trustee or any Holder from exercising against the Company or any
Subsidiary Guarantor any of its other available remedies upon a Default or Event
of Default (other than its rights as a secured party, which are subject to the
Security Documents); or

(d)

restrict the right of the Trustee or any Holder:

(i)

to file and prosecute a petition seeking an order for relief in an involuntary
bankruptcy case as to the Company or any Subsidiary Guarantor or otherwise to
commence, or seek relief commencing, any insolvency or liquidation proceeding
involuntarily against the Company or any Subsidiary Guarantor;

(ii)

to make, support or oppose any request for an order for dismissal, abstention or
conversion in any insolvency or liquidation proceeding;

(iii)

to make, support or oppose, in any insolvency or liquidation proceeding, any
request for an order extending or terminating any period during which the debtor
(or any other Person) has the exclusive right to propose a plan of
reorganization or other dispositive restructuring or liquidation plan therein;

(iv)

to seek the creation of, or appointment to, any official committee representing
creditors (or certain of the creditors) in any insolvency or liquidation
proceeding and, if appointed, to serve and act as a member of such committee
without being in any respect restricted or bound by, or liable for, any of the
obligations under this ;

(v)

to seek or object to the appointment of any professional person to serve in any
capacity in any insolvency or liquidation proceeding or to support or object to
any request for compensation made by any professional person or others therein;

(vi)

to make, support or oppose any request for order appointing a trustee or
examiner in any insolvency or liquidation proceeding; or

(vii)

otherwise to make, support or oppose any request for relief in any insolvency or
liquidation proceeding that it is permitted by law to make, support or oppose:

(A)

as if it were a holder of unsecured claims; or

(B)

as to any matter relating to any plan of reorganization or other restructuring
or liquidation plan or as to any matter relating to the administration of the
estate or the disposition of the case or proceeding (in each case set forth in
this clause (B) except as set forth in the Security Agreement).

ARTICLE 8
Miscellaneous

Section 8.a.  Trust Indenture Act Controls.  If any provision of this Indenture
limits, qualifies or conflicts with the duties imposed by Trust Indenture Act
Section 318(c), the imposed duties shall control.

Section 8.b.  Notices.  Any notice or communication by the Company, any
Subsidiary Guarantor or the Trustee to the others is duly given if in writing
and delivered in person or mailed by first-class mail (registered or certified,
return receipt requested), fax or overnight air courier guaranteeing next day
delivery, to the others’ address:

If to the Company and/or any Subsidiary Guarantor:

Oppenheimer Holdings Inc.

125 Broad Street

New York, NY 10004

Attention: General Counsel

Telephone: (212) 668-8000

Facsimile: 212-668-8081

E:mail: dennis.mcnamara@opco.com

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square

New York, NY 10036
Attention: Richard Aftanas, Esq.
Telephone: 212-735-3000
Facsimile: 212-735-2000
E-mail: richard.aftanas@skadden.com

If to the Trustee or the Collateral Agent:

The Bank of New York Mellon Trust Company, N.A.
525 William Penn Place, 38th Floor
Pittsburgh, PA 15259
Attention: Corporate Trust
Telephone: 412-236-1207
Facsimile: 412-234-7535

Email: Beth.Mellinger@bnymellon.com

The Company, any Subsidiary Guarantor or the Trustee, by notice to the others,
may designate additional or different addresses for subsequent notices or
communications.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five calendar days after being deposited in the mail, postage
prepaid, if mailed by first-class mail; when receipt acknowledged, if faxed; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery; provided that any notice or
communication delivered to the Trustee or the Collateral Agent shall be deemed
effective upon only actual receipt thereof.

Any notice or communication to a Holder shall be mailed by first-class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar.  Any notice or communication shall also be so mailed to any Person
described in Trust Indenture Act Section 313(c), to the extent required by the
Trust Indenture Act.  Failure to mail a notice or communication to a Holder or
any defect in it shall not affect its sufficiency with respect to other Holders.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it;
provided that any notices or communications to the Trustee shall be deemed
effective only upon actual receipt thereof.

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

Section 8.c.  Communication by Holders of Notes with Other Holders of Notes.
 Holders may communicate pursuant to Trust Indenture Act Section 312(b) with
other Holders with respect to their rights under this Indenture or the Notes.
 The Company, the Subsidiary Guarantors, the Trustee, the Registrar and anyone
else shall have the protection of Trust Indenture Act Section 312(c).

Section 8.d.  Certificate and Opinion as to Conditions Precedent.  Upon any
request or application by the Company or any of the Subsidiary Guarantors to the
Trustee to take any action under this Indenture, the Company or such Subsidiary
Guarantor, as the case may be, shall furnish to the Trustee:

(a)

An Officers’ Certificate in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in  hereof) stating that,
in the opinion of the signers, all conditions precedent and covenants, if any,
provided for in this Indenture relating to the proposed action have been
satisfied; and

(b)

An Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in  hereof) stating that,
in the opinion of such counsel, all such conditions precedent and covenants have
been satisfied.

Section 8.e.  Statements Required in Certificate or Opinion.  Each certificate
or opinion with respect to compliance with a condition or covenant provided for
in this Indenture (other than a certificate provided pursuant to  hereof or
Trust Indenture Act Section 314(a)(4)) shall comply with the provisions of Trust
Indenture Act Section 314(e) and shall include:

(a)

a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b)

a brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate or opinion
are based;

(c)

a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with (and, in the case of an Opinion of Counsel, may be limited to
reliance on an Officers’ Certificate as to matters of fact); and

(d)

a statement as to whether or not, in the opinion of such Person, such condition
or covenant has been complied with.

Section 8.f.  Rules by Trustee and Agents.  The Trustee may make reasonable
rules for action by or at a meeting of Holders.  The Registrar or Paying Agent
may make reasonable rules and set reasonable requirements for its functions.

Section 8.g.  No Personal Liability of Directors, Officers, Employees and
Stockholders.  No director, officer, employee, incorporator or stockholder of
the Company or any Subsidiary Guarantor or any of their parent companies shall
have any liability for any obligations of the Company or the Subsidiary
Guarantors under the Notes, the Subsidiary Guarantees or this Indenture or for
any claim based on, in respect of, or by reason of such obligations or their
creation.  Each Holder by accepting Notes waives and releases all such
liability.  The waiver and release are part of the consideration for issuance of
the Notes.  

Section 8.h.  Governing Law.  THIS INDENTURE, THE NOTES AND ANY SUBSIDIARY
GUARANTEE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

Section 8.i.  Waiver of Jury Trial.  EACH OF THE ISSUER, THE SUBSIDIARY
GUARANTORS, THE COLLATERAL AGENT, THE TRUSTEE AND EACH HOLDER BY ACCEPTING A
NOTE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 8.j.  Force Majeure.  In no event shall the Trustee or Collateral Agent
be responsible or liable for any failure or delay in the performance of its
obligations under this Indenture arising out of or caused by, directly or
indirectly, forces beyond its reasonable control, including without limitation
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software or
hardware) services.

Section 8.k.  No Adverse Interpretation of Other Agreements.  This Indenture may
not be used to interpret any other indenture, loan or debt agreement of the
Company or its Restricted Subsidiaries or of any other Person.  Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

Section 8.l.  Successors.  All agreements of the Company in this Indenture and
the Notes shall bind its successors.  All agreements of the Trustee in this
Indenture shall bind its successors.  All agreements of each Subsidiary
Guarantor in this Indenture shall bind its successors, except as otherwise
provided in  hereof.

Section 8.m.  Severability.  In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

Section 8.n.  Counterpart Originals.  The parties may sign any number of copies
of this Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.

Section 8.o.  Table of Contents, Headings, etc.  The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and shall in no way modify or restrict any
of the terms or provisions hereof.

Section 8.p.  Qualification of Indenture.  The Company and the Subsidiary
Guarantors shall qualify this Indenture under the Trust Indenture Act in
accordance with the terms and conditions of the Registration Rights Agreement
and shall pay all reasonable costs and expenses (including attorneys’ fees and
expenses for the Company, the Subsidiary Guarantors and the Trustee) incurred in
connection therewith, including, but not limited to, costs and expenses of
qualification of this Indenture and the Notes and printing this Indenture and
the Notes.  The Trustee shall be entitled to receive from the Company and the
Subsidiary Guarantors any such Officers’ Certificates, Opinions of Counsel or
other documentation as it may reasonably request in connection with any such
qualification of this Indenture under the Trust Indenture Act.

Section 8.q.  Patriot Act.  The parties hereto acknowledge that, in accordance
with Section 326 of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (as amended, modified or supplemented from time to
the, the “USA Patriot Act”), the Trustee, like all financial institutions, is
required to obtain, verify and record information that identifies each person or
legal entity that opens an account.  The parties to this Indenture agree that
they will provide the Trustee with such information as the Trustee may request
in order for the Trustee to satisfy the requirements of the USA Patriot Act.

[Signatures on following page]











(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc














OPPENHEIMER HOLDINGS INC.

By:

/s/ Albert G. Lowenthal

Name:

Albert G. Lowenthal

Title:

Chief Executive Officer and Chairman




SUBSIDIARY GUARANTORS:

E.A. VINER INTERNATIONAL CO

By:

/s/ Albert G. Lowenthal

Name:

Albert G. Lowenthal

Title:

Chief Executive Officer and Chairman




VINER FINANCE INC.

By:

/s/ Albert G. Lowenthal

Name:

Albert G. Lowenthal

Title:

Chief Executive Officer and Chairman








Signature Page to Senior Secured Indenture

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc














THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

By:

/s/ Beth Mellinger

Name:

Beth Mellinger

Title:

Agent




THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent

By:

/s/ Beth Mellinger

Name:

Beth Mellinger

Title: Agent








Signature Page to Senior Secured Indenture

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










EXHIBIT A

[Face of Note]

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(h) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER. UNLESS AND
UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”) TO THE ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  NEITHER THIS NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE
HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE
DATE WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE
LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF
THIS NOTE HEREON (OR ANY PREDECESSOR OF THIS NOTE) (THE “RESALE RESTRICTION
TERMINATION DATE”) ONLY (A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (B)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (C)
FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS
AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER (i) PURSUANT TO CLAUSE (D) PRIOR TO THE END OF THE 40 DAY DISTRIBUTION
COMPLIANCE PERIOD WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR
PURSUANT TO CLAUSE (E) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND (ii) IN EACH OF THE FOREGOING
CASES, TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THIS
NOTE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE.  THIS LEGEND
WILL BE REMOVED UPON THE REQUEST OF A HOLDER AFTER THE RESALE RESTRICTION
TERMINATION DATE.

[Additional Language of Regulation S Note]

THE RIGHTS ATTACHING TO THIS REGULATION S GLOBAL NOTE, AND THE CONDITIONS AND
PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS SPECIFIED IN
THE INDENTURE (AS DEFINED HEREIN).








(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










CUSIP  [                     ]
ISIN  [                     ]1

[[RULE 144A][REGULATION S] GLOBAL NOTE
8.75% Senior Secured Notes due 2018

No. ___

[$______________]

OPPENHEIMER HOLDINGS INC.

promises to pay to CEDE & CO. or registered assigns, the principal sum of
______________________ United States Dollars on April 15, 2018.

Interest Payment Dates:  April 15 and October 15

Record Dates:  April 1 and October 1








(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










IN WITNESS HEREOF, the Company has caused this instrument to be duly executed.

Dated:  April 12, 2011

OPPENHEIMER HOLDINGS INC.

By:

 

Name:




Title:














(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










This is one of the Notes referred to in the within-mentioned Indenture:

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

By:

 

Authorized Signatory

 











(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










[Back of Note]

8.75% Senior Secured Notes due 2018

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1.

INTEREST.  Oppenheimer Holdings Inc., a Delaware corporation, promises to pay
interest on the principal amount of this Note at 8.75% per annum from April 12,
20112 until maturity and shall pay the Additional Interest, if any, payable
pursuant to the Registration Rights Agreement referred to below.  The Company
will pay interest and Additional Interest, if any, semi-annually in arrears on
April 15 and October 15 of each year, or if any such day is not a Business Day,
on the next succeeding Business Day (each, an “Interest Payment Date”).
 Interest on the Notes will accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from the date of issuance;
provided that the first Interest Payment Date shall be October 15, 20112.  The
Company will pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue principal and premium, if any, from time to
time on demand at the interest rate on the Notes; it shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue installments of interest and Additional Interest, if any, (without
regard to any applicable grace periods) from time to time on demand at the
interest rate on the Notes.  Interest will be computed on the basis of a 360-day
year comprised of twelve 30-day months.

2.

METHOD OF PAYMENT.  The Company will pay interest on the Notes and Additional
Interest, if any, to the Persons who are registered Holders of Notes at the
close of business on the April 1 or October 1 (whether or not a Business Day),
as the case may be, next preceding the Interest Payment Date, even if such Notes
are canceled after such record date and on or before such Interest Payment Date,
except as provided in  of the Indenture with respect to defaulted interest.
 Payment of interest and Additional Interest, if any, may be made by check
mailed to the Holders at their addresses set forth in the register of Holders,
provided that payment by wire transfer of immediately available funds will be
required with respect to principal of and interest, premium and Additional
Interest, if any, on, all Global Notes and all other Notes the Holders of which
shall have provided wire transfer instructions to the Company or the Paying
Agent.  Such payment shall be in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts.

3.

PAYING AGENT AND REGISTRAR.  Initially, The Bank of New York Mellon Trust
Company, N.A., the Trustee under the Indenture, will act as Paying Agent and
Registrar.  The Company may change any Paying Agent or Registrar without notice
to the Holders.  The Company or any of its Subsidiaries may act in any such
capacity.

4.

INDENTURE.  The Company issued the Notes under an Indenture, dated as of April
12, 2011 (the “Indenture”), among Oppenheimer Holdings Inc., the Subsidiary
Guarantors named therein, the Trustee and the Collateral Agent.  This Note is
one of a duly authorized issue of Notes of the Company designated as its 8.75%
Senior Secured Notes due 2018.  The Company shall be entitled to issue
Additional Notes pursuant to Sections  and  of the Indenture.  The terms of the
Notes include those stated in the Indenture and those made part of the Indenture
by reference to the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”).  The Notes are subject to all such terms, and Holders are
referred to the Indenture and such Act for a statement of such terms.  To the
extent any provision of this Note conflicts with the express provisions of the
Indenture, the provisions of the Indenture shall govern and be controlling.

5.

OPTIONAL REDEMPTION.

(a)

Except as described below under clauses 5(b) and 5(c) hereof, the Notes will not
be redeemable at the Company’s option before April 15, 2014.

(b)

At any time prior to April 15, 2014, the Company may redeem the Notes at its
option, in whole at any time or in part from time to time, upon not less than 30
nor more than 60 days’ prior notice mailed by first-class mail to the registered
address of each Holder of Notes, at a redemption price equal to 100% of the
principal amount of the Notes redeemed plus the Applicable Premium as of, and
accrued and unpaid interest and Additional Interest, if any, to, but not
including, the date of redemption (the “Redemption Date”), subject to the rights
of Holders of Notes on the relevant Record Date to receive interest due on the
relevant Interest Payment Date.

(c)

At any time prior to April 15, 2014 the Company may redeem up to 35% of the
principal amount of the Notes with the Net Cash Proceeds of one or more sales of
its Capital Stock (other than Disqualified Stock) at a redemption price of
108.75% of their principal amount, plus accrued interest and Additional
Interest, if any, to, but not including, the redemption date; provided that at
least 65% of the aggregate principal amount of Notes originally issued
(calculated after giving effect to any issuance of Additional Notes) remains
outstanding after each such redemption and notice of any such redemption is
mailed within 90 days of each such sale of Capital Stock.

(d)

On and after April 15, 2014, the Company may redeem the Notes upon not less than
30 nor more than 60 days’ prior notice by first-class mail, postage prepaid,
with a copy to the Trustee, to each Holder of Notes at the address of such
Holder appearing in the security register, at the redemption prices (expressed
as percentages of principal amount of the Notes to be redeemed) set forth below,
plus accrued and unpaid interest thereon and Additional Interest, if any, to,
but not including, the applicable Redemption Date, subject to the right of
Holders of Notes of record on the relevant Record Date to receive interest due
on the relevant Interest Payment Date, if redeemed during the twelve-month
period beginning on April 15 of each of the years indicated below:

Year

Percentage

2014




106.563%

2015




104.375%

2016




102.188%

2017 and thereafter




100.000%




(e)

Any redemption pursuant to this paragraph 5 shall be made pursuant to the
provisions of Sections  through  of the Indenture.

6.

MANDATORY REDEMPTION.  The Company shall not be required to make mandatory
redemption or sinking fund payments with respect to the Notes.

7.

NOTICE OF REDEMPTION.  Subject to  of the Indenture, notice of redemption will
be mailed by first-class mail at least 30 days but not more than 60 days before
the Redemption Date (except that redemption notices may be mailed more than 60
days prior to a Redemption Date if the notice is issued in connection with
Article 8 or Article 11 of the Indenture) to each Holder whose Notes are to be
redeemed at its registered address.  Notes in denominations larger than $2,000
may be redeemed in part but only in whole multiples of $1,000 in excess of
$2,000, unless all of the Notes held by a Holder are to be redeemed.  On and
after the Redemption Date and deposit of the redemption price with the Paying
Agent interest ceases to accrue on Notes or portions thereof called for
redemption.  If any Note is to be redeemed in part only, the notice of
redemption relating to such Note will state the portion of the principal amount
to be redeemed.  A new Note in principal amount equal to the unredeemed portion
will be issued upon cancellation of the original Note.

8.

OFFERS TO REPURCHASE.

(a)

If a Change of Control occurs, the Company must commence, within 30 days of the
occurrence of a Change of Control, and consummate an Offer to Purchase for all
Notes then outstanding, at a purchase price equal to 101% of their principal
amount, plus accrued interest (if any) and Additional Interest (if any) to, but
not including, the Payment Date.  The Change of Control Offer shall be made in
accordance with  of the Indenture.

(b)

If the Company or any of its Restricted Subsidiaries consummates an Asset Sale
or the Company or any of its Restricted Subsidiaries or Regulated Subsidiaries
consummates a Regulated Sale, and, as of the first day of any calendar month,
the aggregate amount of Excess Proceeds not theretofore subject to an Offer to
Purchase pursuant to this covenant totals at least $15 million, the Company must
commence, not later than the fifteenth Business Day of such month, and
consummate an Offer to Purchase from the Holders (and, if required by the terms
of any Pari Passu Lien Indebtedness, from the holders of such Pari Passu Lien
Indebtedness) on a pro rata basis an aggregate principal amount of Notes (and
Pari Passu Lien Indebtedness) equal to the Excess Proceeds on such date, at a
purchase price equal to 100% of their principal amount, plus, in each case,
accrued interest (if any) and Additional Interest (if any) to, but not
including, the Payment Date.

To the extent that the aggregate amount of Notes and Pari Passu Lien
Indebtedness so validly tendered and not properly withdrawn pursuant to an Offer
to Purchase is less than the Excess Proceeds, the Company may use any remaining
Excess Proceeds for any other purpose which is permitted by the Indenture.

If the aggregate principal amount of Notes surrendered by Holders thereof and
other Pari Passu Lien Indebtedness surrendered by holders or lenders,
collectively, exceeds the amount of Excess Proceeds, the Trustee shall select
the Notes to be purchased on a pro rata basis on the basis of the aggregate
principal amount of tendered Notes and Pari Passu Lien Indebtedness.  Upon
completion of such Offer to Purchase, the amount of Excess Proceeds will be
reset to zero.

9.

DENOMINATIONS, TRANSFER, EXCHANGE.  The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $1,000 in excess of
$2,000.  The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture.  The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Company may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture.  The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part.  Also, the Company
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed.

10.

PERSONS DEEMED OWNERS.  The registered Holder of a Note may be treated as its
owner for all purposes.

12.

AMENDMENT, SUPPLEMENT AND WAIVER.  The Indenture, the Subsidiary Guarantees or
the Notes may be amended or supplemented as provided in the Indenture.

13.

DEFAULTS AND REMEDIES.  The Events of Default relating to the Notes are defined
in  of the Indenture.  If any Event of Default occurs and is continuing, the
Trustee or the Holders of at least 25% in principal amount of the Notes then
outstanding, by written notice to the Company (and to the Trustee if such notice
is given by the Holders), may declare the principal, premium, if any, and
accrued interest on the Notes to be immediately due and payable. Upon a
declaration of acceleration, such principal of, premium, if any, and accrued
interest shall be immediately due and payable. If an Event of Default specified
in clause  or  of  of the Indenture occurs with respect to the Company, the
principal of, premium, if any, and accrued interest on the Notes
then-outstanding shall automatically become and be immediately due and payable
without any declaration or other act on the part of the Trustee or any Holder.
 Holders may not enforce the Indenture, the Notes or the Subsidiary Guarantees
except as provided in the Indenture.  Subject to certain limitations, the
Holders of at least a majority in aggregate principal amount of the outstanding
Notes may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on
the Trustee. The Trustee may refuse to follow any direction that conflicts with
law or the Indenture, that may involve the Trustee in personal liability, or
that the Trustee determines in good faith may be unduly prejudicial to the
rights of Holders of Notes not joining in the giving of such direction and may
take any other action it deems proper that is not inconsistent with any such
direction received from Holders of Notes.  The Trustee shall, within 90 days of
the occurrence of a default, give to the Holders of the Notes notice of all
uncured defaults known to it, but the Trustee may withhold such notice if it, in
good faith, determines that the withholding of such notice is in the best
interest of such Holders, except in the case of a default in the payment of the
principal of or interest or Additional Interest (if any) on any of the Notes.
 The Holders of a majority in aggregate principal amount of the Notes then
outstanding, by written notice to the Trustee, may, on behalf of the Holders of
all of the Notes, waive all past Defaults or Events of Default and rescind and
annul a declaration of acceleration and its consequences if (x) all existing
Events of Default, other than the nonpayment of the principal of, premium, if
any, and interest on the Notes that have become due solely by such declaration
of acceleration, have been cured or waived and (y) the rescission would not
conflict with any judgment or decree of a court of competent jurisdiction.  Upon
any such waiver, such Default or Event of Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of the Indenture; but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right consequent thereon.  The
Company and each Subsidiary Guarantor (to the extent that such Subsidiary
Guarantor is so required under the Trust Indenture Act) is required to deliver
to the Trustee annually a statement regarding compliance with the Indenture, and
the Company is required  as soon as reasonably possible and in any event within
30 days  after becoming aware of any Default, to deliver to the Trustee a
statement specifying such Default and what action the Company proposes to take
with respect thereto.

14.

AUTHENTICATION.  This Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose until authenticated by the
manual signature of the Trustee.

15.

ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED
DEFINITIVE NOTES.  In addition to the rights provided to Holders of Notes under
the Indenture, Holders of Restricted Global Notes and Restricted Definitive
Notes shall have all the rights set forth in the Registration Rights Agreement,
dated as of April 12, 2011, among Oppenheimer Holdings Inc., the Subsidiary
Guarantors named therein and the other parties named on the signature pages
thereof (the “Registration Rights Agreement”), including the right to receive
Additional Interest (as defined in the Registration Rights Agreement).

16.

GOVERNING LAW.  THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THE INDENTURE, THE NOTES AND THE SUBSIDIARY GUARANTEES.

17.

CUSIP NUMBERS.  Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Company has caused CUSIP numbers
and ISIN numbers to be printed on the Notes and the Trustee may use CUSIP
numbers and ISIN numbers in notices (including notices of redemption) as a
convenience to Holders.  No representation is made as to the accuracy of such
numbers either as printed on the Notes or as contained in any notice and
reliance may be placed only on the other identification numbers placed thereon.

18.

GUARANTEE.  The Company’s obligations under the Notes are fully and
unconditionally guaranteed, jointly and severally, by the Subsidiary Guarantors.

19.

COLLATERAL.  The Notes and any Subsidiary Guarantee by a Subsidiary Guarantor
are secured by a security interest in the Collateral under certain Security
Documents.

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture, the Security Documents and/or the Registration Rights
Agreement.  Requests may be made to the Company at the following address:

Oppenheimer Holdings Inc.

125 Broad Street

New York, NY 10004

Attention: General Counsel









(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










ASSIGNMENT FORM

To assign this Note, fill in the form below:

(I) or (we) assign and transfer this Note to:  




(Insert assignee’ legal name)




(Insert assignee’s soc. sec. or tax I.D. no.)













(Print or type assignee’s name, address and zip code)

and irrevocably appoint




to transfer this Note on the books of the Company.  The agent may substitute
another to act for him.

Date:  _____________________

Your Signature:  




(Sign exactly as your name appears on the face of this Note)

Signature Guarantee*:  __________________________________

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).








(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to  or
 of the Indenture, check the appropriate box below:

[   ]  [   ]

If you want to elect to have only part of this Note purchased by the Company
pursuant to  or  of the Indenture, state the amount you elect to have purchased:

$_______________

Date:  _____________________

Your Signature:  




(Sign exactly as your name appears on the face of this Note)

Tax Identification No.:  




Signature Guarantee*:  __________________________________

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).








(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The initial outstanding principal amount of this Global Note is $__________.
 The following exchanges of a part of this Global Note for an interest in
another Global Note or for a Definitive Note, or exchanges of a part of another
Global or Definitive Note for an interest in this Global Note, have been made:

Date of Exchange

Amount of decrease in Principal Amount

Amount of increase in Principal Amount of this Global Note

Principal Amount of this Global Note following such decrease or increase

Signature of authorized officer of Trustee or Note Custodian

                                         











(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










[FORM OF NOTATION ON NOTE RELATING TO SUBSIDIARY GUARANTEE]

SUBSIDIARY GUARANTEE

E.A. Viner International Co. and Viner Finance Inc. (the “Subsidiary
Guarantors”) have jointly and severally, unconditionally guaranteed (such
guarantee by each Subsidiary Guarantor being referred to herein as the
“Subsidiary Guarantee”), that (i) the principal of, interest, premium and
Additional Interest, if any, on the Notes will be promptly paid in full when
due, whether at maturity, by acceleration, redemption  or otherwise, and
interest on the overdue principal of and interest on the Notes, if any, if
lawful, and all other obligations of the Company to the Holders, the Trustee and
the Collateral Agent all in accordance with the terms set forth under Article 10
of the Indenture, and (ii) in case of any extension of time of payment or
renewal of any Notes or any other such obligations, that the same will be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at stated maturity, by acceleration or otherwise.

The obligations of each Subsidiary Guarantor to the Holders, the Trustee and the
Collateral Agent pursuant to this Subsidiary Guarantee and the Indenture are
expressly set forth in Article 10 of the Indenture and reference is hereby made
to the Indenture for the precise terms of the Subsidiary Guarantees.

No director, officer, employee, incorporator or stockholder of the Company or
any Subsidiary Guarantor or any of their parent companies shall have any
liability for any obligations of the Company or the Subsidiary Guarantors under
the Notes, the Subsidiary Guarantees or the Indenture or for any claim based on,
in respect of, or by reason of such obligations or their creation.  Each Holder
by accepting Notes waives and releases all such liability.  The waiver and
release are part of the consideration for issuance of the Notes.  

Each holder of a Note by accepting a Note agrees that any Subsidiary Guarantor
named below shall have no further liability with respect to its Subsidiary
Guarantee if such Subsidiary Guarantor otherwise ceases to be liable in respect
of its Subsidiary Guarantee in accordance with the terms of the Indenture.  The
Obligations of each Subsidiary Guarantor under its  Subsidiary Guarantee shall
be limited to the extent necessary to insure that it does not constitute a
fraudulent conveyance under applicable law.

Capitalized terms used but not defined herein have the respective meanings set
forth in the Indenture.








(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










The Subsidiary Guarantee shall not be valid or obligatory for any purpose until
the certificate of authentication on the Notes upon which the Subsidiary
Guarantee is noted shall have been executed by the Trustee under the Indenture
by the manual signature of one of its authorized officers.

E.A. VINER INTERNATIONAL CO.

By:

 

Name:




Title:










VINER FINANCE INC.

By:

 

Name:




Title:

















(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

Oppenheimer Holdings Inc.

The Bank of New York Mellon Trust Company, N.A.
525 William Penn Place, 38th Floor[•]

Pittsburgh, PA 15259

Attention: Corporate Trust

Telephone: 412-236-1207

FacsimileTelecopy: 412-234-7535

Email: Beth.Mellinger@bnymellon.com

Re:  8.75% Senior Secured Notes due 2018

Reference is hereby made to the Indenture, dated as of April 12, 2011 (the
“Indenture”), among Oppenheimer Holdings Inc., a Delaware corporation, the
Subsidiary Guarantors named therein and The Bank of New York Mellon Trust
Company, N.A., as Trustee and Collateral Agent.  Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

_______________ (the “Transferor”) owns and proposes to transfer the Note[s] or
interest in such Note[s] specified in Annex A hereto, in the principal amount of
$___________ in such Note[s] or interests (the “Transfer”), to _______________
(the “Transferee”), as further specified in Annex A hereto.  In connection with
the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1.

[  ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE 144A
GLOBAL NOTE OR A DEFINITIVE NOTE PURSUANT TO RULE 144A.  The Transfer is being
effected pursuant to and in accordance with Rule 144A under the United States
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, the
Transferor hereby further certifies that the beneficial interest or Definitive
Note is being transferred to a Person that the Transferor reasonably believes is
purchasing the beneficial interest or Definitive Note for its own account, or
for one or more accounts with respect to which such Person exercises sole
investment discretion, and such Person and each such account is a “qualified
institutional buyer” within the meaning of Rule 144A in a transaction meeting
the requirements of Rule 144A and such Transfer is in compliance with any
applicable blue sky securities laws of any state of the United States.  Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Definitive Note and in the
Indenture and the Securities Act.

2.

[  ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A
LEGENDED REGULATION S GLOBAL NOTE OR A DEFINITIVE NOTE PURSUANT TO REGULATION S.
 The Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) the transfer is not being made to a U.S. Person or for
the account or benefit of a U.S. Person (other than an Initial Purchaser).  Upon
consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the Legended Regulation S Global Note and/or the Definitive
Note and in the Indenture and the Securities Act.

3.

[  ] CHECK AND COMPLETE IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL
INTEREST IN THE DEFINITIVE NOTE PURSUANT TO ANY PROVISION OF THE SECURITIES ACT
OTHER THAN RULE 144A OR REGULATION S.  The Transfer is being effected in
compliance with the transfer restrictions applicable to beneficial interests in
Restricted Global Notes and Restricted Definitive Notes and pursuant to and in
accordance with the Securities Act and any applicable blue sky securities laws
of any state of the United States, and accordingly the Transferor hereby further
certifies that (check one):

(a)

[  ] such Transfer is being effected pursuant to and in accordance with Rule 144
under the Securities Act;

or

(b)

[  ] such Transfer is being effected to the Company or a subsidiary thereof;

or

(c)

[  ] such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act.

4.

[  ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL NOTE OR OF AN UNRESTRICTED DEFINITIVE NOTE.

(a)

[  ] CHECK IF TRANSFER IS PURSUANT TO RULE 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act.  Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b)

[  ] CHECK IF TRANSFER IS PURSUANT TO REGULATION S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and, in the case of a transfer from a Restricted Global Note or a
Restricted Definitive Note, the Transferor hereby further certifies that (a) the
Transfer is not being made to a person in the United States and (x) at the time
the buy order was originated, the Transferee was outside the United States or
such Transferor and any Person acting on its behalf reasonably believed and
believes that the Transferee was outside the United States or (y) the
transaction was executed in, on or through the facilities of a designated
offshore securities market and neither such Transferor nor any Person acting on
its behalf knows that the transaction was prearranged with a buyer in the United
States, (b) no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or Rule 904(b) of Regulation S under the Securities
Act, (c) the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act and (d) the transfer is not
being made to a U.S. Person or for the account or benefit of a U.S. Person, and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act.  Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(c)

[  ] CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION.  (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act.  Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.





B-1

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

[Insert Name of Transferor]

By:

 

Name:




Title:







[Medallion Stamp Guarantee]










Dated:  _______________________





B-2

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










ANNEX A TO CERTIFICATE OF TRANSFER

1.

The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

(a)

[  ] a beneficial interest in the:

(i)

[  ] 144A Global Note (CUSIP [•]), or

(ii)

[  ] Regulation S Global Note (CUSIP [•]), or

(b)

[  ] a Restricted Definitive Note.

2.

After the Transfer the Transferee will hold:

[CHECK ONE]

(a)

[  ] a beneficial interest in the:

(i)

[  ] 144A Global Note (CUSIP [•]), or

(ii)

[  ] Regulation S Global Note (CUSIP [•]), or

(iii)

[  ] Unrestricted Global Note (CUSIP [•]); or

(b)

[  ] a Restricted Definitive Note; or

(c)

[  ] an Unrestricted Definitive Note,
in accordance with the terms of the Indenture.





B-3

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

Oppenheimer Holdings Inc.

The Bank of New York Mellon Trust Company, N.A.
The Bank of New York Mellon Trust Company, N.A.
525 William Penn Place, 38th Floor[•]

Pittsburgh, PA 15259

Attention: Corporate Trust

Telephone: 412-236-1207

FacsimileTelecopy: 412-234-7535

Email: Beth.Mellinger@bnymellon.com

Re:  8.75% Senior Secured Notes due 2018

Reference is hereby made to the Indenture, dated as of April 12, 2011 (the
“Indenture”), among Oppenheimer Holdings Inc., a Delaware corporation, the
Subsidiary Guarantors named therein and The Bank of New York Mellon Trust
Company, N.A. as Trustee.  Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.

___________ (the “Owner”) owns and proposes to exchange the Note[s] or interest
in such Note[s] specified herein, in the principal amount of $__________ in such
Note[s] or interests (the “Exchange”).  In connection with the Exchange, the
Owner hereby certifies that:

1)

EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN A RESTRICTED
GLOBAL NOTE FOR UNRESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN AN
UNRESTRICTED GLOBAL NOTE

a)

[  ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL NOTE
TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE.  In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Notes and
pursuant to and in accordance with the United States Securities Act of 1933, as
amended (the “Securities Act”), (iii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest in
an Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

b)

[  ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL NOTE
TO UNRESTRICTED DEFINITIVE NOTE.  In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for an Unrestricted Definitive
Note, the Owner hereby certifies (i) the Definitive Note is being acquired for
the Owner’s own account without transfer, (ii) such Exchange has been effected
in compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

c)

[  ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL INTEREST
IN AN UNRESTRICTED GLOBAL NOTE.  In connection with the Owner’s Exchange of a
Restricted Definitive Note for a beneficial interest in an Unrestricted Global
Note, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act,
(iii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act and (iv) the beneficial interest is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.

d)

[  ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO UNRESTRICTED
DEFINITIVE NOTE.  In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2)

EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN RESTRICTED
GLOBAL NOTES FOR RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN
RESTRICTED GLOBAL NOTES

a)

[  ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL NOTE
TO RESTRICTED DEFINITIVE NOTE.  In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that the Restricted
Definitive Note is being acquired for the Owner’s own account without transfer.
 Upon consummation of the proposed Exchange in accordance with the terms of the
Indenture, the Restricted Definitive Note issued will continue to be subject to
the restrictions on transfer enumerated in the Private Placement Legend printed
on the Restricted Definitive Note and in the Indenture and the Securities Act.

b)

[  ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL INTEREST
IN A RESTRICTED GLOBAL NOTE.  In connection with the Exchange of the Owner’s
Restricted Definitive Note for a beneficial interest in the [CHECK ONE]  [   ]
144A Global Note  [   ] Regulation S Global Note, with an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer and (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, and in compliance with any applicable blue sky securities laws of any state
of the United States.  Upon consummation of the proposed Exchange in accordance
with the terms of the Indenture, the beneficial interest issued will be subject
to the restrictions on transfer enumerated in the Private Placement Legend
printed on the relevant Restricted Global Note and in the Indenture and the
Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

[Insert Name of Transferor]

By:

 

Name:




Title:




[Medallion Stamp Guarantee]




Dated:  _______________________





C-1

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










EXHIBIT D

[FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT SUBSIDIARY GUARANTORS]

Supplemental Indenture (this “Supplemental Indenture”), dated as of __________,
among __________________ (the “Guaranteeing Subsidiary”), a subsidiary of
Oppenheimer Holdings Inc., a Delaware corporation (the “Company”), and The Bank
of New York Mellon Trust Company, N.A., as trustee (the “Trustee”) and
Collateral Agent.

W I T N E S S E T H

WHEREAS, the Company and each of the Subsidiary Guarantors (as defined in the
Indenture referred to below) have heretofore executed and delivered to the
Trustee an indenture (the “Indenture”), dated as of April 12, 2011, providing
for the issuance of 8.75% Senior Secured Notes due 2018 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and under the Indenture (the
“Subsidiary Guarantee”); and

WHEREAS, pursuant to  of the Indenture, the Trustee is authorized to execute and
deliver this Supplemental Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:

(1)

Capitalized Terms.  Capitalized terms used herein without definition shall have
the meanings assigned to them in the Indenture.

(2)

Agreement to Guarantee.  The Guaranteeing Subsidiary hereby agrees as follows:
 Along with all Subsidiary Guarantors named in the Indenture, to jointly and
severally unconditionally guarantee to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and Collateral Agent andtheir
respective successors and assigns, on a senior secured basis, the the prompt
payment and performance by the Company when due (whether at Stated Maturity, by
acceleration or otherwise) of each and all of the Company’s Obligations.

(3)

Execution and Delivery.  The Guaranteeing Subsidiary agrees that the Subsidiary
Guarantee shall remain in full force and effect notwithstanding the absence of
the endorsement of any notation of such Subsidiary Guarantee on the Notes.

(4)

Releases.

The Subsidiary Guarantee of the Guaranteeing Subsidiary shall be automatically
and unconditionally released and discharged, and no further action by the
Guaranteeing Subsidiary, the Company or the Trustee is required for the release
of the Guaranteeing Subsidiary’s Subsidiary Guarantee, upon:

(a)

any sale, exchange or transfer (by merger or otherwise) of the Capital Stock of
such Guaranteeing Subsidiary, following which such Guaranteeing Subsidiary
ceases to be a direct or indirect Subsidiary of  the Company if such sale or
disposition either does not constitute an Asset Sale or does constitute an Asset
Sale effected in compliance with the covenants set forth in Sections  and .

(b)

if such Guaranteeing Subsidiary is dissolved or liquidated;

(c)

the designation of any Restricted Subsidiary that is a Guaranteeing Subsidiary
as an Unrestricted Subsidiary in compliance with the applicable provisions of
this Indenture; or

(d)

the exercise by the Company of its Legal Defeasance option or Covenant
Defeasance option as described under  or the discharge of the Company’s
obligations under this Indenture in accordance with the terms of this Indenture.

(5)

No Recourse Against Others.  No director, officer, employee, incorporator or
stockholder of the Guaranteeing Subsidiary shall have any liability for any
obligations of the Company or the Subsidiary Guarantors (including the
Guaranteeing Subsidiary) under the Notes, any Subsidiary Guarantees, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation.  Each Holder by
accepting Notes waives and releases all such liability.  The waiver and release
are part of the consideration for issuance of the Notes.  

(6)

Governing Law.  THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(7)

Counterparts.  The parties may sign any number of copies of this Supplemental
Indenture.  Each signed copy shall be an original, but all of them together
represent the same agreement.

(8)

Effect of Headings.  The Section headings herein are for convenience only and
shall not affect the construction hereof.

(9)

The Trustee.  The Trustee shall not be responsible in any manner whatsoever for
or in respect of the validity or sufficiency of this Supplemental Indenture or
for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary.

(10)

Benefits Acknowledged.  The Guaranteeing Subsidiary’s Subsidiary Guarantee is
subject to the terms and conditions set forth in the Indenture.  The
Guaranteeing Subsidiary acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Indenture and this
Supplemental Indenture and that the guarantee and waivers made by it pursuant to
this Subsidiary Guarantee are knowingly made in contemplation of such benefits.








(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

[GUARANTEEING SUBSIDIARY]

By:

 

Name:




Title:







THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

By:

 

Name:




Title:







THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent

By:

 

Name:




Title:











(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










EXHIBIT E

[FORM OF]

PARI PASSU INTERCREDITOR AGREEMENT

among

OPPENHEIMER HOLDINGS INC.,

the other Grantors party hereto,

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent for the Existing Secured Parties

[                 ],
as the Initial Additional Collateral Agent

and

each additional Authorized Representative from time to time party hereto

dated as of [ ], 20[ ]








E - 1

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










PARI PASSU INTERCREDITOR AGREEMENT dated as of [           ], 20[     ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among Oppenheimer Holdings Inc., a Delaware corporation (the
“Company”), the other Grantors (as defined below) party hereto, The Bank of New
York Mellon Trust Company, N.A. as collateral agent for the Existing Secured
Parties (together with its successors and assigns in such capacity, the
“Existing Collateral Agent”), [INSERT NAME AND CAPACITY], as collateral agent
for the Initial Additional Pari Passu Secured Parties (in such capacity and
together with its successors in such capacity, the “Initial Additional
Collateral Agent”) and each additional Authorized Representative from time to
time party hereto for the Additional Pari Passu Secured Parties of the Series
with respect to which it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Existing Collateral Agent (for itself and on behalf of the
Existing Secured Parties), the Initial Additional Collateral Agent (for itself
and on behalf of the Initial Additional Pari Passu Secured Parties) and each
additional Authorized Representative (for itself and on behalf of the Additional
Pari Passu Secured Parties of the applicable Series) agree as follows:

ARTICLE 1
Definitions

Section 1.01  Certain Defined Terms.  Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Indenture or, if defined in
the New York UCC, the meanings specified therein. As used in this Agreement, the
following terms have the meanings specified below:

“Accreted Value” means at any time, with respect to any Pari Passu Obligation
issued with an original issue discount, “accreted value” of such Pari Passu
Obligation at such time representing the stated principal or face amount thereof
reduced by that portion of the related original issue discount corresponding to
the ratio of the remaining term thereof to the original term thereof.




“Additional Pari Passu Documents” means, with respect to any Series of
Additional Pari Passu Obligations, the loan agreements, credit agreements,
indentures or other agreements evidencing or governing such Additional Pari
Passu Obligations, including the Initial Additional Pari Passu Documents and
each other agreement entered into for the purpose of securing any Series of
Additional Pari Passu Obligations.

“Additional Pari Passu Obligations” means, with respect to any Series of
Additional Pari Passu Obligations, (a) all principal of, and interest
(including, without limitation, any post-petition interest) payable with respect
to, such Additional Pari Passu Obligations, (b) all other amounts payable to the
related Additional Pari Passu Secured Parties under the related Additional Pari
Passu Documents and (c) any renewals of extensions of the foregoing.

“Additional Pari Passu Secured Party” means the holders of any Additional Pari
Passu Obligations and any Authorized Representative with respect thereto and
shall include the Initial Additional Pari Passu Secured Parties and the Initial
Additional Collateral Agent.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means (i) until the occurrence of the
Non-Controlling Authorized Representative Enforcement Date (if any), the
Controlling Authorized Representative and (ii) from and after the occurrence of
the Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative.

“Authorized Representative” means (i) in the case of any Existing Secured
Obligations or the Existing Secured Parties, the Existing Collateral Agent, (ii)
in the case of the Initial Additional Pari Passu Obligations or the Initial
Additional Pari Passu Secured Parties, the Initial Additional Collateral Agent
and (iii) in the case of any Series of Additional Pari Passu Obligations or
Additional Pari Passu Secured Parties that become subject to this Agreement
after the date hereof, the Authorized Representative named for such Series in
the applicable Joinder Agreement (it being understood that in the event only one
lender or other Person holds all of the Pari Passu Obligations in respect of any
Series, such lender or Person shall be the Authorized Representative of such
Series upon becoming subject to this Agreement).

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Collateral” means all assets and properties subject to Liens created pursuant
to any Pari Passu Security Document to secure one or more Series of Pari Passu
Obligations.

“Company” has the meaning assigned to such term in the introductory paragraph
hereof.

“Controlling Authorized Representative” means the Authorized Representative of
the Series of Pari Passu Obligations that constitutes the largest Outstanding
Amount of all then-outstanding Pari Passu Obligations.

“Controlling Secured Parties” means the Series of Pari Passu Secured Parties
whose Authorized Representative is the Controlling Authorized Representative.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of Pari
Passu Obligations, that such Series of Pari Passu Obligations is no longer
secured by such Shared Collateral pursuant to the terms of the applicable
Secured Credit Documents. The term “Discharged” shall have a corresponding
meaning.

“Event of Default” means an “Event of Default” as defined in any Secured Credit
Document.

“Existing Collateral Agent” has the meaning assigned to such term in the
introductory paragraph hereof, and shall include any successor Collateral Agent
pursuant to the Indenture and the Security Agreement.

“Existing Secured Obligations” means “Note Obligations” as defined in the
Indenture.

“Existing Secured Parties” means the “Secured Parties” as defined in the
Security Agreement.

“Grantors” means the Company and each Subsidiary of the Company which has
granted a security interest pursuant to any Pari Passu Security Document to
secure any Series of Pari Passu Obligations. The Grantors existing on the date
hereof are set forth in Annex I hereto.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Indenture” means that certain Indenture dated as of April 12, 2011, among the
Company, the Subsidiary Guarantors identified therein and The Bank of New York
Mellon Trust Company, N.A., as trustee and as collateral agent.

“Initial Additional Collateral Agent” has the meaning assigned to such term in
the introductory paragraph to this Agreement.

“Initial Additional Pari Passu Documents” means that certain [[Credit Agreement]
[Indenture] dated as of [  ], 20[  ], among the Company, [the Subsidiary
Guarantors identified therein,] [    ], as [administrative agent], and [    ],
as [collateral agent]] and any notes, security documents and other operative
agreements evidencing or governing such Indebtedness, including any agreement
entered into for the purpose of securing the Initial Additional Pari Passu
Obligations.

“Initial Additional Pari Passu Obligations” means the Additional Pari Passu
Obligations pursuant to the Initial Additional Pari Passu Documents.

“Initial Additional Pari Passu Secured Parties” means the holders of any Initial
Additional Pari Passu Obligations and the Initial Additional Collateral Agent.

“Insolvency or Liquidation Proceeding” means:

(A)

any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or their respective creditors, as
such, in each case whether or not voluntary;

(B)

any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(C)

any other proceeding of any type or nature in which substantially all claims of
creditors of the Company or any other Grantor are determined and any payment or
distribution is or may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in Section
2.01.

“Joinder Agreement” means a supplement to this Agreement in the form of Exhibit
A hereof required to be delivered by an Authorized Representative to each other
Authorized Representative pursuant to Section 5.13 hereof in order to establish
an additional Series of Additional Pari Passu Obligations and become Additional
Pari Passu Secured Parties hereunder.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Pari Passu
Obligations that constitutes the second largest Outstanding Amount of any
then-outstanding Series of Pari Passu Obligations with respect to such Shared
Collateral.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 90 days
(throughout which 90 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default that has occurred and is continuing (under and as
defined in the Indenture and in the Additional Pari Passu Document under which
such Non-Controlling Authorized Representative is the Authorized Representative)
and (ii) each Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the Indenture and in the Additional Pari Passu Document under which such
Non-Controlling Authorized Representative is the Authorized Representative) has
occurred and is continuing and (y) the Pari Passu Obligations of the Series with
respect to which such Non-Controlling Authorized Representative is the
Authorized Representative are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the terms of the
Indenture or the applicable Additional Pari Passu Document; provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred if (1) with respect to
any Shared Collateral at any time the Applicable Authorized Representative has
commenced and is diligently pursuing any enforcement action with respect to such
Shared Collateral or (2) with respect to the Shared Collateral of an applicable
Grantor, at any time the Grantor which has granted a security interest in such
Shared Collateral is then a debtor under or with respect to (or otherwise
subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Pari Passu Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Outstanding Amount” means, with respect to the Indenture or any Secured Credit
Document for any Series of Pari Passu Obligations, at any time, an amount equal
to the sum of (without duplication) (i) with respect to the Notes, the aggregate
outstanding principal amount at such time, (ii) with respect to any other loans
or other advances outstanding under such Secured Credit Document at such time,
the aggregate outstanding principal amount thereof or, if such other loans or
advances outstanding under such Secured Credit Document were issued with an
original issue discount, the Accreted Value thereof, in each case at such time,
(iii) the aggregate undrawn amount of all outstanding letters of credit to the
extent then available to be drawn and (iv) the aggregate unexpired and
uncanceled commitments to extend credit under such Secured Credit Document at
such time that, when funded, would constitute Pari Passu Obligations.

“Pari Passu Obligations” means, collectively, (i) the Existing Secured
Obligations, (ii) the Initial Additional Pari Passu Obligations and (iii) each
Series of other Additional Pari Passu Obligations.

“Pari Passu Secured Parties” means (i) the Existing Secured Parties, (ii) the
Initial Additional Pari Passu Secured Parties and (iii) the other Additional
Pari Passu Secured Parties with respect to each Series of other Additional Pari
Passu Obligations.

“Pari Passu Security Documents” means each security agreement, pledge agreement,
deed of trust, mortgage and other agreement entered into with respect to the
Shared Collateral in favor of any Authorized Representative for purposes of
securing the Pari Passu Obligations and each financing statement and other
document or instrument delivered to create, perfect or continue the Liens
thereby created.

“Possessory Collateral” means any Shared Collateral in the possession or control
of the Existing Collateral Agent (or its agents or bailees) or any other
Authorized Representative, to the extent that possession or control thereof
perfects a Lien thereon under the Uniform Commercial Code of any jurisdiction.
Possessory Collateral includes, without limitation, any Certificated Securities,
Promissory Notes, Instruments, and Chattel Paper, in each case, delivered to or
in the possession of the Existing Collateral Agent or any other Authorized
Representative under the terms of the Pari Passu Security Documents.

“Proceeds” has the meaning assigned to such term in Section 2.01 hereof.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part, whether pursuant to one or more agreements), including by adding or
replacing lenders, creditors, agents, the Company and/or the Subsidiary
Guarantors, and including in each case, but not limited to, after the original
instrument giving rise to such indebtedness has been terminated and including,
in each case, through any credit agreement, indenture or other agreement.
“Refinanced” and “Refinancing” have correlative meanings.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Secured Credit Document” means (i) the Indenture, the Notes, the Subsidiary
Guarantees and the Security Documents (as defined in the Indenture), (ii) each
Initial Additional Pari Passu Document and (iii) each Additional Pari Passu
Document.

“Security Agreement” means the Security Agreement, dated as of April 12, 2011,
among the Company, the other Grantors party thereto and the Existing Collateral
Agent.  

“Senior Class Debt” shall have the meaning assigned to such term in Section
5.13.

“Senior Class Debt Parties” shall have the meaning assigned to such term in
Section 5.13.

“Senior Class Debt Representative” shall have the meaning assigned to such term
in Section 5.13.

“Senior Lien” means the Liens on the Collateral in favor of the Pari Passu
Secured Parties under the Pari Passu Security Documents.

“Series” means (a) with respect to the Pari Passu Secured Parties, each of (i)
the Existing Secured Parties (in their capacities as such), (ii) the Initial
Additional Pari Passu Secured Parties (in their capacity as such) and (iii) the
Additional Pari Passu Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Additional Pari Passu Secured Parties) and (b)
with respect to any Pari Passu Obligations, each of (i) the Existing Secured
Obligations, (ii) the Initial Additional Pari Passu Obligations and (iii) the
Additional Pari Passu Obligations incurred pursuant to any Additional Pari Passu
Document, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional Pari Passu Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Pari Passu Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest at such time. If
more than two Series of Pari Passu Obligations are outstanding at any time and
the holders of less than all Series of Pari Passu Obligations hold a valid and
perfected security interest in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of Pari Passu Obligations
that hold a valid security interest in such Collateral at such time and shall
not constitute Shared Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.

Section 1.02  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified, (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (c) the words
“herein”, “hereof and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(e) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (f) the term “or” is not exclusive.

Section 1.03  Impairments.  It is the intention of the Pari Passu Secured
Parties of each Series that the holders of Pari Passu Obligations of such Series
(and not the Pari Passu Secured Parties of any other Series) bear the risk of
(a) any determination by a court of competent jurisdiction that (x) any of the
Pari Passu Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations, (y) any of the Pari Passu Obligations
of such Series do not have an enforceable security interest in any of the
Collateral securing any other Series of Pari Passu Obligations and/or (z) any
intervening security interest exists securing any other obligations (other than
another Series of Pari Passu Obligations) on a basis ranking prior to the
security interest of such Series of Pari Passu Obligations but junior to the
security interest of any other Series of Pari Passu Obligations or (b) the
existence of any Collateral for any other Series of Pari Passu Obligations that
is not Shared Collateral (any such condition referred to in the foregoing
clauses (a) or (b) with respect to any Series of Pari Passu Obligations, an
“Impairment” of such Series). In the event of any Impairment with respect to any
Series of Pari Passu Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of Pari Passu Obligations, and the rights
of the holders of such Series of Pari Passu Obligations (including, without
limitation, the right to receive distributions in respect of such Series of Pari
Passu Obligations pursuant to Section 2.01) set forth herein shall be modified
to the extent necessary so that the effects of such Impairment are borne solely
by the holders of the Series of such Pari Passu Obligations subject to such
Impairment. Additionally, in the event the Pari Passu Obligations of any Series
are modified pursuant to applicable law (including, without limitation, pursuant
to Section 1129 of the Bankruptcy Code), any reference to such Pari Passu
Obligations or the Indenture, Pari Passu Security Documents or Additional Pari
Passu Documents, as applicable, governing such Pari Passu Obligations shall
refer to such obligations or such documents as so modified.

ARTICLE 2
Priorities and Agreements with Respect to Shared Collateral

Section 2.01  Priority of Claims.  (a)  Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing any
Series of Pari Passu Obligations granted on the Shared Collateral and
notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law or the Secured Credit Documents or any
defect or deficiencies in the Liens securing the Pari Passu Obligations of any
Series or any other circumstance whatsoever (but, in each case, subject to
Section 1.03), each Pari Passu Secured Party hereby agrees that the Liens
securing each Series of Pari Passu Obligations on any Shared Collateral shall be
of equal priority.

(b)

Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing and (i) any Authorized Representative is taking
action to enforce rights in respect of any Shared Collateral (an “Enforcement
Action”), (ii) any distribution is made to any Pari Passu Secured Party in
respect of any Shared Collateral in any Bankruptcy Case of the Company or any
other Grantor (a “Bankruptcy Distribution”) or (iii) any Pari Passu Secured
Party receives any payment in respect of Pari Passu Obligations pursuant to any
security agreement or intercreditor agreement (other than this Agreement) with
respect to any Shared Collateral or the proceeds of any sale, collection or
other liquidation of any such Shared Collateral by any Pari Passu Secured Party
pursuant to any such agreement (an “Other Intercreditor Payment”), then the
proceeds of (A) any such Enforcement Action, (B) any such Bankruptcy
Distribution and/or (C) any such Other Intercreditor Payment (subject, in the
case of each of clauses (A), (B) and (C), to the sentence immediately following)
(all proceeds described in the preceding clauses (A), (B) and (C), and all
proceeds thereof being collectively referred to as “Proceeds”), shall be applied
(i) FIRST, to the payment of all amounts owing to each Authorized Representative
(in its capacity as such) pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full of the Pari Passu
Obligations of each Series on a pro rata basis and (iii) THIRD, after payment of
all Pari Passu Obligations, to the Company and the other Grantors or their
successors or assigns, as their interests may appear, or to whosoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct. Notwithstanding the foregoing, with respect to any Shared Collateral
for which a third party (other than a Pari Passu Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of Pari Passu Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of Pari Passu Obligations (such third party an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of Pari Passu
Obligations with respect to which such Impairment exists.

Section 2.02  Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.  (a)  With respect to any Shared Collateral, (i) only the
Applicable Authorized Representative shall direct each other Authorized
Representative to act or refrain from acting with respect to the Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), (ii) no Authorized Representative shall follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other Pari Passu Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other Pari Passu Secured Party
(other than the Applicable Authorized Representative) shall, or shall instruct
the Applicable Authorized Representative to, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Pari Passu Security Document,
applicable law or otherwise, it being agreed that only the Applicable Authorized
Representative, acting in accordance with the applicable Pari Passu Security
Documents, shall be entitled to instruct each Authorized Representative to take
any such actions or exercise any such remedies with respect to Shared
Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by, or at the direction of, the Applicable Authorized
Representative or Controlling Secured Party or any other exercise by the
Applicable Authorized Representative or Controlling Secured Party of any rights
and remedies relating to the Shared Collateral. The foregoing shall not be
construed to limit the rights and priorities of any Pari Passu Secured Party or
Authorized Representative with respect to any collateral not constituting Shared
Collateral.  Each Non-Controlling Authorized Representative hereby agrees to act
in accordance with the instructions of the Applicable Authorized Representative.

(b)

Each of the Authorized Representatives agrees that it will not accept any Lien
on any collateral for the benefit of any Series of Pari Passu Obligations other
than pursuant to the Pari Passu Security Documents (except for funds (x)
deposited for the discharge or defeasance of the Indenture or any Additional
Pari Passu Document or (y) deposited into an escrow account in accordance with
the terms of the applicable Additional Pari Passu Document to cash collateralize
letters of credit issued under thereunder), and by executing this Agreement (or
a Joinder Agreement), each Authorized Representative and the Series of Pari
Passu Secured Parties for which it is acting hereunder agree to be bound by the
provisions of this Agreement and the other Pari Passu Security Documents
applicable to it.

Section 2.03  No Interference; Payment Over.  Subject to Section 1.03, (a) each
of the Pari Passu Secured Parties agrees that (i) it will not (and hereby waives
any right to) challenge, question or contest, or support any other Person in
challenging, questioning or contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding) (x) the perfection, priority, validity,
attachment or enforceability any Lien held by or on behalf of any of the Pari
Passu Secured Parties in all or any part of the Collateral, (y) the validity or
enforceability of any Pari Passu Obligations of any Series or any Pari Passu
Security Document or (z) the validity or enforceability of the priorities,
rights or duties established by, or any other provision of, this Agreement; (ii)
it will not take or cause to be taken any action the purpose or intent of which
is, or could be, to interfere, hinder or delay, in any manner, whether by
judicial proceedings or otherwise, any sale, transfer or other disposition of
the Shared Collateral by the Applicable Authorized Representative, (iii) except
as provided in Section 2.02, it shall have no right to (A) direct the Applicable
Authorized Representative or any other Pari Passu Secured Party to exercise any
right, remedy or power with respect to any Shared Collateral (including pursuant
to any intercreditor agreement) or (B) consent to the exercise by the Applicable
Authorized Representative or any other Pari Passu Secured Party of any right,
remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Authorized Representative or any
other Pari Passu Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to any Shared
Collateral, and none of the Applicable Authorized Representative or any other
Pari Passu Secured Party shall be liable for any action taken or omitted to be
taken by such Applicable Authorized Representative or other Pari Passu Secured
Party with respect to any Shared Collateral in accordance with the provisions of
this Agreement, (v) it will not seek, and hereby waives any right, to have any
Shared Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Authorized
Representative or any other Pari Passu Secured Party to enforce this Agreement.

(b)

Each Pari Passu Secured Party hereby agrees that if it shall obtain possession
of any Shared Collateral or shall realize any proceeds or payment in respect of
any such Shared Collateral, pursuant to any Pari Passu Security Document or by
the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding or through any other exercise of remedies
(including pursuant to any intercreditor agreement), at any time prior to the
Discharge of each Series of the Pari Passu Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other Pari Passu Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Applicable Authorized Representative, to be distributed
in accordance with the provisions of Section 2.01 hereof.

Section 2.04  Automatic Release of Liens; Amendments to Pari Passu Security
Documents.  (a) If, at any time the Applicable Authorized Representative, acting
in accordance with this Agreement and the applicable Secured Credit Documents,
forecloses upon or otherwise exercises remedies against any Shared Collateral
resulting in a sale or disposition thereof, then (whether or not any Insolvency
or Liquidation Proceeding is pending at the time) the Liens in favor of each
Authorized Representative for the benefit of each Series of Pari Passu Secured
Parties upon such Shared Collateral will automatically be released and
discharged; provided that any proceeds of any Shared Collateral realized
therefrom shall be applied pursuant to Section 2.01 hereof.

(b)

Each Pari Passu Secured Party agrees that the Applicable Authorized
Representative may enter into any amendment, consent, waiver or other
modification (and, upon request by the Applicable Authorized Representative,
each Authorized Representative shall sign a consent to such amendment, consent,
waiver or other modification) to any Pari Passu Security Document to which it is
a party (including to release Liens securing any Series of Pari Passu
Obligations), so long as the Applicable Authorized Representative receives an
Officers’ Certificate of the Company (upon which such Applicable Authorized
Representative can conclusively rely) stating that such amendment, consent,
waiver or other modification is permitted by the terms of such Pari Passu
Security Document, and any such amendment, consent, waiver or other modification
shall apply automatically to any comparable provision of each comparable Pari
Passu Security Document without the consent of any Authorized Representative and
without any action by the Company or any Grantor, unless such amendment,
consent, waiver or other modification adversely affects one Series of Pari Passu
Secured Parties in a manner different than such amendment, consent, waiver or
other modification affects other Series.  Additionally, each Pari Passu Secured
Party agrees that each Authorized Representative may enter into any amendment,
consent, waiver or other modification (and, upon request by such Authorized
Representative, each other Authorized Representative shall sign a consent to
such amendment, consent, waiver or other modification) to any Pari Passu
Security Document to which it is a party (including to release Liens securing
such Series of Pari Passu Obligations) so long as (x) such amendment, consent,
waiver or other modification is in accordance with the Secured Credit Document
pursuant to which such Series of Pari Passu Obligations was incurred and (y)
such amendment, consent, waiver or other modification does not adversely affect
the Pari Passu Secured Parties of any other Series.  Notwithstanding the
foregoing, no amendment, consent, waiver or other modification to any Pari Passu
Security Document entered into by any Authorized Representative pursuant to this
Section 2.04(b) will release all or substantially all of the Shared Collateral
from the Liens under the Pari Passu Security Documents without the written
consent of each Authorized Representative; provided that, to the extent the
release of all or substantially all of the Shared Collateral from the Liens
under the applicable Pari Passu Security Documents relates solely to one or more
(but not all) Series of Pari Passu Obligations (and such release is permitted
under, and in accordance with the Secured Credit Documents or the Pari Passu
Security Documents, as the case may be, applicable to such Series), such release
shall not require the prior written consent of any Authorized Representative of
any other Series of Pari Passu Obligations (it being understood that the Liens
securing such other Series of Pari Passu Obligations shall not be affected by
such release and shall remain in effect).

(c)

So long as all required documentation is provided under the applicable Pari
Passu Security Documents, each Authorized Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable
Authorized Representative to evidence and confirm any release of Shared
Collateral or amendment to any Pari Passu Security Document provided for in this
Section.

Section 2.05  Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.  (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against the Company or any other Grantor.

(b)

If the Company and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as debtor(s)-in
possession, move for approval of financing (“DIP Financing”) to be provided by
one or more lenders (the “DIP Lenders”) under Section 364 of the Bankruptcy Code
or any equivalent provision of any other Bankruptcy Law or the use of cash
collateral under Section 363 of the Bankruptcy Code or any equivalent provision
of any other Bankruptcy Law, each Pari Passu Secured Party agrees that it will
raise no objection to any such financing or to the Liens on the Shared
Collateral securing the same (“DIP Financing Liens”) or to any use of cash
collateral that constitutes Shared Collateral, unless any Controlling Secured
Party, or an Authorized Representative of any Controlling Secured Party, shall
then oppose or object to such DIP Financing or such DIP Financing Liens or use
of cash collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Shared Collateral for the benefit of the
Controlling Secured Parties, each Non-Controlling Secured Party will agree to
subordinate (and will not object to or otherwise contest the subordination of)
its Liens with respect to such Shared Collateral on the same terms as the Liens
of the Controlling Secured Parties (other than any Liens of any Pari Passu
Secured Parties constituting DIP Financing Liens) are subordinated thereto, and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such Shared Collateral granted to secure the Pari Passu Obligations of
the Controlling Secured Parties, each Non-Controlling Secured Party will confirm
the priorities with respect to such Shared Collateral as set forth herein), in
each case so long as (A) the Pari Passu Secured Parties of each Series retain
the benefit of their Liens on all such Shared Collateral pledged to the DIP
Lenders, including proceeds thereof arising after the commencement of such
proceeding, with the same priority vis-a-vis all the other Pari Passu Secured
Parties (other than any Liens of the Pari Passu Secured Parties constituting DIP
Financing Liens) as existed prior to the commencement of the Bankruptcy Case,
(B) the Pari Passu Secured Parties of each Series are granted Liens on any
additional collateral pledged to any Pari Passu Secured Parties as adequate
protection or otherwise in connection with such DIP Financing or use of cash
collateral, with the same priority vis-a-vis the Pari Passu Secured Parties as
set forth in this Agreement, (C) if any amount of such DIP Financing or cash
collateral is applied to repay any of the Pari Passu Obligations, such amount is
applied pursuant to Section 2.01 of this Agreement, and (D) if any Pari Passu
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01 of this Agreement; provided that the Pari Passu Secured Parties of
each Series shall have a right to object to the grant of a Lien to secure the
DIP Financing over any Collateral subject to Liens in favor of the Pari Passu
Secured Parties of such Series or its Authorized Representative that shall not
constitute Shared Collateral; and provided, further, that the Pari Passu Secured
Parties receiving adequate protection shall not object to any other Pari Passu
Secured Party receiving adequate protection comparable to any adequate
protection granted to such Pari Passu Secured Parties in connection with a DIP
Financing or use of cash collateral.

Section 2.06  Reinstatement.  In the event that any of the Pari Passu
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the United Stated Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article 2 shall be fully
applicable thereto until all such Pari Passu Obligations shall again have been
paid in full in cash.

Section 2.07  Insurance.  As between the Pari Passu Secured Parties, the
Applicable Authorized Representative, shall have the right to adjust or settle
any insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

Section 2.08  Refinancings.  The Pari Passu Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of any Pari Passu Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Pari Passu Obligations so Refinanced shall have executed a
Joinder Agreement on behalf of the holders of such Pari Passu Obligations.

Section 2.09  Existing Collateral Agent as Gratuitous Bailee for Perfection.
 (a) The Existing Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral that is in its possession or control (or in
the possession or control of its agents or bailees) for the benefit of, and on
behalf of, each other Authorized Representative and any assignee solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Pari Passu Security Documents, in
each case, subject to the terms and conditions of this Section 2.09. Pending
delivery to the Existing Collateral Agent, each other Authorized Representative
agrees to hold any Shared Collateral constituting Possessory Collateral, from
time to time in its possession for the benefit of, and on behalf of, each other
Authorized Representative and any assignee, solely for the purpose of perfecting
the security interest granted in such Possessory Collateral, if any, pursuant to
the applicable Pari Passu Security Documents, in each case, subject to the terms
and conditions of this Section 2.09.

(b)

The duties or responsibilities of the Existing Collateral Agent and each other
Authorized Representative under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral for the benefit
of, and on behalf of, each other Authorized Representative for purposes of
perfecting by possession the Lien held by such Authorized Representative
therein.

ARTICLE 3
Existence and Amounts of Liens and Obligations

Section 3.01  Determinations with Respect to Amounts of Liens and Obligations.
 Whenever any Authorized Representative shall be required, in connection with
the exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any Pari Passu Obligations of any Series,
or the Shared Collateral subject to any Lien securing the Pari Passu Obligations
of any Series, it may request that such information be furnished to it in
writing by each other Authorized Representative and shall be entitled to make
such determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative shall fail or refuse reasonably
promptly to provide the requested information, the requesting Authorized
Representative shall be entitled to make any such determination by such method
as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company. Each Authorized Representative may
rely conclusively, and shall be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to any Grantor, any Pari Passu Secured Party or any
other person as a result of such determination.

Section 3.02  Applicable Authorized Representative.  As of the date of this
Agreement, the [______________] is the Applicable Authorized Representative.
 The Company shall deliver a certificate to each Authorized Representative
certifying which Authorized Representative is the Authorized Representative of
the Series of Pari Passu Obligations that constitutes the largest outstanding
principal amount of any then-outstanding Series of Pari Passu Obligations with
respect to the Shared Collateral.  Such certificate shall be delivered (a) on
each anniversary of this Agreement and (b) promptly upon the Company becoming
aware that a new Authorized Representative has become the Authorized
Representative of the Series of Pari Passu Obligations that constitutes the
largest outstanding principal amount of any then-outstanding Series of Pari
Passu Obligations with respect to the Shared Collateral.  Notwithstanding
anything herein to the contrary, the failure of the Company to deliver such
certificate shall not alter any of the provisions set forth in this Agreement.

Section 3.03  Concerning the Existing Collateral Agent.  Notwithstanding any
term herein to the contrary, it is hereby expressly agreed and acknowledged that
the agreements set forth herein by the Existing Collateral Agent are made solely
in its capacity as Trustee and as Collateral Agent under the Indenture and as
Collateral Agent under the Security Agreement pursuant to the provisions of the
Indenture and the direction of the Grantors and the holders of the Notes (as
defined in the Indenture) therein contained, and not in its individual capacity.
 The Existing Collateral Agent shall not have any duties, obligations, or
responsibilities under this Agreement except as expressly set forth herein, and
shall have the benefit of all exculpatory provisions, presumptions, indemnities,
protections, benefits, immunities or reliance rights contained in the Indenture
and in the Security Agreement in the acceptance, execution, delivery and
performance of this Agreement as though fully set forth herein.

ARTICLE 4
The Applicable Authorized Representative

Section 4.01  Authority. Each Non-Controlling Secured Party acknowledges and
agrees that the Applicable Authorized Representative shall be entitled to sell,
transfer or otherwise dispose of or deal with any Shared Collateral and direct
each other Authorized Representative to act or refrain from acting with respect
to the Shared Collateral as provided herein and in the Pari Passu Security
Documents, without regard to any rights to which the Non-Controlling Secured
Parties would otherwise be entitled as a result of the Pari Passu Obligations
held by them. Without limiting the foregoing, each Non-Controlling Secured Party
agrees that none of the Applicable Authorized Representative or any other Pari
Passu Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Shared Collateral (or any other Collateral securing any
of the Pari Passu Obligations), or to sell, dispose of or otherwise liquidate
all or any portion of such Shared Collateral (or any other Collateral securing
any Pari Passu Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the Pari Passu Secured
Parties waives any claim it may now or hereafter have against the Authorized
Representative of any other Series of Pari Passu Obligations or any other Pari
Passu Secured Party of any other Series arising out of (i) any actions which any
Authorized Representative or any Pari Passu Secured Party takes or omits to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the Pari Passu Obligations from any account debtor, Subsidiary Guarantor or any
other party) in accordance with this Agreement or the Pari Passu Security
Documents or any other agreement related thereto or to the collection of the
Pari Passu Obligations or the valuation, use, protection or release of any
security for the Pari Passu Obligations, (ii) any election by any Applicable
Authorized Representative or any holders of Pari Passu Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any borrowing
by, or grant of a security interest or administrative expense priority under
Section 364 of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law by, the Company or any of its Subsidiaries, as
debtor-in-possession, except in each such case arising from the gross
negligence, bad faith or willful misconduct of such party as finally determined
in a non-appealable order by a court of competent jurisdiction. Notwithstanding
any other provision of this Agreement, the Applicable Authorized Representative
shall not accept any Shared Collateral in full or partial satisfaction of any
Pari Passu Obligations pursuant to Section 9-620 of the Uniform Commercial Code
of any jurisdiction, without the consent of each Authorized Representative
representing holders of Pari Passu Obligations for whom such Collateral
constitutes Shared Collateral.

Section 4.02  Rights as a Pari Passu Secured Party. (a) The Applicable
Authorized Representative hereunder shall have the same rights and powers in its
capacity as a Pari Passu Secured Party under any Series of Pari Passu
Obligations that it holds as any other Pari Passu Secured Party of such Series
and may exercise the same as though it were not the Applicable Authorized
Representative, and the term “Pari Passu Secured Party” or “Pari Passu Secured
Parties” or (as applicable) “Existing Secured Party”, “Existing Secured
Parties”, “Additional Pari Passu Secured Party” or “Additional Pari Passu
Secured Parties” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Applicable
Authorized Representative hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Applicable Authorized Representative hereunder and
without any duty to account therefor to any other Pari Passu Secured Party.

Section 4.03  Exculpatory Provisions.  The Applicable Authorized Representative
shall not have any duties or obligations except those expressly set forth herein
and in the other Pari Passu Security Documents. Without limiting the generality
of the foregoing, the Applicable Authorized Representative:

(a)

shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(b)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Pari Passu Security Documents; provided that
the Applicable Authorized Representative shall not be required to take any
action that, in its opinion or the written opinion of its counsel, may expose
the Applicable Authorized Representative to liability or that is contrary to any
Pari Passu Security Document or applicable law, unless with respect to the
incurrence of any liability the Applicable Authorized Representative shall have
been fully indemnified to its reasonable satisfaction by any party requesting
such action be taken;

(c)

shall not, except as expressly set forth herein and in the other Pari Passu
Security Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Applicable Authorized Representative or any of its Affiliates in any capacity;

(d)

shall not be liable for any action taken or not taken by it (i) in the absence
of its own gross negligence or willful misconduct or (ii) in reliance on a
certificate of an authorized officer of the Company stating that such action is
permitted by the terms of this Agreement. The Applicable Authorized
Representative shall be deemed not to have knowledge of any Event of Default
under any Series of Pari Passu Obligations unless and until written notice
describing such Event Default is given to the Applicable Authorized
Representative by the Authorized Representative of such Pari Passu Obligations
or the Company; and

(e)

shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Pari Passu Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Pari
Passu Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the Pari
Passu Security Documents, (v) the value or the sufficiency of any Collateral for
any Series of Pari Passu Obligations, or (vi) the satisfaction of any condition
set forth in any Secured Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Applicable Authorized Representative.

Section 4.04  Reliance by Applicable Authorized Representative.  The Applicable
Authorized Representative shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Applicable Authorized Representative also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. The
Applicable Authorized Representative may consult with legal counsel (who may be
counsel for the Company or any of its Subsidiaries), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 4.05  Delegation of Duties.  The Applicable Authorized Representative
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Pari Passu Security Document by or through one or
more sub-agents appointed by the Applicable Authorized Representative. The
Applicable Authorized Representative and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Applicable
Authorized Representative and any such sub-agent.

Section 4.06  Non-Reliance on Applicable Authorized Representative and Other
Pari Passu Secured Parties.  Each Pari Passu Secured Party acknowledges that it
has, independently and without reliance upon any Authorized Representative or
any other Pari Passu Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Secured Credit
Documents. Each Pari Passu Secured Party also acknowledges that it will,
independently and without reliance upon any Authorized Representative or any
other Pari Passu Secured Party or any of their Affiliates and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Secured Credit Document or any related agreement
or any document furnished hereunder or thereunder.

Section 4.07  Collateral and Guaranty Matters.  Each of the Pari Passu Secured
Parties irrevocably authorizes the Applicable Authorized Representative:

(a)

to release any Lien on any property granted to or held by any Authorized
Representative under any Pari Passu Security Document in accordance with Section
2.04 or upon receipt of a written request from the Company stating that the
release of such Lien is permitted by the terms of each then existing Secured
Credit Document;

(b)

to release any Grantor from its obligations under the Pari Passu Security
Documents upon receipt of a written request from the Company stating that such
release is permitted by the terms of each then extant Secured Credit Document.

ARTICLE 5
Miscellaneous

Section 5.01  Notices.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a)

if to the Existing Collateral Agent, to it at [The Bank of New York Mellon Trust
Company, N.A., 525 William Penn Place, 38th Floor, Pittsburgh, PA 15259,
Attention: Corporate Trust, Telephone: 412-236-1207, Facsimile: 412-234-7535,
Email: Beth.Mellinger@bnymellon.com];

(b)

if to the Initial Additional Collateral Agent, to it at [     ];

(c)

if to the Company, to it at [Oppenheimer Holdings Inc., 125 Broad Street, New
York, NY 10004, Attention: General Counsel, Telephone: (212) 668-8000,
Facsimile: 212-668-8081, E:mail: dennis.mcnamara@opco.com;] and

(d)

if to any other Additional Authorized Representative, to it at the address set
forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

Section 5.02  Waivers; Amendment; Joinder Agreements.  (a) No failure or delay
on the part of any party hereto in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b)

Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative (and with respect to any such termination, waiver,
amendment or modification which by the terms of this Agreement requires the
Company’s consent or which increases the obligations or reduces the rights of
the Company or any other Grantor, with the consent of the Company).

(c)

Notwithstanding the foregoing, without the consent of any Pari Passu Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 of this
Agreement and upon such execution and delivery, such Authorized Representative
and the Additional Pari Passu Secured Parties and Additional Pari Passu
Obligations of the Series for which such Authorized Representative is acting
shall be subject to the terms hereof and the terms of the other Pari Passu
Security Documents applicable thereto.

(d)

Notwithstanding the foregoing, without the consent of any other Authorized
Representative or Pari Passu Secured Party, the Existing Collateral Agent may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional Pari Passu Obligations in compliance
with the Indenture.

Section 5.03  Parties in Interest.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Pari Passu Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

Section 5.04  Survival of Agreement.  All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

Section 5.05  Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 5.06  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 5.07  Governing Law; Jurisdiction.  This Agreement shall be governed by,
and construed in accordance with, the law of the State of New York.

Section 5.08  Submission to Jurisdiction Waivers; Consent to Service of Process.
 Each Authorized Representative, on behalf of itself and the Pari Passu Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a)

submits for itself and its property in any legal action or proceeding arising
out of or relating to this Agreement and the Pari Passu Security Documents, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
United States District Court for the Southern District of New York, and
appellate courts from any thereof;

(b)

consents that any such action or proceeding may be brought in such courts and
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient forum and
agrees not to plead or claim the same;

(c)

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person (or its Authorized
Representative) at the address referred to in 5.01;

(d)

agrees that nothing herein shall affect the right of any other party hereto (or
any Pari Passu Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Pari Passu
Secured Party) to sue in any other jurisdiction; and

(e)

waives, to the maximum extent permitted by law, any right it may have to claim
or recover in any legal action or proceeding referred to in this Section 5.08
any indirect, consequential or punitive damages (as opposed to direct or actual
damages).

Section 5.09  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

Section 5.10  Headings.  Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 5.11  Conflicts.  In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Pari
Passu Security Documents or Additional Pari Passu Documents the provisions of
this Agreement shall control.

Section 5.12  Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Pari Passu Secured Parties in relation to one another.
None of the Company, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Sections 2.04,
2.05, 2.08, 2.09 or Article 5) is intended to or will amend, waive or otherwise
modify the provisions of the Indenture or any Additional Pari Passu Documents),
and none of the Company or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09 or Article 5). Nothing in this Agreement is
intended to or shall impair the obligations of any Grantor, which are absolute
and unconditional, to pay the Pari Passu Obligations as and when the same shall
become due and payable in accordance with their terms.

Section 5.13  Additional Senior Debt.  To the extent, but only to the extent
permitted by the provisions of the Indenture and the Additional Pari Passu
Documents, the Company may incur Additional Pari Passu Obligations. Any such
additional class or series of Additional Pari Passu Obligations (the “Senior
Class Debt”) may be secured by a Lien and may be Guaranteed by the Grantors on a
senior basis, in each case under and pursuant to the Additional Pari Passu
Documents, if and subject to the condition that the Authorized Representative of
any such Senior Class Debt (each, a “Senior Class Debt Representative”), acting
on behalf of the holders of such Senior Class Debt (such Authorized
Representative and holders in respect of any Senior Class Debt being referred to
as the “Senior Class Debt Parties”), becomes a party to this Agreement by
satisfying the conditions set forth in clauses (i) through (iv) of the
immediately succeeding paragraph.

In order for a Senior Class Debt Representative to become a party to this
Agreement,

(i)

such Senior Class Debt Representative and each Grantor shall have executed and
delivered an instrument substantially in the form of Exhibit A pursuant to which
such Senior Class Debt Representative becomes an Authorized Representative
hereunder, and the Senior Class Debt in respect of which such Senior Class Debt
Representative is the Representative and the related Senior Class Debt Parties
become subject hereto and bound hereby;

(ii)

the Company shall have delivered to each Authorized Representative true and
complete copies of each of the Additional Pari Passu Documents relating to such
Senior Class Debt, certified as being true, correct and complete by a
Responsible Officer;

(iii)

the Additional Pari Passu Documents, as applicable, relating to such Senior
Class Debt shall provide that each Senior Class Debt Party with respect to such
Senior Class Debt will be subject to and bound by the provisions of this
Agreement in its capacity as a holder of such Senior Class Debt.

Each security agreement with respect to such Senior Class Debt shall include the
following language:

Notwithstanding anything herein to the contrary, the exercise of any right or
remedy by [                  ] in its capacity as [collateral agent] hereunder
are subject to the provisions of the pari passu Intercreditor Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Oppenheimer Holdings Inc.,
the other grantors party thereto, the collateral agent for the existing secured
parties named therein, the initial additional collateral agent named therein and
each additional authorized representative from time to time party thereto.  In
the event of any conflict between the terms of the Intercreditor Agreement and
this Agreement, the terms of the Intercreditor Agreement shall govern and
control.

Section 5.14  Integration.  This Agreement together with the other Secured
Credit Documents and the Pari Passu Security Documents represents the agreement
of each of the Grantors and the Pari Passu Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor or any Pari Passu Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Secured Credit Documents or the Pari Passu Security Documents.





E - 2

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Existing Collateral Agent,

By:

 

Name:




Title:







[_______________]
as Initial Additional Collateral Agent,

By:

 

Name:




Title:







OPPENHEIMER HOLDINGS INC.

By:

 

Name:




Title:







THE GRANTORS LISTED ON ANNEX I HERETO,

By:

 

Name:




Title:














E - 3

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










ANNEX I

Grantors

[TO COME]











e.

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










EXHIBIT A

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [____], 20[ ] to the
PARI PASSU INTERCREDITOR AGREEMENT dated as of [____], 20[ ] (as amended,
restated, supplemented or otherwise modified from time to time, the “Pari Passu
Intercreditor Agreement”), among Oppenheimer Holdings Inc., a Delaware
corporation (“the Company”), certain subsidiaries of the Company (each a
“Grantor”), [                    ], as Authorized Representative for the
Existing Secured Parties, [_______], as Initial Additional Collateral Agent, and
the additional Authorized Representatives from time to time a party thereto.

A.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.

B.

As a condition to the ability of the Company or any Grantor to incur Additional
Pari Passu Obligations and to secure such Senior Class Debt with the Senior
Lien, in each case under and pursuant to the Pari Passu Security Documents, the
Senior Class Debt Representative in respect of such Senior Class Debt is
required to become an Authorized Representative under, and such Senior Class
Debt and the Senior Class Debt Parties in respect thereof are required to become
subject to and bound by, the Pari Passu Intercreditor Agreement. Section 5.13 of
the Pari Passu Intercreditor Agreement provides that such Senior Class Debt
Representative may become an Authorized Representative under, and such Senior
Class Debt and such Senior Class Debt Parties may become subject to and bound
by, the Pari Passu Intercreditor Agreement, pursuant to the execution and
delivery by the Senior Class Representative of an instrument in the form of this
Supplement and the satisfaction of the other conditions set forth in Section
5.13 of the Pari Passu Intercreditor Agreement. The undersigned Senior Class
Debt Representative (the “New Representative”) is executing this Representative
Supplement in accordance with the requirements of the Pari Passu Intercreditor
Agreement.

Accordingly, the New Representative agrees as follows:

SECTION 1.

In accordance with Section 5.13 of the Pari Passu Intercreditor Agreement, the
New Representative by its signature below becomes an Authorized Representative
under, and the related Senior Class Debt and Senior Class Debt Parties become
subject to and bound by, the Pari Passu Intercreditor Agreement with the same
force and effect as if the New Representative had originally been named therein
as an Authorized Representative, and the New Representative, on behalf of itself
and such Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Pari Passu Intercreditor Agreement applicable to it as an
Authorized Representative and to the Senior Class Debt Parties that it
represents as Additional Pari Passu Secured Parties. Each reference to a
“Authorized Representative” in the Pari Passu Intercreditor Agreement shall be
deemed to include the New Representative. The Pari Passu Intercreditor Agreement
is hereby incorporated herein by reference.

SECTION 2.

The New Representative represents and warrants to the other Pari Passu Secured
Parties that (i) it has full power and authority to enter into this
Representative Supplement, in its capacity as [agent] [trustee], (ii) this
Representative Supplement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with the terms of such Agreement and (iii) the Additional Pari
Passu Documents relating to such Senior Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Class Debt Parties in
respect of such Senior Class Debt will be subject to and bound by the provisions
of the Pari Passu Intercreditor Agreement as Additional Pari Passu Secured
Parties.

SECTION 3.

This Representative Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Representative Supplement shall become
effective when the Applicable Authorized Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission shall be effective as
delivery of a manually signed counterpart of this Representative Supplement.

SECTION 4.

Except as expressly supplemented hereby, the Pari Passu Intercreditor Agreement
shall remain in full force and effect.

SECTION 5.

THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6.

In case any one or more of the provisions contained in this Representative
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Pari Passu Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7.

All communications and notices hereunder shall be in writing and given as
provided in Section 5.01 of the Pari Passu Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

SECTION 8.

The Company agrees to reimburse the Applicable Authorized Representative for its
reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Applicable Authorized Representative.








e.

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










IN WITNESS WHEREOF, the New Representative has duly executed this Representative
Supplement to the Pari Passu Intercreditor Agreement as of the day and year
first above written.

[NAME OF NEW REPRESENTATIVE], as [      ] for the holders of [                ],

By:

 

Name:




Title:







Address for notices:







attention of:




Telecopy:











3

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










Acknowledged by:

[                         ], as Existing Collateral Agent

By:

 

Name:




Title:







[                         ], as Initial Additional Collateral Agent

By:

 

Name:




Title:







[                         ], as [Insert any other Additional Authorized
Representative]

By:

 

Name:




Title:











4

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc













OPPENHEIMER HOLDINGS INC.

By:

 

Name:




Title:







THE GRANTORS LISTED ON SCHEDULE I HERETO

By:

 

Name:




Title:











5

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc










Schedule 1

GRANTORS

[TO COME]






































FOOTNOTES

1

Rule 144A Note CUSIP: 683797 AA2

Rule 144A Note ISIN: US683797 AA24

Regulation S Note CUSIP: US6829R AA1

Regulation S Note ISIN: USU6829R AA15


Exchange Note CUSIP:  683797 AB0


Exchange Note ISIN: US683797 AB07

2

With respect to the Initial Notes.





6

(NY) 14017/972/INDENTURE/Oppenheimer.Indenture.doc


